EXHIBIT 10.1
 
 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 
THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of the 9th day of May, 2013
(this “Second Amendment”), is entered into among The Brink’s Company, a Virginia
corporation (the “Parent Borrower”), the Subsidiary Borrowers party hereto, the
lenders party hereto, and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”).
 
RECITALS
 
A.           The Parent Borrower, the Subsidiary Borrowers party thereto, the
lenders party thereto and the Administrative Agent are parties to that certain
Credit Agreement dated as of July 16, 2010 (as amended by the First Amendment to
Credit Agreement dated as of January 6, 2012 and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings given to them in the Credit Agreement as they may be amended pursuant
to this Second Amendment.
 
B.           The Borrowers, the Administrative Agent and the Lenders have agreed
to make certain amendments to the Credit Agreement on the terms and conditions
set forth herein.
 
STATEMENT OF AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE I
 
AMENDMENTS TO CREDIT AGREEMENT
 
1.1           Amendments to the Credit Agreement.  Effective upon the Second
Amendment Effective Date (as hereinafter defined), the Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double−underlined
text (indicated textually in the same manner as the following example:
double−underlined text) as set forth in the conformed copy of the Credit
Agreement attached hereto as Exhibit A.
 
1.2   Amendments to Exhibits to the Credit Agreement.  Effective upon the Second
Amendment Effective Date, Exhibit A-1 (Form of Notice of Borrowing), Exhibit C
(Form of Notice of Prepayment) and Exhibit G (Form of Notice of
Conversion/Continuation) are hereby deleted in their entirety and replaced with
the new Exhibit A-1, Exhibit C and Exhibit G to the Credit Agreement attached
hereto as Exhibits B, C and D, respectively.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE II
 
CONDITIONS OF EFFECTIVENESS
 
This Second Amendment shall become effective as of the date (such date being
referred to as the “Second Amendment Effective Date”) when, and only when, the
Administrative Agent (or its counsel) shall have received from each of the
Credit Parties and the Required Lenders either (i) a counterpart of this Second
Amendment signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent and the Parent Borrower (which may include facsimile
or other electronic image scan transmission of a signed signature page of this
Second Amendment) that such party has signed a counterpart of this Second
Amendment.
 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent, the Issuing Lenders and the Lenders to enter
into this Second Amendment, the Parent Borrower hereby represents and warrants
to the Administrative Agent and Lenders that:
 
3.1           Each Credit Party has the requisite power and authority to execute
and deliver and to perform its obligations under this Second Amendment and, in
the case of the Borrowers, to obtain Extensions of Credit under the Credit
Agreement as amended by this Second Amendment.
 
3.2           The execution, delivery, and performance by each of the Credit
Parties of this Second Amendment has been duly authorized by all necessary
corporate, limited liability or other business entity action.
 
3.3           No authorization, consent, approval, license, exemption of, or
filing or registration with, or any other action in respect of any Governmental
Authority (other than any filings or reports required under the federal
securities laws) is or will be necessary for the valid execution, delivery or
performance by any Credit Party of this Second Amendment.
 
3.4           This Second Amendment has been duly executed and delivered by each
Credit Party. This Second Amendment constitutes the legal, valid and binding
obligation of the Credit Parties enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors' rights in general and the
availability of equitable remedies.
 
3.5           The  representations and warranties of the Parent Borrower
contained in the Credit Agreement, this Second Amendment and the other Loan
Documents are true and correct in all material respects as of the Second
Amendment Effective Date, except for any representation and warranty made as of
an earlier date, which representation and warranty shall remain true and correct
in all material respects as of such earlier date and except that the
representations and warranties contained in subsections (a) and (b) of Section
6.1.7 of the Credit Agreement shall be
 

 
2

--------------------------------------------------------------------------------

 

 deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 7.1.1 of the Credit Agreement.
 
3.6           Both before and after giving effect to the transactions
contemplated by this Second Amendment, no Default or Event of Default has
occurred and is continuing.
 
 
ARTICLE IV
 
ACKNOWLEDGEMENT AND CONFIRMATION OF THE BORROWERS
 
Each Borrower hereby confirms and agrees that after giving effect to this Second
Amendment, the Credit Agreement and the other Loan Documents remain in full
force and effect and enforceable against each Borrower in accordance with their
respective terms and shall not be discharged, diminished, limited or otherwise
affected in any respect, and the amendments contained herein shall not, in any
manner, be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of, the Obligations of any
Borrower evidenced by or arising under the Credit Agreement and the other Loan
Documents, which shall not in any manner be impaired, limited, terminated,
waived or released, but shall continue in full force and effect.  This
acknowledgement and confirmation by the Parent Borrower is made and delivered to
induce the Administrative Agent and the Lenders to enter into this Second
Amendment, and the Parent Borrower acknowledges that the Administrative Agent
and the Lenders would not enter into this Second Amendment in the absence of the
acknowledgement and confirmation contained herein.
 
 
ARTICLE V
 
ACKNOWLEDGMENT AND CONSENT OF GUARANTORS
 
Each of the Guarantors hereby (a) consents to the transactions contemplated by
this Second Amendment and (b) acknowledges and agrees that the guarantee made by
such party contained in the Credit Agreement is, and shall remain, in full force
and effect after giving effect to this Second Amendment.
 
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1           Governing Law.  This Second Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of New York.
 
6.2           Full Force and Effect.  Except as expressly amended hereby, the
Credit Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof.  As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
Second Amendment.  Any reference to the Credit Agreement or any of the other
Loan Documents herein or in any such documents shall refer to the Credit
Agreement and
 

 
3

--------------------------------------------------------------------------------

 

Loan Documents as amended hereby.  This Second Amendment is limited as specified
and shall not constitute or be deemed to constitute an amendment, modification
or waiver of any provision of the Credit Agreement except as expressly set forth
herein.  This Second Amendment shall constitute a Loan Document under the terms
of the Credit Agreement.
 
6.3           Expenses.  The Parent Borrower agrees (i) to pay all reasonable
and documented fees and expenses of counsel to the Administrative Agent, and
(ii) to reimburse the Administrative Agent for all reasonable and documented
out-of-pocket expenses, in each case, in connection with the preparation,
negotiation, execution and delivery of this Second Amendment and the other Loan
Documents delivered in connection herewith.
 
6.4           Severability.  To the extent any provision of this Second
Amendment is prohibited by or invalid under the applicable law of any
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity and only in any such jurisdiction, without prohibiting
or invalidating such provision in any other jurisdiction or the remaining
provisions of this Second Amendment in any jurisdiction.
 
6.5           Successors and Assigns.  This Second Amendment shall be binding
upon, inure to the benefit of and be enforceable by the respective successors
and permitted assigns of the parties hereto.
 
6.6           Construction.  The headings of the various sections and
subsections of this Second Amendment have been inserted for convenience only and
shall not in any way affect the meaning or construction of any of the provisions
hereof.
 
6.7           Counterparts.  This Second Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Second Amendment by telecopy or by
electronic mail in a .pdf or similar file shall be effective as delivery of a
manually executed counterpart of this Second Amendment.  A complete set of
counterparts shall be lodged with the Parent Borrower and the Administrative
Agent.
 


 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.
 

 
PARENT BORROWER AND AS A
GUARANTOR:
     
THE BRINK’S COMPANY, a Virginia corporation
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Treasurer
     
SUBSIDIARY BORROWERS:
     
BRINK’S INTERNATIONAL, C.V.
     
By:
Brink’s Security International, Inc.
 
Its:
General Partner
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Treasurer
     
BRINK’S CANADA LIMITED
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Treasurer
     
BRINK’S INTERNATIONAL HOLDINGS AG
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Chairman

 
 
 
 
 
SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 

 
BRINK’S GLOBAL SERVICES, LTD.
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Authorized Representative
     
BRINK’S FRANCE SAS
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Authorized Representative
     
BRINK’S LIMITED
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Authorized Representative
     
BRINK’S LUXEMBOURG S.A.
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Authorized Representative
     
BRINK’S ASIA PACIFIC LIMITED
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Authorized Representative

 
 
 
 
 
SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 

 
BRINK’S DUTCH HOLDINGS, B.V.
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Attorney-in-fact
     
BRINK’S HONG KONG LIMITED.
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Authorized Representative

 
 
 
 
 

 

SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 




 
GUARANTORS:
     
PITTSTON SERVICES GROUP INC., a Virginia corporation
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Treasurer
     
Notice Address:
c/o The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226-8100
Attn:  Treasurer
Facsimile:  (804) 289-9760
     
BRINK’S HOLDING COMPANY, a Delaware corporation
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Treasurer
     
Notice Address:
c/o The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226-8100
Attn:  Treasurer
Facsimile:  (804) 289-9760
     
BRINK’S, INCORPORATED, a Delaware corporation
     
By:
/s/ Jonathan A. Leon
 
Name:
Jonathan A. Leon
 
Title:
Treasurer
     
Notice Address:
c/o The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226-8100
Attn:  Treasurer
Facsimile:  (804) 289-9760

 
 
 
SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
an Issuing Lender, Swingline Lender and a
Revolving A Lender
     
By:
/s/ Kay Reedy
 
Name:
Kay Reedy
 
Title:
Managing Director







 
 



SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 




 
Bank of America, N.A.
     
By:
/s/ Marc Sanchez
 
Name:
Marc Sanchez
 
Title:
Vice President

 
 
 

 

SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 




 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
     
By:
/s/ Lawrence Elkins
 
Name:
Lawrence Elkins
 
Title:
Vice President



 

 


SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 





 
CIBC INC.
     
By:
/s/ Robert Casey
 
Name:
Robert Casey
 
Title:
Authorized Signatory
       
By:
/s/ Jonathan J. Kim
 
Name:
Jonathan J. Kim
 
Title:
Authorized Signatory

 
 
 

 




SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 





 
U.S. Bank National Association
     
By:
/s/ Mark Irey
 
Name:
Mark Irey
 
Title:
AVP

 
 
 

 


SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 





 
Sovereign Bank, N.A.
     
By:
/s/ William Maag
 
Name:
William Maag
 
Title:
Senior Vice President

 
 
 
 

 


SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 





 
HSBC Bank USA, National Association,
as a Lender
     
By:
/s/ Kirk Vogel
 
Name:
Kirk Vogel
 
Title:
Senior Vice President

 
 
 
 

 


SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 





 
[Morgan Stanley Senior Funding Inc.]
     
By:
/s/ Nick Zangari
 
Name:
Nick Zangari
 
Title:
Vice President

 
 
 

 


SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 





 
PNC Bank, National Association
     
By:
/s/ Nancy R. Bonnell
 
Name:
Nancy Rosal Bonnell
 
Title:
Vice President



 
 
 
 
 


SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
Exhibit A
Conformed Copy of Credit Agreement
 
 


 
 

--------------------------------------------------------------------------------

 


Execution Version
Published CUSIP Number: 109698AD2
Revolving A Credit Facility CUSIP Number: 109698AE0
Revolving B Credit Facility CUSIP Number: 109698AF7
 
 
$400,000,000480,000,000
 
CREDIT AGREEMENT
 
among
 
THE BRINK’S COMPANY,
as Parent Borrower and a Guarantor,
 
THE SUBSIDIARY BORROWERS REFERRED TO HEREIN,
 
CERTAIN OF PARENT BORROWER’S SUBSIDIARIES,
as Guarantors,
 
VARIOUS LENDERS,
 
THE BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY
andSOCIETE GENERALE, LTD.,
 
as Co-Documentation AgentsAgent,
 
BANK OF AMERICA, N.A.,
and
 
JPMORGAN CHASE BANK, N.A.,
 
as Co-Syndication AgentsAgent,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, an Issuing Lender and Swingline Lender
 
Dated as of July 16, 2010, and conformed to the First Amendment to Credit
Agreement, dated as of January 6, 2012 and the Second Amendment to Credit
Agreement, dated as of May 9, 2013
 
WELLS FARGO SECURITIES, LLC
and J.P. MORGAN SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
 
as Joint Lead Arrangers and Joint Bookrunners
 


 


 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 
Page


ARTICLE I
       
DEFINITIONS, ETC
       
Section 1.1
 
Definitions
1
Section 1.2
 
General
2627
Section 1.3
 
Other Definitions and Provisions
2628
Section 1.4
 
Accounting Terms
2728
Section 1.5
 
Redenomination of Certain Foreign Currencies and Computation of Dollar
Equivalents
2729
Section 1.6
 
Interest Rates
30
       
ARTICLE II
       
CREDIT FACILITIES
       
Section 2.1
 
Amount and Terms of Credit
2830
Section 2.2
 
Procedure for Advances of Revolving Credit Loans
2932
Section 2.3
 
Conversion and Continuation of Revolving Credit Loans
3134
Section 2.4
 
Repayment of Loans
3234
Section 2.5
 
Competitive Bid Loans and Procedures
3336
Section 2.6
 
Swingline Loans
3841
Section 2.7
 
Termination of Commitments
4043
Section 2.8
 
Commitment Reductions
4043
Section 2.9
 
Commitment Increase
4143
Section 2.10
 
New Class of Commitments
4245
Section 2.11
 
Addition or Removal of Foreign Subsidiary Borrowers; Optional Currencies
4346
Section 2.12
 
Parent Borrower as Agent for Subsidiary Borrowers
4548
       
ARTICLE III
       
LETTER OF CREDIT FACILITY
       
Section 3.1
 
L/C Commitment
4548
Section 3.2
 
Procedure for Issuance of Letters of Credit
4750
Section 3.3
 
Fees and Other Charges
4850
Section 3.4
 
L/C Participations
4951
Section 3.5
 
Reimbursement Obligation of the Revolving Borrowers
5053
Section 3.6
 
Obligations Absolute
5154
Section 3.7
 
Letter of Credit Payments
5254
Section 3.8
 
Effect of L/C Application
5254
       
ARTICLE IV
       
GENERAL LOAN PROVISIONS
       
Section 4.1
 
Interest
5255

 
 
 
 
i

--------------------------------------------------------------------------------

 
 
 
Section 4.2
 
Facility Fee
5457
Section 4.3
 
Pro Rata Treatment: Manner of Payment
5558
Section 4.4
 
Crediting of Payments and Proceeds
5558
Section 4.5
 
Adjustments
5659
Section 4.6
 
Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent
5659
Section 4.7
 
Changed Circumstances; Illegality
5760
Section 4.8
 
Indemnity
6265
Section 4.9
 
Capital Requirements
6266
Section 4.10
 
Taxes
6366
Section 4.11
 
Defaulting Lenders
6771
       
ARTICLE V
       
CONDITIONS OF CLOSING AND BORROWING
       
Section 5.1
 
Conditions to Closing
6973
Section 5.2
 
Conditions to All Extensions of Credit
7275
Section 5.3
 
Initial Extension of Credit to Each New Foreign Subsidiary Borrower
7377
       
ARTICLE VI
       
REPRESENTATIONS AND WARRANTIES
       
Section 6.1
 
Representations and Warranties
7377
Section 6.2
 
Accuracy and Completeness of Information
7882
Section 6.3
 
Labor Matters
7983
Section 6.4
 
Survival of Representations and Warranties
7983
       
ARTICLE VII
       
FINANCIAL INFORMATION AND NOTICES
       
Section 7.1
 
Financial Statements
7983
Section 7.2
 
Notice of Litigation and Other Matters
8286
       
ARTICLE VIII
       
AFFIRMATIVE COVENANTS
       
Section 8.1
 
Payment of Taxes
8387
Section 8.2
 
Maintenance of Insurance
8387
Section 8.3
 
Preservation of Legal Existence, etc.
8387
Section 8.4
 
Compliance with Laws, etc.
8487
Section 8.5
 
Compliance with ERISA and the Code
8488
Section 8.6
 
Compliance with Contracts, etc.
8488
Section 8.7
 
Access to Properties
8488
Section 8.8
 
Conduct of Business
8488
Section 8.9
 
Use of Proceeds
8488

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
Section 8.10
 
Additional Guarantors
8488
       
ARTICLE IX
       
NEGATIVE COVENANTS
       
Section 9.1
 
Financial Covenants
8589
Section 9.2
 
Limitations on Liens
8589
Section 9.3
 
Disposition of Debt and Shares of Restricted Subsidiaries; Issuance of Shares by
Restricted Subsidiaries; Consolidation, Merger or Disposition of Assets
8791
Section 9.4
 
Transactions with Affiliates
8892
Section 9.5
 
Compliance with Regulations T, U and X
8892
Section 9.6
 
Hedging Agreements
8993
Section 9.7
 
ERISA
8993
Section 9.8
 
Limitations on Acquisitions
8993
Section 9.9
 
Sale Leaseback Transactions
9094
Section 9.10
 
Limitations on Investments
9094
Section 9.11
 
Limitations on Consolidated Debt
9195
       
ARTICLE X
       
GUARANTY
       
Section 10.1
 
Guaranty of Payment
9195
Section 10.2
 
Obligations Unconditional
9195
Section 10.3
 
Modifications
9296
Section 10.4
 
Waiver of Rights
9397
Section 10.5
 
Reinstatement
9397
Section 10.6
 
Remedies
9397
Section 10.7
 
Subrogation
9498
Section 10.8
 
Limitation of Guaranty
9498
Section 10.9
 
Termination of Guaranty Upon Divestiture
9498
       
ARTICLE XI
       
DEFAULT AND REMEDIES
       
Section 11.1
 
Events of Default
9498
Section 11.2
 
Remedies
97101
Section 11.3
 
Rights and Remedies Cumulative; Non-Waiver; etc.
99103
       
ARTICLE XII
       
THE AGENTS
       
Section 12.1
 
Appointment
99103
Section 12.2
 
Delegation of Duties
100104
Section 12.3
 
Exculpatory Provisions
100104

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
Section 12.4
 
Reliance by the Agents
100104
Section 12.5
 
Notice of Default
101104
Section 12.6
 
Non-Reliance on the Agents and Other Lenders
101105
Section 12.7
 
Indemnification
101105
Section 12.8
 
The Administrative Agent in Its Individual Capacity
102106
Section 12.9
 
Resignation of Agents; Successor Agents
102106
Section 12.10
 
Arrangers; Co-Syndication AgentsAgent; Co-Documentation Agents Agent
102106
Section 12.11
 
Issuing Lender and Swingline Lender
103106
       
ARTICLE XIII
       
MISCELLANEOUS
       
Section 13.1
 
Notices
103107
Section 13.2
 
Expenses, Indemnity
104108
Section 13.3
 
GOVERNING LAW
105109
Section 13.4
 
Consent to Jurisdiction; Waiver
106109
Section 13.5
 
WAIVER OF JURY TRIAL
106110
Section 13.6
 
Reversal of Payments
107110
Section 13.7
 
Accounting Matters
107111
Section 13.8
 
Successors and Assigns; Participations; Confidentiality
107111
Section 13.9
 
Disclosure of Information; Confidentiality
112116
Section 13.10
 
Amendments, Waivers and Consents
113117
Section 13.11
 
Performance of Duties
114118
Section 13.12
 
All Powers Coupled with Interest
114118
Section 13.13
 
Acknowledgements
114118
Section 13.14
 
Survival of Indemnities
115118
Section 13.15
 
Titles and Captions
115119
Section 13.16
 
Severability of Provisions
115119
Section 13.17
 
Counterparts
115119
Section 13.18
 
Binding Effect; Amendment and Restatement; Term of Agreement
115119
Section 13.19
 
Inconsistencies with Other Documents; Independent Effect of Covenants
116120
Section 13.20
 
Integration
116120
Section 13.21
 
Judgment Currency
116120
Section 13.22
 
USA Patriot Act Notice
116120
       
SCHEDULES
             
Schedule 1.1(a)
 
Commitments as of Closing Date
 
Schedule 1.1(b)
 
Subsidiary Borrowers
 
Schedule 1.1(c)
 
Unrestricted Subsidiaries of the Parent Borrower as of Closing Date
 
Schedule 1.1(d)
 
Mandatory Costs Rate
 
Schedule 6.1.6
 
Subsidiaries of the Parent Borrower as of Closing Date
 
Schedule 9.2
 
Liens as of Closing Date
         
EXHIBITS
             
Exhibit A-1
 
Form of Notice of Borrowing
 

 
 
 
iv

--------------------------------------------------------------------------------

 
 
 
Exhibit A-2
 
Form of Swingline Loan Request
 
Exhibit B
 
Form of Notice of Account Designation
 
Exhibit C
 
Form of Notice of Prepayment
 
Exhibit D
 
Form of New Lender Supplement
 
Exhibit E
 
Form of Commitment Increase Supplement
 
Exhibit F
 
Form of Guarantor Joinder Agreement
 
Exhibit G
 
Form of Notice of Conversion/Continuation
 
Exhibit H
 
Form of Assignment and Assumption
 
Exhibit I
 
Form of Foreign Subsidiary Borrower Joinder Agreement
 





 


 
v

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT dated as of July 16, 2010 among THE BRINK’S COMPANY, a Virginia
corporation (the “Parent Borrower”), certain of the Parent Borrower’s
Subsidiaries named on the signature pages hereto or that may hereafter become a
party hereto pursuant to Section 2.11, the Lenders from time to time party
hereto, THE BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY and SOCIETE GENERALE,
LTD., as Co-Documentation AgentsAgent (in such capacity, the “Co-Documentation
AgentsAgent”), BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
Co-Syndication AgentsAgent (in such capacity, the “Co-Syndication AgentsAgent”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an Issuing
Lender and Swingline Lender (all capitalized terms used herein and defined in
Section 1.1 are used herein as therein defined).
 
STATEMENT OF PURPOSE
 
WHEREAS, the Parent Borrower is a party to an existing $400,000,000 credit
agreement (the “Existing Credit Agreement”), dated as of August 11, 2006, among
the Parent Borrower, certain of its subsidiaries, various lenders and the agents
named therein;
 
WHEREAS, the Parent Borrower intends to refinance the Existing Credit Agreement
(the “Refinancing”); and
 
WHEREAS, to facilitate the Refinancing, and to finance its working capital
needs, capital expenditures, acquisitions and for all other general corporate
purposes of the Parent Borrower and its direct and indirect Subsidiaries, the
Parent Borrower and the Foreign Subsidiary Borrowers wish to establish with the
Lenders credit facilities providing for revolving loans and letters of credit of
up to $400,000,000480,000,000 in the aggregate maximum principal amount at any
time outstanding, and the Lenders and the Administrative Agent are willing to
establish such credit facilities on the terms and conditions set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
ARTICLE I
 
DEFINITIONS, ETC.
 
Section 1.1   Definitions.
 
The following terms when used in this Agreement shall have the meanings assigned
to them below:
 
“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as Administrative Agent hereunder, and any successor thereto appointed
pursuant to Section 12.9.  It is understood that matters concerning Foreign
Currency Loans will be administered by the Multicurrency Agent.
 
“Administrative Questionnaire” means an administrative questionnaire in the form
furnished by the Administrative Agent.
 
 
 
1

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary) which directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such first
Person or any of its Subsidiaries.  The term “control” means the possession,
directly or indirectly, of any power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
 
“Agents” means, collectively, the Multicurrency Agent and the Administrative
Agent.
 
“Aggregate Commitment” means the sum of the Aggregate Revolving A Commitment,
the Aggregate Revolving B Commitment and any new Class or Classes of Commitments
established pursuant to Section 2.10.
 
“Aggregate Credit Exposure” means the sum of the Aggregate Revolving A Credit
Exposure and the Aggregate Revolving B Credit Exposure.
 
“Aggregate L/C Obligations” means at any time, an amount equal to the Dollar
Equivalent of the sum of (a) the aggregate undrawn and unexpired amount of the
then outstanding Letters of Credit and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to Section
3.5.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn during any applicable extension period.
 
“Aggregate Revolving A Commitment” means the aggregate Revolving A Commitment of
all Revolving A Lenders to make Revolving A Credit Loans and participate in
Revolving A Letters of Credit and Swingline Loans, as such amount may be reduced
or increased at any time or from time to time pursuant to the terms hereof.  The
Aggregate Revolving A Commitment on the First Amendment Effective Date shall be
$250,000,000.
 
“Aggregate Revolving A Credit Exposure” means the aggregate Revolving A Credit
Exposure of all Revolving A Lenders.
 
“Aggregate Revolving B Commitment” means the aggregate Revolving B Commitment of
all Revolving B Lenders to make Revolving B Credit Loans and participate in
Revolving B Letters of Credit, as such amount may be reduced or increased at any
time or from time to time pursuant to the terms hereof.  The Aggregate Revolving
B Commitment on the First Amendment Effective Date shall be $230,000,000.
 
“Aggregate Revolving B Credit Exposure” means the aggregate Revolving B Credit
Exposure of all Revolving B Lenders.
 
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
 
“Alternate Base Rate” means, at any time, for any day, a rate per annum equal to
the highest of (i) the Prime Rate in effect on such day, (ii) the Federal Funds
Rate in effect on such day plus ½ of
 
 
 
2

--------------------------------------------------------------------------------

 
 
1%, and (iii) the LIBOR Rate in effect on such day for an Interest Period of 1
month plus 1%.  For purposes hereof, “Prime Rate” means the rate of interest per
annum publicly announced from time to time by Wells Fargo as its prime rate in
effect at its principal office in Charlotte, North Carolina (the Prime Rate not
necessarily being intended to be the lowest rate of interest charged by Wells
Fargo in connection with extensions of credit to debtors).  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Rate or
the LIBOR Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate, the Federal Funds Rate or the LIBOR Rate,
respectively.
 
“Alternate Base Rate Loan” means any Loan bearing interest at a rate based upon
the Alternate Base Rate.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all
applicable orders and decrees of all courts and arbitrators.
 
“Applicable LT Rating” means (i) as to Moody’s, its rating of the Parent
Borrower’s senior, unsecured, long-term bank credit facility and (ii) as to S&P,
its corporate credit rating of the Parent Borrower’s senior, unsecured,
long-term, non-credit-enhanced debt for borrowed money.
 
“Applicable Percentage” means, for purposes of calculating (a) the interest rate
applicable to LIBOR Rate Loans under Sections 4.1.1(a) and, Canadian CDOR Loans
under Section 4.1.1(b) and Swingline Loans under Section 4.1.1(d); (b) the
interest rate applicable to Alternate Base Rate Loans under Section 4.1.1(a) and
Canadian Base Rate Loans under Section 4.1.1(b); or (c) the Facility Fee under
Section 4.2, the applicable percentage set forth in the following tables
opposite the Applicable LT Rating:
 
Pricing
Level
Applicable
LT Rating
LIBOR Rate
Loan/Canadian
CDOR Loan
Alternate Base
Rate
Loans/Canadian
Base Rate Loans
Facility
Fee
I
A/A2 or above
0.90%
0.00%
0.10%
II
A-/A3
1.00%
0.00%
0.125%
III
BBB+/Baal
1.10%
0.10%
0.15%
IV
BBB/Baa2
1.20%
0.20%
0.175%
V
BBB-/Baa3
1.40%
0.40%
0.225%
VI
BB+/Ba1 or below
1.575%
0.575%
0.30%



 
For purposes of the foregoing, (i) if the Applicable LT Ratings established by
Moody’s and S&P are different but correspond to consecutive pricing levels, then
the pricing will be based on
 
 
 
3

--------------------------------------------------------------------------------

 
 
the higher Applicable LT Rating (e.g., if Moody’s Applicable LT Rating
corresponds to Level I and S&P’s Applicable LT Rating corresponds to Level II,
then the pricing will be based on Level I), and (ii) if the Applicable LT
Ratings established by Moody’s and S&P are more than one pricing level apart,
then the pricing will be based on the rating which is one level higher than the
lower rating (e.g., if Moody’s and S&P’s Applicable LT Ratings correspond to
pricing levels I and IV, respectively, then the pricing will be based on pricing
level III).  As of the Closing Date, the Applicable Percentage will be based on
Level IV.
 
The Applicable Percentage shall be adjusted on the date five (5) Business Days
after the date of any change in the Applicable LT Ratings (each such adjustment
date a “Rate Determination Date”).  Each Applicable Percentage shall be
effective from a Rate Determination Date until the next such Rate Determination
Date.  Adjustments in the Applicable Percentages shall be effective as to
existing Extensions of Credit as well as any new Extension of Credit made
thereafter.
 
“Approved Fund” has the meaning assigned thereto in Section 13.8.2(b).
 
“Arrangers” means Wells Fargo Securities, LLC and Merrill Lynch, Pierce, Fenner
& Smith Incorporated, in their capacity as joint lead arrangers and joint
bookrunners under this Agreement.
 
“Assignee” has the meaning assigned thereto in Section 13.8.2(a).
 
“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit H.
 
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.
 
“Bankruptcy Event” means the occurrence and continuation of any of the Events of
Default set forth in Sections 11.1.8, 11.1.9 or 11.1.10, or any of those events
which with the passage of time, the giving of notice or any other condition,
would constitute such an Event of Default.
 
“Benefited Lender” has the meaning assigned thereto in Section 4.5.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor thereof).
 
“Borrowers” means, collectively, the Parent Borrower and the Foreign Subsidiary
Borrowers; “Borrower” means any one of them.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Charlotte, North Carolina are authorized or
required by law to close; provided that (a) with respect to any borrowings,
disbursements and payments in respect of and calculations, interest rates and
Interest Periods pertaining to LIBOR Rate Loans, Letters of Credit or Swingline
Loans denominated in Euros, Sterling or any Optional Currency, such day is also
a day on which banks are open for general business in the principal financial
center of the country of the relevant currency and in the London interbank
market, (b) with respect to notices and determinations in connection with, and
payments of principal and interest on, Loans denominated in Euros, such day is
also a day on which the Trans-European Automated Real-Time


 
4

--------------------------------------------------------------------------------

 


Gross Settlement Express Transfer System (TARGET2) (or, if such clearing system
ceases to be operative, such other clearing system (if any) reasonably
determined by the Administrative Agent to be a suitable replacement) is open for
settlement of payment in Euros and (c) when used in connection with a Loan or
Letter of Credit denominated in Canadian Dollars or made or issued to a
Subsidiary Borrower that is incorporated or otherwise organized under the laws
of Canada or any political subdivision thereof, such day is also a day on which
banks are open for dealings in deposits in Canadian Dollars in both Toronto and
Montreal.
 
“Canadian Base Rate” means a fluctuating rate of interest per annum which is
equal to the greater of (i) the “prime rate” for Canadian Dollar commercial
loans made in Canada reported by Bloomberg (or other commercially available
source designated by the Administrative Agent) at 10:00 a.m. on such day and
(ii) the sum of the CDOR Rate for an Interest Period of one month as of 10:00
a.m. on such day plus 1.0%.
 
“Canadian Base Rate Loan” means a Revolving Credit Loan denominated in Canadian
Dollars bearing interest at a rate based upon the Canadian Base Rate.
 
“Canadian CDOR Loan” means a Revolving Credit Loan denominated in Canadian
Dollars bearing interest at a rate based upon the CDOR Rate.
 
“Canadian Reference Bank” means The Toronto-Dominion Bank, or its successors and
assigns, or such other bank listed in Schedule I to the Bank Act (Canada) as the
applicable Agent from time to time may designate.
 
“Capital Lease” means, with respect to any Person who is a lessee of property,
any lease of any property that should, in accordance with GAAP, be classified
and accounted for as a capital lease on the lessee’s balance sheet.
 
“Capital Lease Obligation” means the amount of the liability that is capitalized
in respect of any Capital Lease in accordance with GAAP.
 
“Cash Collateral Account” has the meaning assigned thereto in Section 11.2.2(a).
 
“Cash Equivalents” means (a) demand deposits maintained in the ordinary course
of business, (b) securities issued or directly and fully guaranteed or insured
by the United States or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition, (c) time
deposits, certificates of deposit, master notes and bankers acceptances of (i)
any Lender, (ii) any commercial bank or trust company (or any Affiliate thereof)
having capital and surplus in excess of $500,000,000 or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-2 or the equivalent
thereof or from Moody’s is at least P-2 or the equivalent thereof (any such
bank, trust company or Affiliate thereof being an “Approved Institution”), in
each case with maturities of not more than 270 days from the date of
acquisition, (d) commercial paper and variable or fixed rate notes issued by any
Approved Institution (or by the parent company thereof) or any variable rate
notes issued by, or guaranteed by, any domestic corporation rated A-2 (or
similar ratings by successor rating agencies) or better by S&P or P-2 (or
similar ratings by successor rating agencies) or better by Moody’s and maturing
within six months of the date of acquisition, (e) repurchase agreements entered
into by any Person with a bank or trust
 
 
 
5

--------------------------------------------------------------------------------

 


company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations, (f) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by Approved Institutions, (g) obligations of states,
municipalities, counties, political subdivisions, agencies of the foregoing and
other similar entities, rated at least A, MIG-1 or MIG-2 by Moody’s or at least
A by S&P (or similar ratings by successor rating agencies), (h) unrated
obligations of states, municipalities, counties, political subdivisions,
agencies of the foregoing and other similar entities, supported by irrevocable
letters of credit issued by Approved Institutions, or (i) unrated general
obligations of states, municipalities, counties, political subdivisions,
agencies of the foregoing and other similar entities, provided that the issuer
has other outstanding general obligations rated at least A, MIG-1 or MIG-2 by
Moody’s or A by S&P (or similar ratings by successor rating agencies).
 
“CDOR Rate” means, with respect to a Canadian CDOR Loan, for any Interest
Period, the rate per annum determined by the applicable Agent by reference to
the average of the rates displayed on the “Reuters Screen CDOR Page” (as defined
in the International Swap Dealer Association, Inc. definitions, as amended from
time to time), or such other page as may replace such page on such screen for
the purpose of displaying Canadian interbank bid rates for Canadian Dollar
bankers’ acceptances applicable to Canadian Dollar bankers’ acceptances (on a
three hundred sixty-five (365) day basis) with a term comparable to such
Interest Period as of 10:00 A.M. (Eastern time) on the first day of such
Interest Period (as adjusted by the Administrative Agent after 10:00 A.M.
(Eastern time) to reflect any error in a posted rate or in the posted average
annual rate of interest).  If, for any reason, the rates on the Reuters Screen
CDOR Page are unavailable as of such date, then CDOR Rate means the rate of
interest determined by the applicable Agent that is equal to the rate (rounded
upwards to the nearest basis point) quoted by the Canadian Reference Bank as its
discount rate for purchase of Canadian Dollar bankers’ acceptances in an amount
substantially equal to such Canadian CDOR Loan with a term comparable to such
Interest Period as of 10:00 A.M. (Eastern time) as of such date.  No adjustment
shall be made to account for the difference between the number of days in a year
on which the rates referred to in this definition are based and the number of
days in a year on the basis of which interest is calculated in this Agreement.
 
“Change in Control” shall be deemed to have occurred if (i) any “person” or
“group” of persons (within the meaning of Section 13(d) and 14(d) of the
Exchange Act) shall obtain, directly or indirectly, “beneficial ownership” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of shares representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of the Parent Borrower, (ii) a majority of the
seats on the board of directors of the Parent Borrower shall be occupied by
persons other than (x) directors on the date of this Agreement (y) directors
whose election or nomination was approved by individuals referred to in clause
(x) above constituting at the time of such election or nomination at least a
majority of the board or (z) directors whose election or nomination was approved
by individuals referred to in clauses (x) and/or (y) above constituting at the
time of such election or nomination at least a majority of the board or (iii)
there shall have occurred under any indenture or other instrument evidencing
Debt for borrowed money of the Parent Borrower or any Restricted


 
6

--------------------------------------------------------------------------------

 


Subsidiary in excess of $25,000,000 a “change in control” (as defined in such
indenture or other instrument evidencing such Debt) beyond any grace period
permitted therein obligating the Parent Borrower or any Restricted Subsidiary to
repurchase, redeem or repay all or any part of such Debt or any capital stock
provided for therein.
 
“Class” when used in reference to any Loan, refers to whether such Loan is a
Revolving A Credit Loan, Revolving B Credit Loan, Competitive Bid Loan,
Swingline Loan or a Loan made under Commitments established pursuant to Section
2.10 and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving A Commitment, a Revolving B Commitment or a Commitment
established pursuant to Section 2.10.
 
“Closing Date” has the meaning assigned thereto in Section 5.1.
 
“Co-Documentation Agents” has the meaning assigned thereto in the recitals
hereto.
 
“Co-Syndication Agents” has the meaning assigned thereto in the recitals hereto.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means, (i) as to any Lender, the Revolving A Commitment and/or the
Revolving B Commitment of such Lender, or a Commitment of such Lender
established pursuant to Section 2.10, (ii) as to any Issuing Lender, its L/C
Commitment and (iii) as to the Swingline Lender, its Swingline Commitment.
 
“Commitment Increase Notice” has the meaning assigned thereto in Section 2.9.1.
 
“Commitment Increase Supplement” means a Commitment Increase Supplement executed
by any Lender, the Parent Borrower and the Administrative Agent, substantially
in the form of Exhibit E.
 
“Competitive Bid Foreign Subsidiary Borrower” has the meaning assigned thereto
in Section 2.11.2(a).
 
“Competitive Bid Loan” means any Dollar Competitive Bid Loan made pursuant to
Section 2.5.1 and any Foreign Currency Competitive Bid Loan made pursuant to
Section 2.5.2.
 
“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any amount
pursuant to Sections 4.7, 4.8, 4.9, 4.10 or 13.2 that would be greater than the
amount that the designating Lender would have been entitled to receive in
respect of the extensions of credit made by such Conduit Lender or (b) be deemed
to have any Commitment.
 


 
7

--------------------------------------------------------------------------------

 
 
“Confidential Information Memorandum” means the Confidential Information
Memorandum dated June 2010 and furnished to certain Lenders.
 
“Consolidated Debt” means, as of any date of determination, without duplication,
all Debt of the Parent Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in Restricted Subsidiaries.
 
“Consolidated EBITDA” means, for the Parent Borrower and its Restricted
Subsidiaries for any period, an amount equal to the sum of (a) Consolidated Net
Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income for such period, (i) Consolidated Interest Expense, (ii)
income tax expense, (iii) depreciation, depletion and amortization, and (iv) all
other non-cash charges, determined on a consolidated basis in accordance with
GAAP after giving appropriate effect to any outside minority interests in the
Restricted Subsidiaries.
 
“Consolidated Interest Expense” means, for any period, as applied to the Parent
Borrower and its Restricted Subsidiaries, all interest expense (whether paid or
accrued) and capitalized interest, including without limitation (a) the
amortization of debt discount and premium, (b) the interest component under
Capital Leases, and (c) the implied interest component, discount or other
similar fees or charges in connection with any asset securitization program in
each case determined on a consolidated basis in accordance with GAAP after
giving appropriate effect to any outside minority interests in the Restricted
Subsidiaries.
 
“Consolidated Lease Rentals” means, as of any date of determination, Lease
Rentals of the Parent Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in the Restricted Subsidiaries.
 
“Consolidated Net Income” means, for any period, the net income, after taxes, of
the Parent Borrower and its Restricted Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP after giving appropriate effect
to any outside minority interests in the Restricted Subsidiaries, but excluding,
to the extent reflected in determining such net income, (a) any extraordinary
gains and losses for such period, (b) any non-cash impairment, valuation
allowance, write-up, write-down or write-off in the book value of any assets and
(c) any non-cash loss in connection with the disposition of any assets.
 
“Consolidated Net Worth” means, as of any date, as applied to the Parent
Borrower and its Restricted Subsidiaries, shareholders’ equity or net worth as
determined and computed on a consolidated basis in accordance with GAAP after
giving appropriate effect to any outside minority interests in the Restricted
Subsidiaries, provided that in determining “Consolidated Net Worth” there shall
be (a) included any issuance of preferred stock by the Parent Borrower and (b)
excluded (i) any extraordinary gains and losses, (ii) any non-cash impairment,
valuation allowance, write-down or write-off in the book value of any assets,
(iii) any non-cash loss in connection with the disposition of any assets and
(iv) unfunded retirement liabilities of the Parent Borrower and its Restricted
Subsidiaries associated with pension plans and United Mine Workers of America
retiree medical plans and black lung obligations; provided further, that the
items


 
8

--------------------------------------------------------------------------------

 


referred to in clauses (i), (ii) and (iii), shall be excluded only to the extent
that such items are recorded following the date hereof.
 
“Credit Facilities” means, collectively, the Revolving A Credit Facility, the
Revolving B Credit Facility and the L/C Facility or any of them, as the context
requires.
 
“Credit Parties” means, collectively, the Parent Borrower, the Foreign
Subsidiary Borrowers and the Guarantors; “Credit Party” means any one of them.
 
“Current SEC Reports” means the most recent report on Form 10-K, or any
successor form, and any amendments thereto filed by the Parent Borrower with the
Securities and Exchange Commission (the “Commission”) and any reports on Forms
10-Q and/or 8-K, or any successor forms, and any amendments thereto, filed by
the Parent Borrower with the Commission after the date of such report on Form
10-K.
 
“Debt” of any Person means at any date of determination, without duplication,
the sum of the following determined and calculated in accordance with GAAP:  (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person issued or assumed as the deferred purchase price of property or services
purchased by such Person (other than trade debt incurred in the ordinary course
of business and due within six months of the incurrence thereof) which would
appear as liabilities on a balance sheet of such Person, (c) all Debt of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, provided that for
purposes hereof the amount of such Debt shall be calculated at the greater of
(i) the amount of such Debt as to which there is recourse to such Person and
(ii) the fair market value of the property which is subject to the Lien, (d) all
Support Obligations of such Person with respect to Debt of others, (e) the
principal portion of all obligations of such Person under Capital Leases, (f)
the maximum amount of all drafts drawn under standby letters of credit issued or
bankers’ acceptances facilities created for the account of such Person (to the
extent unreimbursed), and (g) the outstanding attributed principal amount under
any asset securitization program of such Person.  The Debt of any Person shall
include the Debt of any partnership or joint venture in which such Person is a
general partner or a joint venturer, but only to the extent to which there is
recourse to such Person for payment of such Debt.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization,
administration, extraordinary administration or similar debtor relief laws of
the United States or other applicable jurisdictions (U.S. domestic or foreign)
from time to time in effect and affecting the rights of creditors generally.
 
“Default” means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or both, would constitute an Event of
Default.
 
“Defaulting Lender” means at any time any Lender that (including as determined
by the Administrative Agent after consultation with the Parent Borrower) (a) has
failed to perform any of its funding obligations hereunder,  including in
respect of its Loans or participations in respect of


 
9

--------------------------------------------------------------------------------

 


Letters of Credit or Swingline Loans, within three Business Days of the date
required to be funded by it hereunder, (b) has notified the Parent Borrower or
the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations hereunder, or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
 
“Documentation Agent” has the meaning assigned thereto in the recitals hereto.
 
“Dollar Competitive Bid” means an offer by a Lender to make a Dollar Competitive
Bid Loan in accordance with Section 2.5.1.
 
“Dollar Competitive Bid Loan” means any Loan denominated in Dollars made
pursuant to Section 2.5.1 and all such Loans collectively as the context
requires.
 
“Dollar Competitive Bid Rate” means the rate of interest per annum expressed as
a percentage rate in the form of a decimal to no more than four decimal places
offered by a Lender making a Dollar Competitive Bid with respect to any Dollar
Competitive Bid Loan.
 
“Dollar Competitive Bid Request” has the meaning assigned thereto in Section
2.5.1(b).
 
“Dollar Equivalent” means, on any Business Day with respect to any amount
denominated in Euros, Sterling or any Optional Currency, the amount of Dollars
that would be required to purchase the amount of such currency based upon the
spot selling rate at which the Multicurrency Agent offers to sell such currency
for Dollars in the London foreign exchange market at approximately 11:00 a.m.
London time on such Business Day for delivery two Business Days later, and, with
respect to any amount denominated in Dollars, such amount.
 
“Dollar LIBOR Rate Loans” means LIBOR Rate Loans denominated in Dollars.
 
“Dollar Revolving Loan” means any Revolving Credit Loan denominated in Dollars.
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
“Dutch FSA” means the Dutch Financial Supervision Act (Wet op het financieel
toezicht).
 
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
 
 


 
10

--------------------------------------------------------------------------------

 


“Environmental Laws” means any and all federal, state, local and foreign laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, binding
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any Person who together with the Parent Borrower is
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b) of ERISA.
 
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.
 
“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Existing Credit Agreement” has the meaning assigned thereto in the recitals
hereto.
 
“Extension of Credit” means, as to any Lender, (a) any component of such
Lender’s Extensions of Credit or (b) the making of, or participation in, a Loan
by such Lender or the issuance or extension of, or participation in, a Letter of
Credit or Swingline Loan by such Lender, as the context may require.
 
“Extensions of Credit” means, as to any Lender at any time, an amount equal to
the sum of (a) the aggregate principal amount of all Revolving Credit Loans made
by such Lender then outstanding, (b) if such Lender is a Revolving A Lender,
such Lender’s Revolving A Ratable Share of the Revolving A L/C Obligations and
Swingline Loans made under the Revolving A Credit Facility then outstanding, (c)
if such Lender is a Revolving B Lender, such Lender’s Revolving B Ratable Share
of the Revolving B L/C Obligations made under the Revolving B Credit Facility
then outstanding, (d) the aggregate principal amount of all Competitive Bid
Loans made by such Lender then outstanding and (e) if such Lender is the
Swingline Lender, the aggregate principal amount of all Swingline Loans then
outstanding.
 
“Fee Letter” has the meaning assigned thereto in Section 13.19.1.
 
“Facility Fee” has the meaning assigned thereto in Section 4.2.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds
 


 
11

--------------------------------------------------------------------------------

 


brokers, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for the day of such transactions
received by Wells Fargo from three federal funds brokers of recognized standing
selected by it.
 
“Finance Party” has the meaning assigned thereto in Section 4.10.3(a).
 
“Financial Letters of Credit” means any Letter of Credit issued to any Person
other than the Parent Borrower or any of its Affiliates to secure the payment by
any such Person of its financial obligations, or to provide counter or “back-up”
guarantees in support of bank guarantees, letters of credit or other credit
facilities afforded to the Parent Borrower or any of its Subsidiaries, or to
support local currency borrowings outside the United States.
 
“First Amendment” shall mean the First Amendment to Credit Agreement, dated as
of January 6, 2012, among the Parent Borrower, the Lenders party thereto, and
the Administrative Agent.
 
“First Amendment Effective Date” has the meaning given to such term in Article
III to the First Amendment.”
 
“‘First Amendment Fee Letters” means the letter agreement (a) from Wells Fargo
and Wells Fargo Securities, LLC to the Parent Borrower and (b) from Bank of
America, N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated to the
Parent Borrower, in each case dated as of November 29, 2011 and relating to
certain fees payable by the Parent Borrower in respect of the transactions
contemplated by this Agreement and the other Loan Documents, as amended,
modified, restated or supplemented from time to time.”
 
“Fiscal Year” means the fiscal year of the Parent Borrower ending on December 31
in any year.
 
“Foreign Currency Competitive Bid” means an offer by a Lender to make a Foreign
Currency Competitive Bid Loan in accordance with Section 2.5.2.
 
“Foreign Currency Competitive Bid Loan” means any Loan denominated in a currency
other than Dollars (as the Parent Borrower and the relevant Lender may from time
to time agree) made pursuant to Section 2.5.2 and all such Loans collectively as
the context requires.
 
“Foreign Currency Competitive Bid Rate” means the rate of interest per annum
expressed as a percentage rate in the form of a decimal to no more than four
decimal places offered by a Lender making a Foreign Currency Competitive Bid
with respect to any Foreign Currency Competitive Bid Loan.
 
“Foreign Currency Competitive Bid Request” has the meaning assigned thereto in
Section 2.5.2(b).
 
“Foreign Currency Loans” means, collectively, each Revolving Loan and Swingline
Loan denominated in Euros, Sterling or any Optional Currency and each Foreign
Currency Competitive Bid Loan.
 


 
12

--------------------------------------------------------------------------------

 
 
“Foreign Currency Equivalent” shall mean, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable foreign currency
based upon the spot selling rate at which the Multicurrency Agent offers to
purchase such foreign currency with Dollars in the London foreign exchange
market at approximately 11:00 a.m. London time on such date of determination for
delivery two Business Days later.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Parent Borrower is resident for tax
purposes (including such a Lender when acting in the capacity of an Issuing
Lender).  For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Parent Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Parent Borrower or
such Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.
 
“Foreign Subsidiary” means each Subsidiary of the Parent Borrower that is not
organized under the laws of the United States or any State or territory thereof.
 
“Foreign Subsidiary Borrowers” means each Foreign Subsidiary that is a Revolving
Borrower and each Competitive Bid Foreign Subsidiary Borrower.
 
“Foreign Subsidiary Borrower Joinder Agreement” means any Foreign Subsidiary
Borrower Joinder Agreement executed and delivered by any Foreign Subsidiary
Borrower and the Parent Borrower, substantially in the form of Exhibit I.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Ratable Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Ratable Share of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.
 
“Funding Office” means the office of the Administrative Agent or the
Multicurrency Agent specified in Section 13.1.3, or any subsequent office which
shall have been specified by the Administrative Agent for such purpose by
written notice to the Borrowers and the Lenders.
 
“GAAP” means generally accepted accounting principles in the United States, as
recognized by the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board, consistently applied and maintained on a
consistent basis throughout the period indicated, subject to Section 1.4.
 
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 


 
13

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, in each case whether U.S. domestic or foreign (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guaranteed Obligations” means, without duplication, all of the Obligations of
the Borrowers to the Lenders and the Administrative Agent, whenever arising,
under this Agreement, the Notes or any other Loan Document (including, but not
limited to, obligations with respect to principal, interest and fees).
 
“Guarantor” means the Parent Borrower and each Subsidiary of the Parent Borrower
identified as a “Guarantor” on the signature pages hereto and any Material
Domestic Subsidiary that becomes a Guarantor hereunder after the Closing Date by
execution of a Guarantor Joinder Agreement pursuant to Section 8.10; provided
that each of Pittston Minerals Group Inc. and Pittston Coal Company shall not be
a Guarantor hereunder.
 
“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement executed by a
Guarantor and the Administrative Agent in substantially the form of Exhibit F.
 
“Hazardous Materials” means any substances or materials (a) which are or become
regulated or defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law, (d) the discharge or emission or release of which
requires a permit or license under any Applicable Law or other Governmental
Approval, or (e) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
 
“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 


 
14

--------------------------------------------------------------------------------

 


“Indemnitee” has the meaning assigned thereto in Section 13.2.
 
“Information” has the meaning assigned thereto in Section 13.9.
 
“Initial Loans” has the meaning assigned thereto in Section 2.9.4.
 
“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each
case for the period of four (4) consecutive fiscal quarters ending as of such
day.
 
“Interest Period” has the meaning assigned thereto in Section 4.1.2.
 
“Internal Control Event” means a “material weakness” (as defined in Statement on
Auditing Standards No. 60) in, or fraud that involves management or other
employees who have a significant role in, the Parent Borrower’s internal
controls over financial reporting, in each case as described in Section 404 of
the Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated
thereunder and the accounting and auditing principles, rules, standards and
practices promulgated or approved with respect thereto.
 
“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of indebtedness, securities or otherwise) of
capital stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of such Person, (b) any deposit with, or
advance, loan or other extension of credit to, such Person (other than deposits
made in connection with the purchase of equipment or other assets in the
ordinary course of business) or (c) any other capital contribution to or
investment in such Person.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
 
“Issuing Lender” means Wells Fargo and any other Lender mutually acceptable and
on terms satisfactory to such Lender, the Parent Borrower and the Administrative
Agent.
 
“Labor Laws” means any and all federal, state, local and foreign statutes, laws,
regulations, ordinances, rules, judgments and orders relating to employment,
equal employment opportunity, nondiscrimination, immigration, wages, hours,
benefits, collective bargaining, the payment of social security and similar
taxes, occupational safety and health, and plant closing.
 
“L/C Application” means an application, in the form specified by any Issuing
Lender from time to time, requesting such Issuing Lender to issue a Letter of
Credit.
 
“L/C Commitment” means the commitment of an Issuing Lender to issue Letters of
Credit as set forth in Article III.
 
“L/C Facility” means the letter of credit facilities established pursuant to
Article III hereof.
 
“L/C Fees” means the Revolving A L/C Fee and the Revolving B L/C Fee.
 


 
15

--------------------------------------------------------------------------------

 


“L/C Obligations” means at any time, an amount equal to the sum of the Revolving
A L/C Obligations and the Revolving B L/C Obligations.
 
“L/C Termination Date” means the earlier of (a) the fifth Business Day prior to
the Specified Maturity Date and (b) the Termination Date.
 
“Lease” means a lease, other than a Capital Lease, of real or personal, or real
and personal, property.
 
“Lease Rentals” for any period means the sum of the rental and other obligations
to be paid by the lessee under a Lease during the remaining term of such Lease
(excluding any extension or renewal thereof at the option of the lessor or the
lessee unless such option has been exercised), excluding any amount required to
be paid by the lessee (whether or not therein designated as rent or additional
rent) on account of maintenance and repairs, insurance, taxes, assessments,
water rates and similar charges.
 
“Lender” means each Person executing the First Amendment as a Lender as set
forth on the signature pages thereto and each Person that hereafter becomes a
party to this Agreement as a Lender pursuant to Sections 2.9, 2.10, 4.7.6 or
13.8.2, other than any Lender party hereto that ceases to be a Lender party
hereto pursuant to any Assignment and Assumption; provided, that unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender, each Issuing Lender and the Swingline Lender, in
each case in such capacity.
 
“Lending Office” means, with respect to any Lender, the office(s) of such Lender
maintaining such Lender’s Loans made hereunder.
 
“Letters of Credit” means the collective reference to the Revolving A Letters of
Credit and the Revolving B Letters of Credit.
 
“Leverage Ratio” means, as of the date of any determination with respect to the
Parent Borrower, the ratio of (a) the sum of (i) Consolidated Debt as of such
date, plus (ii) the amount by which (A) the aggregate amount, as of the
preceding December 31 (or as of such date if such date is December 31), of
Consolidated Lease Rentals under non-cancellable Leases entered into by the
Parent Borrower or any of its Subsidiaries, discounted to such December 31 to
present value at 10% and net of aggregate minimum non-cancellable sublease
rentals, determined on a basis consistent with Note 14 to the Parent Borrower’s
consolidated financial statements at and for the period ended December 31, 2009,
included in the Parent Borrower’s 2009 annual report to shareholders, exceeds
(B) $400,000,000, to (b) the sum of (i) the amount determined pursuant to clause
(a) plus (ii) Consolidated Net Worth as of such date.
 
“LIBOR Base Rate” means with respect to each day during each Interest Period
pertaining to a LIBOR Rate Loan, the rate per annum determined on the basis of
the rate for deposits in the relevant currency (other than Hong Kong Dollars)
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Reuters Screen LIBOR01 Page (or any successor
page), or with respect to any LIBOR Rate Loan denominated in Hong Kong Dollars,
the British Bankers Association Interest Settlement Rate for such currency and
such Interest Period, in each case as of 11:00 A.M., Local Time, on the
Quotation Day for such Interest
 


 
16

--------------------------------------------------------------------------------

 


Period.  In the event that no such rate is available, the “LIBOR Base Rate”
shall be determined by reference to such other comparable publicly available
service providing quotations of the British Bankers Association LIBOR Rate as
may be reasonably selected by the Administrative Agent or, in the absence of
such availability, by reference to the rate at which the Administrative Agent is
offered deposits in the relevant currency at or about 11:00 A.M., Local Time,
two Business Days prior to the beginning of such Interest Period in the
interbank eurocurrency market where its relevant eurocurrency and foreign
currency and exchange operations are then being conducted for delivery on the
first day of such Interest Period for the number of days comprised therein.
 
“LIBOR Market Index Rate” means, for any date, the rate for one month Dollar,
Sterling or Euro deposits, as applicable, as reported on Reuters Screen LIBOR01
Page (or any successor page) as of 11:00 a.m. London time, on such day, or if
such day is not a London Banking Day, then the immediately preceding London
Banking Day (or if not so reported, then as determined by the Administrative
Agent from another recognized source or interbank quotation).
 
“LIBOR Market Index Rate Loan” means any Swingline Loan bearing interest at a
rate determined by reference to the LIBOR Market Index Rate.
 
“LIBOR Rate” means, for any Interest Period, with respect to a LIBOR Rate Loan,
the rate of interest per annum determined by the Administrative Agent as
follows:
 

   
LIBOR Base Rate
LIBOR Rate
=
1.00- LIBOR Reserve Percentage



The LIBOR Rate shall be adjusted automatically as to all LIBOR Rate Loans then
outstanding as of the effective date of any change in the LIBOR Reserve
Percentage.
 
“LIBOR Rate Loan” means a Revolving Credit Loan bearing interest at a rate based
upon the LIBOR Rate.
 
“LIBOR Reserve Percentage” means, for any day, the percentage which is in effect
for such day as prescribed by the Federal Reserve Board (or any successor) for
determining the maximum reserve requirement (including without limitation any
basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities or any similar category of liabilities for a member bank of the
Federal Reserve System in New York City and to which the Administrative Agent or
any Lender is then subject.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.
 
“Loan Documents” means, collectively, this Agreement, the First Amendment, the
Second Amendment, the Notes, the L/C Applications, any Guarantor Joinder
Agreement, any Foreign Subsidiary Borrower Joinder Agreement, the Fee Letter,
the First Amendment Fee Letters and
 


 
17

--------------------------------------------------------------------------------

 


each other document, instrument and agreement executed and delivered by any
Credit Party for the benefit of the Administrative Agent or any Lender in
connection with this Agreement.
 
“Loans” means, collectively, the Revolving Credit Loans, the Competitive Bid
Loans and the Swingline Loans; “Loan” means any one of such Loans.
 
“Local Time” means (a) in the case of Foreign Currency Loans (except for the
Foreign Currency Loans described in clause (b) below), London time, (b) in the
case of Foreign Currency Loans denominated in Canadian Dollars and made to a
Subsidiary Borrower that is incorporated or otherwise organized under the laws
of Canada or any political subdivision thereof, Toronto time and (c) in all
other cases, Charlotte, North Carolina time.
 
“London Banking Day” means any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.
 
“Mandatory Costs Rate” means in relation to any Interest Period or other period,
the cost to any Lender of complying with all reserve, special deposit, capital
adequacy, solvency, liquidity ratios, fees or other requirements of or imposed
by the Bank of England, the Financial Services Authority, the European Central
Bank or any other Governmental Authority for the time being attributable to each
Loan or any unpaid sum (rounded up if necessary to 4 decimal places) as
conclusively determined by the applicable Agent in accordance with the
provisions set forth in Schedule 1.1 (d).
 
“Margin Stock” has the meaning given such term under Regulation U of the Board.
 
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Parent Borrower and its Restricted
Subsidiaries taken as a whole that would impair the ability of the Credit
Parties to perform their obligations under the Loan Documents or (b) the rights
or remedies of the Lenders or the Administrative Agent under the Loan Documents.
 
“Material Domestic Subsidiary” means any Subsidiary of the Parent Borrower which
(a) is organized under the laws of the United States, any state thereof or the
District of Columbia and (b) together with its Subsidiaries, (i) owns more than
twenty percent (20%), as of any date, of the assets and properties of the Parent
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP after giving appropriate effect to any outside minority
interests in the Restricted Subsidiaries or (ii) accounts for more than twenty
percent (20%) of Consolidated EBITDA.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multicurrency Agent” means Wells Fargo Bank, National Association, London
Branch, and any other financial institution designated by the Administrative
Agent (and reasonably acceptable to the Parent Borrower) to act as its sub-agent
and correspondent hereunder in respect of the disbursement and payment of
Foreign Currency Loans.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
400l(a)(3) of ERISA and is subject to Title IV of ERISA to which the Parent
Borrower or any ERISA Affiliate is
 


 
18

--------------------------------------------------------------------------------

 


making, has made, is accruing or has accrued an obligation to make,
contributions within the preceding six years.
 
“New Lender” has the meaning assigned thereto in Section 2.9.2.
 
“New Lender Supplement” means a New Lender Supplement executed by a New Lender,
the Parent Borrower and the Administrative Agent, substantially in the form of
Exhibit D.
 
“Non-Cooperative Jurisdiction” means a “non-cooperative state or territory”
(Etat ou territoire non coopératif)  as set out in the list referred to in
Article 238-0 A of the French tax code (Code Général des Impôts), as such list
may be amended from time to time.
 
“Notes” means any promissory note evidencing Loans.
 
“Notice of Account Designation” has the meaning assigned thereto in Section
2.2.3.
 
“Notice of Borrowing” has the meaning assigned thereto in Section 2.2.2(a).
 
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
2.3.
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4.3.
 
“Obligations” means, in each case, whether now in existence or hereafter
arising:  (a) the principal of and interest on the Loans, (b) the Reimbursement
Obligations in respect of the Letters of Credit, (c) all payment and other
obligations owing or payable at any time by any Borrower to any Lender or any
Affiliate of any Lender under or in connection with any Hedging Agreement
required or permitted by this Agreement, (d) interest and fees that accrue under
the Loan Documents after the commencement by or against any Credit Party of any
proceeding under any Debtor Relief Laws, and (e) all other fees and commissions
(including attorney’s fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the Credit
Parties to the Lenders or the Administrative Agent, of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note, in each case under or in respect of this Agreement or any
of the other Loan Documents.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Offered Increase Amount” has the meaning assigned thereto in Section 2.9.1.
 
“Optional Currency” means any Revolving A Optional Currency and/or Revolving B
Optional Currency, as the context may require.
 
“Other Taxes” has the meaning assigned thereto in Section 4.10.2.
 
“Parent Borrower” has the meaning assigned thereto in the introductory
paragraph.
 
“Participant” has the meaning assigned thereto in Section 13.8.3.
 
 
 
19

--------------------------------------------------------------------------------

 
 
“Participation Interest” means an Extension of Credit by a Lender by way of a
purchase of a participation interest in Letters of Credit or L/C Obligations as
provided in Section 3.4.1, in Swingline Loans as provided in Section 2.6(d) or
in any Obligations as provided in Section 4.5.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
 
“Pension Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA), other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and is maintained for
the employees of the Parent Borrower or any of its ERISA Affiliates.
 
“Performance Letters of Credit” means any trade or documentary Letter of Credit
issued to secure the performance by any Person of its obligations, or to
guarantee or otherwise secure any Person’s obligations relating to a bid,
advance payment or security deposit, retention release, custom and duty
deferment guaranty or bond, warranty or performance bond or other guaranty.
 
“Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.
 
“Plan” means, at a particular time, any employee benefit plan that is covered by
ERISA, other than a Multiemployer Plan, and in respect of which the Parent
Borrower or any ERISA Affiliate is (or if such plan were terminated at such
time, would, under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
 
“Prime Rate” has the meaning assigned thereto in the definition of “Alternate
Base Rate”.
 
“Prior Bank Commitment” means the Parent Borrower’s committed credit facility
evidenced by the Existing Credit Agreement.
 
“Professional Market Party” means a professional market party (professionele
marktpartij) within the meaning of the Dutch FSA.
 
“Quotation Day” means in respect of the determination of the LIBOR Rate for any
Interest Period for LIBOR Rate Loans in Euros, Sterling, Canadian Dollars or any
other Optional Currency, the day on which quotations would ordinarily be given
by prime banks in the London interbank market for deposits in such currency for
delivery on the first day of such Interest Period for such Interest Period;
provided, that if quotations would ordinarily be given on more than one date,
the Quotation Day for such Interest Period shall be the last of such dates.  On
the date hereof, the Quotation Day in respect of any Interest Period (i) for any
Optional Currency (other than Canadian Dollars) is customarily the last London
Banking Day prior to the beginning of such Interest Period which is (a) at least
two London Banking Days prior to the beginning of such Interest Period and (b) a
day on which banks are open for general banking business in such Optional
Currency; (ii) for Euros is customarily the day which is two Target Operating
Days prior to the first day of such Interest Period and , (iii) for Sterling is
customarily the day which is the first day of such Interest Period and (iv) for
Canadian Dollars, at approximately 11:00 a.m. on the date
 


 
20

--------------------------------------------------------------------------------

 


(A) such foreign exchange computation is made in the case of Canadian Base Rate
Loans, and (B) three (3) Business Days prior to the date as of which the foreign
exchange computation is made in the case of Canadian CDOR Loans.
 
“Ratable Share” means, as to any Lender at any time, the ratio of (a) the amount
of the Commitment of such Lender to (b) the Aggregate Commitment.
 
“Refinancing” has the meaning assigned thereto in the recitals hereto.
 
“Register” has the meaning assigned thereto in Section 13.8.2(d).
 
“Reimbursement Obligation” means the obligation of any Revolving Borrower to
reimburse each Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit issued for the account of such Revolving Borrower.
 
“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Pension Plan that is subject to Title IV of ERISA other than those
events as to which the thirty (30) day notice period is waived under subsection
.22, .23, .27 or .28 of PBGC Regulation Section 4043.
 
“Required Lenders” means, at any date, any combination of Lenders that hold more
than fifty percent (50%) of the Aggregate Commitment then in effect or, if the
Aggregate Commitment has been terminated, any combination of Lenders who
collectively hold more than fifty percent (50%) of the aggregate unpaid
principal amount of the Extensions of Credit (excluding the aggregate unpaid
principal amount of Competitive Bid Loans); provided that, for purposes of
declaring the Loans to be due and payable pursuant to Article XI, and for all
purposes after the Loans become due and payable pursuant to Article XI, the
outstanding Competitive Bid Loans of the Lenders shall be included in the
Lenders’ respective Extensions of Credit in determining the Required Lenders,
provided further that the Commitment of, and the portion of the Extensions of
Credit held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 
“Required Revolving A Lenders” means, at any date, any combination of Revolving
A Lenders that hold more than fifty percent (50%) of the Aggregate Revolving A
Commitment then in effect or, if the Aggregate Revolving A Commitment has been
terminated, any combination of Revolving A Lenders who collectively hold more
than fifty percent (50%) of the Aggregate Revolving A Credit Exposure, provided
that the Revolving A Commitment of, and the portion of the Aggregate Revolving A
Credit Exposure held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Revolving A Lenders.
 
“Required Revolving B Lenders” means, at any date, any combination of Revolving
B Lenders that hold more than fifty percent (50%) of the Aggregate Revolving B
Commitment then in effect or, if the Aggregate Revolving B Commitment has been
terminated, any combination of Revolving B Lenders who collectively hold more
than fifty percent (50%) of the Aggregate Revolving B Credit Exposure, provided
that the Revolving B Commitment of, and the portion of the Aggregate Revolving B
Credit Exposure held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Revolving B Lenders.
 


 
21

--------------------------------------------------------------------------------

 


“Responsible Officer” means any of the following: the chief executive officer,
chief financial officer or treasurer of the Parent Borrower or any other officer
of the Parent Borrower proposed by the Parent Borrower and reasonably acceptable
to the Administrative Agent.
 
“Restricted Subsidiary” means:
 
(i)                 any Subsidiary of the Parent Borrower at the date of this
Agreement other than a Subsidiary designated as an Unrestricted Subsidiary in
Schedule 1.1(c);
 
(ii)                any other Material Domestic Subsidiary of the Parent
Borrower;
 
(iii)               any other Foreign Subsidiary Borrower;
 
(iv)               any other Subsidiary of the Parent Borrower that is a
Guarantor;
 
(v)                any other Subsidiary of the Parent Borrower that owns,
directly or indirectly, any of the capital stock of any Guarantor; and
 
(vi)               any other Person that becomes a Subsidiary of the Parent
Borrower after the date hereof unless prior to such Person becoming a Subsidiary
a Responsible Officer of the Parent Borrower designates such Subsidiary as an
Unrestricted Subsidiary, in accordance with the following paragraph.
 
A Restricted Subsidiary (other than any Material Domestic Subsidiary, any
Subsidiary that is a Guarantor, Foreign Subsidiary Borrower, or any Subsidiary
that owns, directly or indirectly, any of the capital stock of any Guarantor)
may be designated by a Responsible Officer of the Parent Borrower as an
Unrestricted Subsidiary by written notice to the Administrative Agent, but only
if (a) the Subsidiary owns no shares, directly or indirectly, of the Parent
Borrower or any Restricted Subsidiary and (b) immediately after such
designation, the Leverage Ratio is not greater than 0.60 to 1.00 and the
Interest Coverage Ratio is at least 3.00 to 1.00.  An Unrestricted Subsidiary
may be designated by a Responsible Officer of the Parent Borrower as a
Restricted Subsidiary by written notice to the Administrative Agent, but only if
immediately after such designation (x) the Parent Borrower shall be in
compliance with Section 9.2 and (y) the Leverage Ratio is not greater than 0.60
to 1.00 and the Interest Coverage Ratio is at least 3.00 to 1.00.
 
“Revolving A Borrower” means each of the Parent Borrower, each Subsidiary
Borrower designated as a Revolving A Borrower in Schedule 1.1(b), and any other
Foreign Subsidiary that has been designated as a Revolving A Borrower pursuant
to Section 2.11.1, other than any of the foregoing Subsidiaries that has ceased
to be a Revolving A Borrower as provided in such Section.
 
“Revolving A Commitment” means as to any Lender, the obligation of such Lender
to make Revolving A Credit Loans for the account of the Revolving A Borrowers
and participate in Revolving A Letters of Credit and Swingline Loans made under
the Revolving A Credit Facility in an aggregate principal and/or stated amount
at any time outstanding not to exceed the amount set forth under “Revolving A
Commitment” opposite such Lender’s name on Schedule 1.2 to the First Amendment
as such amount may be increased, reduced or modified at any time or from time to
time pursuant to the terms hereof.
 
 
22

--------------------------------------------------------------------------------

 
 
“Revolving A Credit Exposure” means, with respect to any Revolving A Lender at
any time, the Dollar Equivalent of the sum of (i) the aggregate principal amount
of all Loans made by such Revolving A Lender that are outstanding at such time,
(ii) such Lender’s Revolving A Ratable Share of the Revolving A L/C Obligations
at such time and (iii) such Lender’s Participation Interest in Swingline Loans.
 
“Revolving A Credit Facility” means the multi-year revolving credit facility
established pursuant to Section 2.1.1(a) hereof.
 
“Revolving A Credit Loans” has the meaning assigned thereto in Section 2.1.1(a).
 
“Revolving A L/C Fee” has the meaning assigned thereto in Section 3.3.1.
 
“Revolving A L/C Obligations” means at any time, an amount equal to the Dollar
Equivalent of the sum of (a) the aggregate undrawn and unexpired amount of the
then outstanding Revolving A Letters of Credit and (b) the aggregate amount of
drawings under Revolving A Letters of Credit which have not then been reimbursed
pursuant to Section 3.5.  For all purposes of this Agreement, if on any date of
determination a Revolving A Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Revolving A Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn during any applicable extension
period.
 
“Revolving A Lender” means each Lender with a Revolving A Commitment or that
holds a Revolving A Credit Loan.
 
“Revolving A Letters of Credit” has the meaning assigned thereto in Section
3.1.1.
 
“Revolving A Optional Currency” means the following currencies made available to
the Revolving A Borrowers for the making of Revolving A Credit Loans:  (i)
solely as to each Revolving A Borrower, the local currency of the jurisdiction
in which such Revolving A Borrower is domiciled as set forth on Schedule 1.1(b)
and (ii) any other currency made available by the Revolving A Lenders pursuant
to Section 2.11.3.
 
“Revolving A Ratable Share” means, with respect to any Revolving A Lender at any
time, the ratio (expressed as a percentage) of (a) the Revolving A Commitment of
such Revolving A Lender at such time to (b) the Aggregate Revolving A
Commitment, provided that, if the Termination Date has occurred, the Revolving A
Ratable Share of each Revolving A Lender shall be determined based upon the
Revolving A Commitments most recently in effect, giving effect to any
assignments.
 
“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the Termination Date.
 
“Revolving B Borrower” means each of the Parent Borrower, each Subsidiary
Borrower designated as a Revolving B Borrower in Schedule 1.1(b), and any other
Foreign Subsidiary that has been designated as a Revolving B Borrower pursuant
to Section 2.11.1, other than any of the foregoing Subsidiaries that has ceased
to be a Revolving B Borrower as provided in such Section.
 
 
23

--------------------------------------------------------------------------------

 
 
“Revolving B Commitment” means as to any Lender, the obligation of such Lender
to make Revolving B Credit Loans for the account of the Revolving B Borrowers
and participate in Revolving B Letters of Credit in an aggregate principal
and/or stated amount at any time outstanding not to exceed the amount set forth
under “Revolving B Commitment” opposite such Lender’s name on Schedule 1.2 to
the First Amendment as such amount may be increased, reduced or modified at any
time or from time to time pursuant to the terms hereof.
 
“Revolving B Credit Exposure” means, with respect to any Revolving B Lender at
any time, the Dollar Equivalent of the sum of (i) the aggregate principal amount
of all Loans made by such Revolving B Lender that are outstanding at such time,
and (ii) such Lender’s Revolving B Ratable Share of the Revolving B L/C
Obligations at such time.
 
“Revolving B Credit Facility” means the multi-year revolving credit facility
established pursuant to Section 2.1.1(b) hereof.
 
“Revolving B Credit Loans” has the meaning assigned thereto in Section 2.1.1(b).
 
“Revolving B L/C Fee” has the meaning assigned thereto in Section 3.3.2.
 
“Revolving B L/C Obligations” means at any time, an amount equal to the Dollar
Equivalent of the sum of (a) the aggregate undrawn and unexpired amount of the
then outstanding Revolving B Letters of Credit and (b) the aggregate amount of
drawings under Revolving B Letters of Credit which have not then been reimbursed
pursuant to Section 3.5.  For all purposes of this Agreement, if on any date of
determination a Revolving B Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Revolving B Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn during any applicable extension
period.
 
“Revolving B Lender” means each Lender with a Revolving B Commitment or that
holds a Revolving B Credit Loan.
 
“Revolving B Letters of Credit” has the meaning assigned thereto in Section
3.1.2.
 
“Revolving B Optional Currency” means the following currencies made available to
the Revolving B Borrowers for the making of Revolving B Credit Loans:  (i)
solely as to each Revolving B Borrower, the local currency of the jurisdiction
in which such Revolving B Borrower is domiciled as set forth on Schedule 1.1(b)
and (ii) any other currency made available by the Revolving B Lenders pursuant
to Section 2.11.3.
 
“Revolving B Ratable Share” means, with respect to any Revolving B Lender at any
time, the ratio (expressed as a percentage) of (a) the Revolving B Commitment of
such Revolving B Lender at such time to (b) the Aggregate Revolving B
Commitment, provided that, if the Termination Date has occurred, the Revolving B
Ratable Share of each Revolving B Lender shall be determined based upon the
Revolving B Commitments most recently in effect, giving effect to any
assignments.
 
“Revolving Borrower” means either a Revolving A Borrower or a Revolving B
Borrower.
 
 
 
24

--------------------------------------------------------------------------------

 
 
“Revolving Credit Facilities” means, collectively, the Revolving A Credit
Facility and the Revolving B Credit Facility.
 
“Revolving Credit Loan” means any Loan (other than a Competitive Bid Loan) made
to any Revolving Borrower pursuant to Section 2.2.
 
“Sale and Leaseback Transaction” means the sale by the Parent Borrower or a
Restricted Subsidiary to any Person (other than the Parent Borrower or any
Restricted Subsidiary) of any property or asset and, as part of the same
transaction or series of transactions, the leasing as lessee by the Parent
Borrower or any Restricted Subsidiary of the same or another property or asset
which it intends to use for substantially the same purpose.
 
“S&P” means Standard & Poor’s Ratings Services.
 
“Second Amendment” means the Second Amendment to Credit Agreement, dated as of
May 9, 2013, among the Parent Borrower, the Subsidiary Borrowers party thereto,
the Lenders party thereto, and the Administrative Agent.
 
“Second Amendment Effective Date” has the meaning given to such term in Article
II to the Second Amendment.
 
“Specified Maturity Date” means January 6, 2017.
 
“Sterling” or “£” means the lawful currency of the United Kingdom.
 
“Subsequent Borrowings” has the meaning assigned thereto in Section 2.9.4.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.  Unless otherwise qualified, references to
“Subsidiary” or “Subsidiaries” herein shall refer to those of the Parent
Borrower.
 
“Subsidiary Borrowers” means Subsidiaries of the Parent Borrower that are either
a Revolving A Borrower or a Revolving B Borrower.
 
“Support Obligation” means, with respect to any Person, at any date without
duplication, any Debt of another Person that is guaranteed, directly or
indirectly in any manner, by such Person or endorsed (otherwise than for
collection or deposit in the ordinary course of business) or discounted with
recourse by such Person or any Debt of another Person that has the substantially
equivalent or similar economic effect of being guaranteed by such Person or of
otherwise making
 
 
 
25

--------------------------------------------------------------------------------

 


such Person contingently liable therefor, through an agreement or otherwise,
including, without limitation, an agreement (i) to purchase, or to advance or
supply funds for the payment or purchase of, such Debt, or (ii) to make any
loan, advance, capital contribution or other investment in such other Person to
assure a minimum equity, asset base, working capital or other balance sheet
condition for any date, or to provide funds for the payment of any liability,
dividend or stock liquidation payment, or otherwise to supply funds to or in any
manner invest in such other Person (unless such investment is expected to
constitute a permitted investment under Section 9.10).
 
“Swingline Commitment” means the agreement of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
time outstanding not to exceed the amount set forth under “Swingline Commitment”
opposite such Lender’s name on Schedule 1.1(a) hereto as such amount may be
reduced or modified at any time or from time to time pursuant to the terms
hereof.
 
“Swingline Lender” means Wells Fargo, in its capacity as the Swingline Lender
under Section 2.6, and its successor or successors in such capacity.
 
“Swingline Loan” means a LIBOR Market Index Rate Loan made by the Swingline
Lender pursuant to Section 2.6.
 
“Swingline Loan Request” has the meaning assigned thereto in Section 2.6(b).
 
“Swingline Termination Date” means the earlier of (i) fifth Business Day prior
to the Specified Maturity Date and (ii) the Termination Date.
 
“Swiss Guidelines” has the meaning assigned thereto in Section 13.8.2(g).
 
“Swiss Subsidiary” has the meaning assigned thereto in Section 13.8.2(g).
 
“Syndication Agent” has the meaning assigned thereto in the recitals hereto.
 
“Target Operating Day” any day that is not (a) a Saturday or Sunday, (b)
Christmas Day or New Year’s Day or (c) any other day on which the Trans-European
Automated Real-time Gross Settlement Express Transfer System (or any successor
settlement system) is not operating (as reasonably determined by the
Administrative Agent).
 
“Taxes” has the meaning assigned thereto in Section 4.10.1.
 
“Termination Date” means the earliest of the dates referred to in Section 2.7.
 
“Type” (i) when used in reference to any Loan, refers to whether the rate of
interest on such Loan, or on the Loans comprising any borrowing, is determined
by reference to the LIBOR Rate, the Canadian Base Rate, the CDOR Rate or the
LIBOR Market Index Rate or the Alternate Base Rate and (ii) when used in
reference to any Letter of Credit, refers to whether it is a Revolving A Letter
of Credit or a Revolving B Letter of Credit.
 
 
 
26

--------------------------------------------------------------------------------

 
 
“UCC” means, with respect to any Letter of Credit, the Uniform Commercial Code
as in effect in the State in which the corporate headquarters of the relevant
Issuing Lender is located or such other jurisdiction as is acceptable to the
relevant Issuing Lender.
 
“Unfunded Current Liability” of any Pension Plan means the amount, if any, by
which the actuarial present value of the accumulated plan benefits under the
Pension Plan as of the close of its most recent year, determined in accordance
with actuarial assumptions at such time consistent with Statement of Financial
Accounting Standards No. 87 (irrespective of any subsequent changes to or
replacements of such Statement), exceeds the sum of (a) the market value of the
assets allocable thereto and (b) $5,000,000.
 
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
most recently published and in effect by the International Chamber of Commerce.
 
“United States” and “U.S.” mean the United States of America.
 
“Unrestricted Subsidiary” means any Subsidiary other than a Restricted
Subsidiary.
 
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, 107
P.L. 56, as amended.
 
“Wells Fargo” means Wells Fargo Bank, National Association.
 
Section 1.2   General.
 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and plural, and pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, feminine
and neuter.  Any reference herein to “Charlotte, North Carolina time” or,
“London time” or “Toronto time” shall refer to the applicable time of day in
Charlotte, North Carolina or, London, England, or Toronto, Ontario, as
applicable.
 
Section 1.3   Other Definitions and Provisions.
 
1.3.1   Use of Capitalized Terms.  Unless otherwise defined therein, all
capitalized terms defined in this Agreement shall have the defined meanings
provided herein when used in this Agreement and the other Loan Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement.
 
1.3.2   Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)           The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including articles of incorporation or comparable
organizational documents) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified
 


 
27

--------------------------------------------------------------------------------

 


(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, implementing, amending, replacing or interpreting such law and
any reference to any law or regulation shall, unless otherwise specified, refer
to such law or regulation as amended, modified or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
Section 1.4   Accounting Terms.
 
Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Administrative Agent or
the Lenders hereunder shall be prepared, in accordance with GAAP applied on a
consistent basis (except for changes concurred by Parent Borrower’s independent
public accountants and disclosed in writing to the Administrative Agent).  All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
GAAP applied on a basis consistent (except for changes concurred by Parent
Borrower’s independent public accountants and disclosed in writing to the
Administrative Agent) with the most recent annual or quarterly financial
statements delivered pursuant to Section 7.1 (or, prior to the delivery of the
first financial statements pursuant to Section 7.1, consistent (except for
changes concurred by Parent Borrower’s independent public accountants and
disclosed in writing to the Administrative Agent) with the annual audited
financial statements referenced in Section 6.1.7); provided, however, if (a) the
Parent Borrower shall object to determining such compliance on such basis at the
time of delivery of such financial statements due to any change in GAAP, the
rules promulgated with respect thereto or to any change in the application of
GAAP concurred by Parent Borrower’s independent public accountants or (b) the
Administrative Agent or the Required Lenders shall so object in writing within
60 days after delivery of such financial statements or object to any change in
the application of GAAP concurred by Parent Borrower’s independent public
accountants, then (i) such calculations shall be made on a basis consistent with
the most recent financial statements delivered by the Parent Borrower to the
Administrative Agent or the Lenders as to which no such objection shall have
been made and (ii) the Administrative Agent and the Parent Borrower shall
negotiate in good faith to amend such ratio or requirement as to which
objections shall have been made (subject to the approval of the Required
Lenders) to preserve the original intent thereof in light of such change in
GAAP.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant contained herein (including, without limitation, any financial
covenant), any election by the Parent Borrower or any Subsidiary to measure an
item of
 
 
 
28

--------------------------------------------------------------------------------

 
 
Indebtedness using fair value (as permitted by FASB ASC 825 or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.
 
Section 1.5   Redenomination of Certain Foreign Currencies and Computation of
Dollar Equivalents.
 
(a)           Each obligation of a Credit Party to make a payment denominated in
the currency of any member state of the European Union that adopts the Euro as
its lawful currency or adopts another currency to replace the Euro as its lawful
currency, in each case after the date hereof, shall be redenominated into Euros
or such other currency, as the case may be, at the time of such adoption (in
accordance with Applicable Law).  If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro,
or other currency, as the case may be, as its lawful currency; provided that if
any Foreign Currency Loan in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Foreign Currency Loan, at the end of the then current Interest Period.
 
(b)           Each provision of this Agreement relating solely to payments
denominated in Euros shall be subject to such reasonable changes of construction
as the Administrative Agent and the Parent Borrower may from time to time
mutually specify to be appropriate to reflect the adoption, or the replacement,
of the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.
 
(c)           References herein to minimum Dollar amounts and integral multiples
stated in Dollars, where they shall also be applicable to any other currency,
shall be deemed to refer to approximate Foreign Currency Equivalent.  Wherever
in this Agreement an amount, such as a minimum or maximum limitation on Debt
permitted to be incurred or Investments permitted to be made hereunder, is
expressed in Dollars, it shall be deemed to refer to the Dollar Equivalent
thereof.
 
           Section 1.6   Interest Rates.  If at any time any interest rate
quoted or otherwise made available from time to time under this Agreement is no
longer available generally in the good faith determination of the Administrative
Agent, then the Administrative Agent (after consultation with, and consent from,
the Parent Borrower) shall, by written notice to the Lenders, substitute such
unavailable interest rate with another interest rate commercially available to
all of the Revolving A Lenders or Revolving B Lenders, as applicable, unless the
Required Revolving A Lenders or the Required Revolving B Lenders, as the case
may be, acting reasonably and in good faith determine (which determination shall
be conclusive) and notify the Administrative Agent that such substitute interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
Revolving Credit Loans hereunder.
 
 
 
29

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
CREDIT FACILITIES
 
Section 2.1   Amount and Terms of Credit.
 
2.1.1           Description of Facilities.  Upon the terms and subject to the
conditions set forth in this Agreement:
 
(a)           the Revolving A Lenders hereby grant to the Revolving A Borrowers
a five-year revolving credit facility (the “Revolving A Credit Facility”)
pursuant to which each Revolving A Lender severally agrees to make revolving
credit loans (the “Revolving A Credit Loans”), from time to time during the
Revolving Availability Period, to each Revolving A Borrower in Dollars, Euros,
Sterling or any Revolving A Optional Currency, in each case in an aggregate
principal amount at any time outstanding that will not result in: (1) the
Aggregate Revolving A Credit Exposure exceeding the Aggregate Revolving
A Commitment; or (2) such Lender’s Revolving A Credit Exposure exceeding its
Revolving A Commitment.  Each Revolving A Credit Loan made by a Revolving
A Lender shall be in a principal amount equal to such Lender’s Revolving A
Ratable Share of the aggregate principal amount of Revolving A Credit Loans
requested on such occasion; and
 
(b)           the Revolving B Lenders hereby grant to the Revolving B Borrowers
a five-year revolving credit facility (the “Revolving B Credit Facility”)
pursuant to which each Revolving B Lender severally agrees to make revolving
credit loans (the “Revolving B Credit Loans”), from time to time during the
Revolving Availability Period, to each Revolving B Borrower in Dollars, Euros,
Sterling or any Revolving B Optional Currency, in each case in an aggregate
principal amount at any time outstanding that will not result in (1) the
Aggregate Revolving B Credit Exposure exceeding the Aggregate Revolving
B Commitment; or (2) such Lender’s Revolving B Credit Exposure exceeding its
Revolving B Commitment.  Each Revolving B Credit Loan made by a Revolving
B Lender shall be in a principal amount equal to such Lender’s Revolving B
Ratable Share of the aggregate principal amount of Revolving B Credit Loans
requested on such occasion.
 
2.1.2           Application of Facilities.  The Credit Facilities established
hereby shall be used by the Borrowers and their Subsidiaries for any lawful
purpose, including:
 
(a)           refinance existing Debt of the Parent Borrower and its
Subsidiaries outstanding under the Prior Bank Commitment; and
 
(b)           finance the working capital needs, capital expenditures,
acquisitions permitted under this Agreement and all other general corporate
purposes of the Borrowers and their Subsidiaries; provided, however, that no
portion of the proceeds of any Loan shall be used to fund any such acquisition
unless at such time (to the extent required by law and/or the corporate
governance or other organizational documents of the target company) the board of
directors or other similar governing body of the target company shall have
either (i) approved such acquisition or recommended it to shareholders or (ii)
taken a position that it will neither recommend for or against such acquisition;
and, accordingly, each of the Borrowers shall apply all amounts
 
 
 
30

--------------------------------------------------------------------------------

 
 
borrowed by it hereunder in conformity with such purposes and neither the
Administrative Agent nor any Lender shall be obligated to see to the application
thereof.
 
2.1.3           Lender Agreement.  Each Lender severally agrees, and by making
any advance hereunder shall be deemed severally to represent, that: (i) none of
the funds made available by such Lender with respect to any Revolving Credit
Loan or any Competitive Bid Loan constitute “plan assets” within the meaning of
29 C.F.R. Section 2510.3-101, (ii) it qualifies as a Professional Market Party,
(iii) under Applicable Law in effect as of the First Amendment Effective Date,
it has the full power and authority to make Loans and other Extensions of Credit
into the jurisdictions and in the currencies made available in its Class, and
(iv) upon request of the Administrative Agent (which request will be made by the
Administrative Agent promptly after its receipt of any request therefor from the
Parent Borrower, made no more frequently than once in any calendar quarter),
each Lender agrees that it will promptly confirm that, under Applicable Law then
in effect, it continues to have the full power and authority to make Loans and
other Extensions of Credit into the jurisdictions and in the currencies made
available in its Class.  If the representation set forth in clause (iii) above
at any time proves to be false as of First Amendment Effective Date for any
Lender, or if any Lender fails or is unable to make the confirmation referred to
in clause (iv) above, then such Lender will, at no expense to the Credit
Parties, promptly (A) give notice thereof to the Administrative Agent and the
Parent Borrower, and (B) either obtain a replacement commitment from an Assignee
pursuant to Section 13.8.2 that is authorized to lend in all such jurisdictions
and currencies made available in its Class or arrange for another Lender or
other financial institution to make or continue Loans on behalf of such Lender,
in each case reasonably acceptable to the Parent Borrower and the Administrative
Agent.  The remedy set forth in Section 4.7.6 shall be the Credit Parties’ sole
and exclusive remedy for any Lender’s breach of the representation set forth in
clause (ii) and (iii) above or for any Lender’s failure or inability to make the
confirmation referred to in clause (iv) above.  For the avoidance of doubt,
nothing in this Section 2.1.3 shall be deemed to be in derogation of the rights
and obligations of any Lender or Credit Party under Section 4.7.2(b).
 
Section 2.2   Procedure for Advances of Revolving Credit Loans.
 
2.2.1           Borrowing Options.
 
(a)           Each Revolving Credit Loan shall be made as part of a borrowing
consisting of Revolving Credit Loans of the same Class and Type made by the
Lenders ratably in accordance with their Revolving A Ratable Share or Revolving
B Ratable Share, as the case may be.  The failure of any Lender to make any
Revolving Credit Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitment of each Lender
is several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
 
(b)           Subject to Section 4.7, each borrowing of Revolving Credit Loans
shall be comprised entirely of (A1) in the case of a borrowing denominated in
Dollars, LIBOR Rate Loans or Alternate Base Rate Loans as the applicable
Borrower may request in accordance herewith, and (B(2) in the case of a
borrowing denominated in Euros, Sterling or any Optional Currency, LIBOR Rate
Loans (other than Canadian Dollars), LIBOR Rate Loans and (3) in the case of a
borrowing denominated in Canadian Dollars, Canadian Base Rate Loans or Canadian
CDOR Loans as the
 
 
 
31

--------------------------------------------------------------------------------

 
 
applicable Borrower may request in accordance herewith.  Each Lender at its
option may satisfy its obligation to make any Revolving Credit Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such
Revolving Credit Loan (in which case all payments of principal and interest with
respect to such Loan shall be owed to such branch or Affiliate); provided that
any exercise of such option shall not reduce the obligation of the applicable
Revolving Borrower to repay such Loan in accordance with the terms of this
Agreement.
 
(c)           Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
15 borrowings of LIBOR Rate Loans outstanding.
 
(d)           Notwithstanding any other provision of this Agreement, no
Revolving Borrower shall be entitled to request, or to elect to convert or
continue, any borrowing of Revolving Credit Loans if the Interest Period
requested with respect thereto would end after the Specified Maturity Date.
 
2.2.2           Requests for Revolving Credit Loans.
 
(a)           The Parent Borrower (on its own behalf or on behalf of any
Subsidiary Borrower) shall give the Administrative Agent irrevocable prior
written notice in the form attached hereto as Exhibit A-1 (a “Notice of
Borrowing”) not later than (i) 11:00 a.m., Charlotte, North Carolina time, on
the same Business Day as each Alternate Base Rate Loan, (ii) 2:00 p.m.,
Charlotte, North Carolina time, at least one (1) Business Day before each
Canadian Base Rate Loan, (iii) 12:00 noon, Charlotte, North Carolina time, at
least three (3) Business Days before each Dollar LIBOR Rate Loan and
(iiiCanadian CDOR Loan and (iv) 10:00 a.m., Charlotte, North Carolina time, at
least four (4) Business Days before each Revolving Loan denominated in Euros,
Sterling or any Optional Currency (other than Canadian Dollars), in each case,
of its intention to borrow, specifying (A) the Borrower on whose behalf the
Parent Borrower is requesting such borrowing; (B) the date of such borrowing,
which shall be a Business Day, (C) whether the requested borrowing is to be a
borrowing of Revolving A Credit Loans and/or Revolving B Credit Loans, (D) the
amount of such borrowing, which shall be, (x) with respect to Alternate Base
Rate Loans, Canadian CDOR Loans or Canadian Base Rate Loans, in an aggregate
principal amount of the Dollar Equivalent of $1,000,000 or a whole multiple of
$100,000 in excess thereof, and (y) with respect to LIBOR Rate Loans, in an
aggregate principal amount of the Dollar Equivalent of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or such other amount as may be
satisfactory to the Administrative Agent), (E) whether such Revolving Credit
Loan is to be a LIBOR Rate Loan, a Canadian CDOR Loan, a Canadian Base Rate Loan
or an Alternate Base Rate Loan, (F) in the case of a LIBOR Rate Loan, (x) the
currency in which such LIBOR Rate Loan is to be denominated and (y) the duration
of the Interest Period applicable thereto, (G) in the case of a Canadian CDOR
Loan, the duration of the Interest Period applicable thereto, (H) in the case of
a requested Revolving Credit Loan to a Foreign Subsidiary, the name and location
of such Foreign Subsidiary, (HI) the location and number of the applicable
Revolving Borrower’s account to which funds are to be disbursed and (IJ) the
Dollar Equivalent of the aggregate principal amount (in each relevant currency)
of all Competitive Bid Loans to the Borrowers then outstanding.  Notices
received after the applicable time set forth above shall be deemed received on
the next Business Day.  The Administrative Agent shall promptly notify the
Lenders of each Notice of
 
 
32

--------------------------------------------------------------------------------

 
 
Borrowing and in any case, no later than one Business Day after receipt of a
Notice of Borrowing for Revolving Credit Loans denominated in Euros, Sterling or
any Optional Currency.
 
(b)           The Administrative Agent shall calculate the Dollar Equivalent of
each outstanding Foreign Currency Loan (i) as of the date of any Notice of
Borrowing or Notice of Conversion/Continuation, (ii) at the end of each calendar
month and (iii) at such time and from time to time as the Administrative Agent
shall determine or the Required Lenders or Parent Borrower shall require, and in
each case, shall notify the Parent Borrower of such calculation, and such
calculation, absent manifest error, shall be the basis of any determination of
the availability of credit hereunder.
 
2.2.3           Disbursement of Revolving Credit Loans.  Upon receipt of any
notice pursuant to the last sentence of Section 2.2.2(a), each Lender (or its
respective domestic or foreign branch or Affiliate) will make available to the
Administrative Agent, for the account of the relevant Borrower at the relevant
Funding Office, in funds immediately available to the Administrative Agent and
in the applicable currency, such Lender’s Revolving A Ratable Share of the
Revolving A Credit Loans to be made on such borrowing date or such Lender’s
Revolving B Ratable Share of the Revolving B Credit Loans to be made on such
borrowing date, as applicable, no later than 2:00 p.m., Charlotte, North
Carolina time, on the proposed borrowing date of an Alternate Base Rate Loan or
Dollar LIBOR Rate Loan, no later than 11:00 a.m., Charlotte, North Carolina
time, on the proposed borrowing date of a Canadian Base Rate Loan and no later
than 10:00 a.m., Charlotte, North Carolina time, on the proposed borrowing date
of a LIBOR Rate Loan denominated in Euros, Sterling or any Optional Currency
(other than Canadian Dollars) or of a Canadian CDOR Loan.  Each Revolving
Borrower hereby irrevocably authorizes the Administrative Agent to disburse the
proceeds of each borrowing requested for such Revolving Borrower pursuant to
this Section 2.2 in immediately available funds by crediting or wiring such
proceeds to the deposit account of such Revolving Borrower identified in the
most recent notice of account designation, substantially in the form of Exhibit
B hereto (a “Notice of Account Designation”), delivered by such Revolving
Borrower to the Administrative Agent, or as may be otherwise agreed upon from
time to time by such Revolving Borrower and the Administrative Agent.  Subject
to Section 4.6 hereof, the Administrative Agent shall not be obligated to
disburse the portion of the proceeds of any Revolving A Credit Loan or Revolving
B Credit Loan requested pursuant to this Section 2.2 for which any Lender is
responsible to the extent that such Lender has not made available to the
Administrative Agent its Revolving A Ratable Share of such Revolving A Credit
Loan or its Revolving B Ratable Share of such Revolving B Credit Loan, as
applicable.
 
Section 2.3   Conversion and Continuation of Revolving Credit Loans.
 
Provided that no Default or Event of Default has occurred and is then
continuing, and subject to the terms of this Agreement, each Borrower shall have
the option (a) to convert all or any portion of its outstanding Revolving Credit
Loans made as Alternate Base Rate Loans in a principal amount equal to
$5,000,000 or any whole multiple of $1,000,000 in excess thereof (or such other
amount as may be satisfactory to the Administrative Agent) into one or more
Dollar LIBOR Rate Loans and , (b)(i) to convert all or any part of its
outstanding Dollar LIBOR Rate Loans in a principal amount equal to $1,000,000 or
a whole multiple of $100,000 in excess thereof into Alternate Base Rate Loans or
(ii) to continue LIBOR Rate Loans as LIBOR Rate Loans in the same currency for
an additional Interest Period;, (c)(i) to convert all or any part of its
Canadian Base Rate Loans in a
 
 
 
33

--------------------------------------------------------------------------------

 
 
principal amount equal to $1,000,000 or any whole multiple of $100,000 in excess
thereof to Canadian CDOR Loans, (ii) to convert all or any part of its
outstanding Canadian CDOR Loans in a principal amount equal to $1,000,000 or a
whole multiple of $100,000 in excess thereof into Canadian Base Rate Loans or
(iii) to continue Canadian CDOR Loans as such for an additional Interest Period,
provided that if any conversion or continuation is made prior to the expiration
of any Interest Period, the relevant Borrower shall pay any amount required to
be paid pursuant to Section 4.8 hereof.  Whenever any Borrower desires to
convert or continue Revolving Credit Loans as provided above, such Borrower
shall give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit G (a “Notice of Conversion/Continuation”) not later than (i)
11:00 a.m., Charlotte, North Carolina time, on the same Business Day in the case
of a conversion of a Dollar LIBOR Rate Loan to aan Alternate Base Rate Loan,
(ii) 2:00 p.m., Charlotte, North Carolina time, at least one (1) Business Day
before the proposed conversion of a Canadian CDOR Loan to a Canadian Base Rate
Loan, (iii) 12:00 noon, Charlotte, North Carolina time, at least three (3)
Business Days before the proposed conversion into or a continuation of a Dollar
LIBOR Rate Loan or Canadian CDOR Loan and (iiiiv) 10:00 a.m., Charlotte, North
Carolina time, at least four (4) Business Days before the proposed continuation
of any LIBOR Rate Loan denominated in Euros, Sterling or any Optional Currency
(other than Canadian Dollars).  The Administrative Agent shall promptly notify
the Lenders of such Notice of Conversion/Continuation.
 
Section 2.4   Repayment of Loans.
 
2.4.1           Repayment on Termination Date.  Each Borrower agrees to repay
the outstanding principal amount of all Loans made to it under, and its
Reimbursement Obligations under, the Revolving Credit Facilities in full on the
Termination Date, with all accrued but unpaid interest thereon.
 
2.4.2           Mandatory Repayment of Loans.
 
(a)           If at any time the Aggregate Revolving A Credit Exposure exceeds
105% (or if none of such Aggregate Revolving A Credit Exposure is denominated in
Euros, Sterling or any Optional Currency, 100%) of the Aggregate Revolving A
Commitment, the relevant Borrower or Borrowers agree immediately upon notice
from the Administrative Agent, by payment to the Administrative Agent for the
account of the Revolving A Lenders, to repay Revolving A Credit Loans, Swingline
Loans or Competitive Bid Loans and/or furnish cash collateral as described in
Section 2.4.2(c), in the Dollar Equivalent of the amount of such excess without
premium or penalty; provided that any repayment of LIBOR Rate Loans pursuant to
this Section 2.4.2(a) other than on the last day of the Interest Period
applicable thereto shall be accompanied by any amount required to be paid
pursuant to Section 4.8 hereof.
 
(b)           If at any time the Aggregate Revolving B Credit Exposure exceeds
105% (or if none of such Aggregate Revolving B Credit Exposure is denominated in
Euros, Sterling or any Optional Currency, 100%) of the Aggregate Revolving B
Commitment, the relevant Borrower or Borrowers agree immediately upon notice
from the Administrative Agent, by payment to the Administrative Agent for the
account of the Revolving B Lenders, to repay Revolving B Credit Loans or
Competitive Bid Loans and/or furnish cash collateral as described in Section
2.4.2(c), in the Dollar Equivalent of the amount of such excess without premium
or penalty; provided that any
 
 
 
34

--------------------------------------------------------------------------------

 
 
repayment of LIBOR Rate Loans pursuant to this Section 2.4.2(b) other than on
the last day of the Interest Period applicable thereto shall be accompanied by
any amount required to be paid pursuant to Section 4.8 hereof.
 
(c)           As an alternative to repaying Loans as prescribed in Section
2.4.2(a) and Section 2.4.2(b), the Parent Borrower may deposit with the
Administrative Agent cash collateral in the Dollar Equivalent of the amount in
excess as described in such Sections, it being understood that if such excess
remains outstanding for more than 45 days, the Administrative Agent shall apply
any and all such cash collateral to repay the outstanding Loans of the relevant
Class in the amount of such excess.  Until such time, such cash collateral shall
be maintained and applied in accordance with Section 11.2.2.
 
2.4.3           Optional Repayments.  Each Revolving Borrower may at any time
and from time to time repay the Revolving Credit Loans made to it, in whole or
in part without premium or penalty except for any amount required to be paid
pursuant to Section 4.8, upon (i) at least three (3) Business Days irrevocable
notice by the Parent Borrower (on its own behalf or on behalf of the relevant
Subsidiary Borrower) to the Administrative Agent with respect to LIBOR Rate
Loans (which shall include Dollar LIBOR Rate Loans and/or LIBOR Rate Loans
denominated in Euros, Sterling or any Optional Currency (other than Canadian
Dollars) and Canadian CDOR Loans and (ii) upon one (1) Business Day irrevocable
notice by the Parent Borrower (on its own behalf or on behalf of the relevant
Subsidiary Borrower) to the Administrative Agent with respect to Alternate Base
Rate Loans and Canadian Base Rate Loans, in each case in the form attached
hereto as Exhibit C (a “Notice of Prepayment”) specifying the date and amount of
repayment and whether the repayment is of Revolving A Credit Loans and/or
Revolving B Credit Loans and of LIBOR Rate Loans, Canadian CDOR Loans, Canadian
Base Rate Loans and/or Alternate Base Rate Loans, or a combination thereof, and,
if of a combination, the amount allocable to each.  Upon receipt of such notice,
the Administrative Agent shall promptly notify each Revolving A Lender or
Revolving B Lender, as applicable.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice.  Partial repayments shall be in an aggregate amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof with respect to Alternate Base Rate
Loans, Canadian CDOR Loans and Canadian Base Rate Loans, and $5,000,000 or a
whole multiple of $l,000,000 in excess thereof (or such other amount as may be
satisfactory to the Administrative Agent) with respect to LIBOR Rate Loans.
 
2.4.4           Limitation on Repayment of LIBOR Rate Loans.  A Revolving
Borrower may not repay any LIBOR Rate Loan or Canadian CDOR Loan on any day
other than on the last day of the Interest Period applicable thereto unless such
repayment is accompanied by any amount required to be paid pursuant to Section
4.8 hereof.
 
2.4.5           Limitation on Repayment of Competitive Bid Loans.  A Borrower
may not repay any Competitive Bid Loan on any day other than on the last day of
the Interest Period applicable thereto except, and on such terms, as agreed to
by the Parent Borrower (on its own behalf or on behalf of the relevant
Subsidiary Borrower) and the Lender which made such Competitive Bid Loan.
 
Section 2.5   Competitive Bid Loans and Procedures.
 
 
35

--------------------------------------------------------------------------------

 
 
2.5.1           Dollar Competitive Bid Loans
 
(a)           Subject to the terms and conditions set forth herein, from time to
time until the Termination Date, each Lender may (but shall not have any
obligation to) submit Dollar Competitive Bids under its respective Revolving
Credit Facility, and the Parent Borrower may (but shall not have any obligation
to) accept Dollar Competitive Bids and borrow Dollar Competitive Bid Loans (in
each case, on its own behalf or on behalf of the relevant Subsidiary Borrower);
provided that after giving effect thereto, (i) the Dollar Equivalent of the
Aggregate Revolving A Credit Exposure or Aggregate Revolving B Credit Exposure,
as the case may be, shall not at any time exceed the Aggregate Revolving A
Commitment or Aggregate Revolving B Commitment, as the case may be and (ii)
there shall not be outstanding at any time more than 5 Competitive Bid
Loans.  Unless otherwise mutually agreed with the Administrative Agent, the
Parent Borrower shall administer the bidding and acceptance process for Dollar
Competitive Bid Loans in accordance with the terms and conditions of this
Section 2.5.1.
 
(b)           When any Borrower wishes to request Dollar Competitive Bids, the
Parent Borrower (on its own behalf or on behalf of the relevant Subsidiary
Borrower) shall transmit to the Lenders a request for Dollar Competitive Bids to
be received no later than one Business Day prior to the date on which such
Dollar Competitive Bids are to be submitted by the Lenders specifying:  (i) the
date and time such Dollar Competitive Bids must be submitted to the relevant
Borrower, (ii) the proposed borrowing date of such Dollar Competitive Bid Loan,
which shall be a Business Day, (iii) the aggregate principal amount of such
requested Dollar Competitive Bid Loan, (iv) the name of the relevant Borrower,
(v) the location and number of the applicable Borrower’s account to which the
proceeds of the Dollar Competitive Bid Loan are to be disbursed and (vi) any
other conditions relevant to such requested Dollar Competitive Bid Loan (a
“Dollar Competitive Bid Request”).
 
(c)           Each Dollar Competitive Bid shall be submitted by telecopy or
electronic mail to the Parent Borrower or by telephone (promptly confirmed in
writing to the Parent Borrower) not later than 10:30 a.m. (Charlotte, North
Carolina time) on the proposed date of such borrowing, which shall be a Business
Day, and, unless timely accepted, shall automatically lapse at 11:30 a.m.
(Charlotte, North Carolina time) on such date.  A Dollar Competitive Bid may be
for an amount greater than (or less than) such Lender’s Commitment. Each Dollar
Competitive Bid shall be irrevocable and shall specify (i) the principal amount
(which shall be a minimum of $1,000,000 and an integral multiple of $500,000 in
excess thereof) of the Dollar Competitive Bid Loan or Loans that the applicable
Lender is willing to make, (ii) the Dollar Competitive Bid Rate or Rates at
which such Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places), (iii) the Interest Period applicable to each such Loan and the last day
thereof, (iv) the name of the relevant Borrower and (v) any other information
that the Parent Borrower shall have required to be provided to it in the Dollar
Competitive Bid Request.  The Parent Borrower (on its behalf or on behalf of the
relevant Subsidiary Borrower) may accept or reject any Dollar Competitive Bid;
provided that the Parent Borrower shall not accept a Dollar Competitive Bid made
at a particular Dollar Competitive Bid Rate if the Parent Borrower rejects a
Dollar Competitive Bid made at a lower Dollar Competitive Bid Rate, unless the
Parent Borrower determines in its good faith judgment that the overall cost of
accepting the Dollar Competitive Bid made at the lower Dollar
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
Competitive Bid Rate (due to fees or other expenses in connection with such
Dollar Competitive Bid) exceeds that of the Dollar Competitive Bid made at the
higher Dollar Competitive Bid Rate.
 
(d)           The provisions of the preceding paragraph notwithstanding, if
Dollar Competitive Bids were made by Lenders on a Business Day with respect to a
particular Interest Period and such bids lapsed at 11:30 a.m. (Charlotte, North
Carolina time) on such Business Day pursuant to the preceding paragraph, the
Parent Borrower may, in its sole and absolute discretion, subject only to the
provisions of this paragraph, contact one or more of such Lenders, by telephone,
telecopy or email, prior to 3:00 p.m. (Charlotte, North Carolina time) on such
Business Day to request that such Lenders reinstate such Dollar Competitive Bids
for such Interest Period or provide new Dollar Competitive Bids for such
Interest Period on such Business Day.  Each Dollar Competitive Bid so reinstated
shall be submitted by telecopy or electronic mail to the Parent Borrower or by
telephone (promptly confirmed in writing to the Parent Borrower) on the proposed
date of such borrowing.  Notwithstanding anything to the contrary in any Dollar
Competitive Bid reinstated or submitted pursuant to this paragraph, each such
Dollar Competitive Bid shall be irrevocable in respect of the date on which it
is to reinstated or submitted and shall automatically expire at the earlier of
(a) 3:00 p.m. (Charlotte, North Carolina time) on the date submitted and (b) one
hour after such Dollar Competitive Bid is received by the Parent Borrower.
 
(e)           The Parent Borrower (on its behalf or on behalf of the relevant
Subsidiary Borrower) may, in its sole and absolute discretion, subject only to
the provisions of this paragraph, accept any Dollar Competitive Bid submitted
under this Section 2.5.1 by notifying the Lender submitting such Dollar
Competitive Bid by telephone, telecopy or email not later than the expiration
time of such Dollar Competitive Bid, which acceptance notice shall be further
confirmed to such Lender and to the Administrative Agent in writing by telecopy
or email not later than the close of business on the date of acceptance,
indicating the Interest Period and the agreed interest rate on and principal
amount of the Dollar Competitive Bid Loan to be made by such Lender on such
Business Day.  A notice given by the Parent Borrower pursuant to this paragraph
shall be irrevocable.
 
(f)           Not later than 4:00 p.m. (Charlotte, North Carolina time) on the
proposed borrowing date, each Lender whose Dollar Competitive Bid has been
accepted will disburse its Dollar Competitive Bid Loan in immediately available
funds by crediting or wiring such proceeds to the deposit account of the
relevant Borrower identified in its most recent Notice of Account
Designation.  Each such Lender shall furnish account wiring instructions to the
Parent Borrower for the payment of principal and interest.
 
(g)           At the written request of any Lender or the Administrative Agent,
the Parent Borrower shall disclose to the Administrative Agent the Dollar
Competitive Bids received and accepted by the Parent Borrower (on its behalf or
on behalf of the relevant Subsidiary Borrower) on any date specified in such
request, provided that such date is not more than 30 days prior to the date on
which such request is received by the Parent Borrower.
 
(h)           Each outstanding Dollar Competitive Bid Loan shall reduce the
Commitment of each Lender ratably in the proportion such Lender’s Commitment
bears to the Aggregate Commitment, regardless of which Lender or Lenders make
such Dollar Competitive Bid Loan.
 
 
 
37

--------------------------------------------------------------------------------

 
 
(i)           The Administrative Agent and each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the relevant Borrower to such Lender resulting from each Dollar
Competitive Bid Loan made by such Lender to the relevant Borrower from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.  The entries maintained in the accounts
maintained pursuant to the immediately preceding sentence shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the relevant Borrower to repay the Obligations in accordance with
their terms.
 
(j)           Unless such Dollar Competitive Bid Loan is renewed at the Lender’s
option upon request of the Parent Borrower, the relevant Borrower shall repay
the outstanding principal amount of each Dollar Competitive Bid Loan made to it
in full on the last day of the Interest Period applicable thereto, with all
accrued but unpaid interest thereon.  Dollar Competitive Bid Loans may not be
repaid prior to the last day of the applicable Interest Period except in
accordance with Sections 2.4.2 and 2.4.5.
 
2.5.2           Foreign Currency Competitive Bid Loans.
 
(a)           Subject to the terms and conditions set forth herein, from time to
time until the Termination Date, each Lender may (but shall not have any
obligation to) submit Foreign Currency Competitive Bids under its respective
Revolving Credit Facility, and the Parent Borrower may (but shall not have any
obligation to) accept Foreign Currency Competitive Bids and borrow Foreign
Currency Competitive Bid Loans (in each case, on its own behalf or on behalf of
the relevant Subsidiary Borrower); provided that after giving effect thereto,
(i) the Dollar Equivalent of the Aggregate Revolving A Credit Exposure or
Aggregate Revolving B Credit Exposure, as the case may be, shall not at any time
exceed the Aggregate Revolving A Commitment or Aggregate Revolving B Commitment,
as the case may be and (ii) there shall not be outstanding at any time more than
5 Competitive Bid Loans.  Unless otherwise mutually agreed with the
Administrative Agent, the Parent Borrower shall administer the bidding and
acceptance process for Foreign Currency Competitive Bid Loans in accordance with
the terms and conditions of this Section 2.5.2.
 
(b)           When any Borrower wishes to request Foreign Currency Competitive
Bids, the Parent Borrower (on its own behalf or on behalf of the relevant
Subsidiary Borrower) shall transmit to the Lenders a request for Foreign
Currency Competitive Bids to be received no later than one Business Day prior to
the date on which such Foreign Currency Competitive Bids are to be submitted by
the Lenders specifying:  (i) the date and time such Foreign Currency Competitive
Bids must be submitted to the relevant Borrower, (ii) the proposed borrowing
date of such Foreign Currency Competitive Bid Loan, which shall be a Business
Day, (iii) the aggregate principal amount of such requested Foreign Currency
Competitive Bid Loan, (iv) the currency in which such requested Foreign Currency
Competitive Bid Loan shall be made available, (v) the name of the relevant
Borrower, (vi) the location and number of the applicable Borrower’s account to
which the proceeds of the Foreign Currency Competitive Bid Loan are to be
disbursed and (vii) any other conditions relevant to such requested Foreign
Currency Competitive Bid Loan (a “Foreign Currency Competitive Bid Request”).
 
 
 
38

--------------------------------------------------------------------------------

 
 
(c)           Each Foreign Currency Competitive Bid shall be submitted by
telecopy, electronic mail or telephone (promptly confirmed in writing to the
relevant Borrower) to the Parent Borrower (or, at its option, to the relevant
Foreign Subsidiary Borrower) no later than the time specified in the Foreign
Currency Competitive Bid Request, and, unless timely accepted, shall
automatically lapse one hour thereafter.  A Foreign Currency Competitive Bid may
be for an amount greater than (or less than) such Lender’s Commitment.  Each
Foreign Currency Competitive Bid shall be irrevocable and shall specify (i) the
principal amount of the Foreign Currency Competitive Bid Loan or Loans that the
applicable Lender is willing to make, (ii) the Foreign Currency Competitive Bid
Rate or Rates at which such Lender is prepared to make such Foreign Currency
Competitive Bid Loan or Loans (expressed as a percentage rate per annum in the
form of a decimal to no more than four decimal places), (iii) the currency in
which such Foreign Currency Competitive Bid Loan is to be denominated, (iv) the
Interest Period applicable to each such Loan and the last day thereof and (v)
any other information that the Parent Borrower shall have required to be
provided to it in the Foreign Currency Competitive Bid Request.  The Parent
Borrower may accept or reject any Foreign Currency Competitive Bid (on its own
behalf or on behalf of the relevant Subsidiary Borrower); provided that the
Parent Borrower shall not accept a Foreign Currency Competitive Bid made at a
particular Foreign Currency Competitive Bid Rate if the Parent Borrower rejects
a Foreign Currency Competitive Bid made at a lower Foreign Currency Competitive
Bid Rate, unless the Parent Borrower determines in its good faith judgment that
the overall cost of accepting the Foreign Currency Competitive Bid made at the
lower Foreign Currency Competitive Bid Rate (due to withholding taxes, fees or
other expenses in connection with such Foreign Currency Competitive Bid) exceeds
that of the Foreign Currency Competitive Bid made at the higher Foreign Currency
Competitive Bid Rate.
 
(d)           The provisions of the preceding paragraph notwithstanding, if
Foreign Currency Competitive Bids were made by Lenders on a Business Day with
respect to a particular Interest Period and such Foreign Currency Competitive
Bids lapsed on such Business Day pursuant to the preceding paragraph, the Parent
Borrower may, in its sole and absolute discretion, subject only to the
provisions of this paragraph, contact one or more of such Lenders, by telephone,
telecopy or email, following the lapse of such Foreign Currency Competitive Bid
on such Business Day to request that such Lenders reinstate such Foreign
Currency Competitive Bids for such Interest Period or provide new Foreign
Currency Competitive Bids for such Interest Period on such Business Day.  Each
Foreign Currency Competitive Bid so reinstated shall be submitted by telecopy or
electronic mail to the Parent Borrower or by telephone (promptly confirmed in
writing to the Parent Borrower) on the proposed date of such
borrowing.  Notwithstanding anything to the contrary in any Foreign Currency
Competitive Bid reinstated or submitted pursuant to this paragraph, each such
Foreign Currency Competitive Bid shall be irrevocable in respect of the date on
which it is to reinstated or submitted and shall automatically expire at one
hour after such Foreign Currency Competitive Bid is received by the Parent
Borrower.
 
(e)           The Parent Borrower (on its behalf or on behalf of the relevant
Foreign Subsidiary Borrower) may, in its sole and absolute discretion, subject
only to the provisions of this paragraph, accept any Foreign Currency
Competitive Bid submitted under this Section 2.5.2 by notifying the Lender
submitting such Foreign Currency Competitive Bid by telephone, telecopy or email
not later than the expiration time of such Foreign Currency Competitive Bid,
which acceptance notice shall be further confirmed to such Lender and to the
Administrative Agent in
 
 
 
39

--------------------------------------------------------------------------------

 
 
writing by telecopy or email not later than the close of business on the date of
acceptance, indicating the Interest Period and the agreed interest rate on and
principal amount of the Foreign Currency Competitive Bid Loan to be made by such
Lender on such Business Day.  A notice given by the relevant Borrower pursuant
to this paragraph shall be irrevocable.
 
(f)           Not later than the time set forth in the relevant Foreign Currency
Competitive Bid Request, each Lender whose Foreign Currency Competitive Bid has
been accepted will disburse its Foreign Currency Competitive Bid Loan in
immediately available funds and in the relevant currency by crediting or wiring
such proceeds to the deposit account of the relevant Borrower identified in its
most recent Notice of Account Designation.  Each such Lender shall furnish
account wiring instructions to the relevant Borrower for the payment of
principal and interest.
 
(g)           At the written request of any Lender or the Administrative Agent,
the Parent Borrower shall disclose to the Administrative Agent the Foreign
Currency Competitive Bids received and accepted by the Parent Borrower (on its
behalf or on behalf of the relevant Subsidiary Borrower) on any date specified
in such request, provided that such date is not more than 30 days prior to the
date on which such request is received by the Parent Borrower.
 
(h)           Each outstanding Foreign Currency Competitive Bid Loan shall
reduce the Commitment of each Lender ratably in the proportion such Lender’s
Commitment bears to the Aggregate Commitment, regardless of which Lender or
Lenders make such Foreign Currency Competitive Bid Loan.
 
(i)           The Administrative Agent and each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the relevant Borrower to such Lender resulting from each Foreign
Currency Competitive Bid Loan made by such Lender to the relevant Borrower from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.  The entries maintained in the
accounts maintained pursuant to the immediately preceding sentence shall be
prima facie evidence of the existence and amounts of the Obligations therein
recorded; provided, however, that the failure of the Administrative Agent or any
Lender to maintain such accounts or any error therein shall not in any manner
affect the obligation of the relevant Borrower to repay the Obligations in
accordance with their terms.
 
(j)           Unless such Foreign Currency Competitive Bid Loan is renewed at
the Lender’s option upon request of the Parent Borrower, the relevant Borrower
shall repay the outstanding principal amount of each Foreign Currency
Competitive Bid Loan made to it in full on the last day of the Interest Period
applicable thereto, with all accrued but unpaid interest thereon.  Foreign
Currency Competitive Bid Loans may not be repaid prior to the last day of the
applicable Interest Period except in accordance with Sections 2.4.2 and 2.4.5.
 
2.5.3           No Further Competitive Bid Loans.  Notwithstanding anything to
the contrary herein, after the First Amendment Effective Date, no Borrower shall
request, and no Lender shall make, any Competitive Bid Loans.
 
 
 
40

--------------------------------------------------------------------------------

 
 
           Section 2.6   Swingline Loans.
 
(a)           The Swingline Lender agrees, on the terms and subject to the
conditions set forth herein, to make a portion of the Revolving A Commitment
available to the Parent Borrower from time to time prior to the Swingline
Termination Date by making Swingline Loans to the Parent Borrower in Dollars,
Sterling or Euros (each such loan, a “Swingline Loan” and collectively, the
“Swingline Loans”), in each case in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate Dollar Equivalent of the
Swingline Loans outstanding at any one time exceeding the Swingline Commitment,
(ii) with regard to each Revolving A Lender individually (other than the
Swingline Lender in its capacity as such), the Dollar Equivalent of such
Lender’s Revolving A Credit Exposure exceeding such Lender’s Revolving A
Commitment, or (iii) with regard to the Revolving A Lenders collectively, the
Aggregate Revolving A Credit Exposure exceeding the Aggregate Revolving A
Commitment, provided that the Swingline Lender shall not be obligated at any
time to make any Swingline Loan if any Revolving A Lender is at that time a
Defaulting Lender and  after giving effect to any reallocation of the
Participation Interest of such Defaulting Lender pursuant to Section 4.11.1(d),
the Swingline Lender has any actual or potential Fronting Exposure with respect
to such Defaulting Lender arising from the Swingline Loan proposed to be made,
unless the Swingline Lender has entered into arrangements, including the
delivery of cash collateral, satisfactory to the Swingline Lender (in its sole
discretion) with the Parent Borrower or such Defaulting Lender to eliminate such
Fronting Exposure.  Swingline Loans may be repaid and reborrowed in accordance
with the provisions hereof prior to the Swingline Termination Date.  The
proceeds of any Swingline Loan may be used, in whole or in part, to refund any
prior Swingline Loan.
 
(b)           The Parent Borrower shall request a Swingline Loan by irrevocable
written notice (or telephone notice promptly confirmed in writing) substantially
in the form of Exhibit A–2 hereto (a “Swingline Loan Request”) to the Swingline
Lender and the Administrative Agent (i) not later than 3:00 p.m. Charlotte,
North Carolina time on the date of funding a Swingline Loan denominated in
Dollars which shall be a Business Day, and (ii) not later than 11:00 a.m.
Charlotte, North Carolina time on the Business Day prior to the date requested
to borrow a Swingline Loan denominated in Sterling or Euros.  Each Swingline
Loan shall be made as a LIBOR Market Index Rate Loan and, in each case, subject
to Section 2.6(c), shall have such maturity date as agreed to by the Swingline
Lender and the Parent Borrower.
 
(c)           Swingline Loans shall be due and payable on the earliest of (i)
the maturity date agreed to by the Swingline Lender and the Parent Borrower with
respect to such Swingline Loan, which shall not be longer than 30 days after the
date of borrowing, (ii) the Swingline Termination Date, (iii) the occurrence of
a Bankruptcy Event with respect to the Parent Borrower, any Guarantor or any
Foreign Subsidiary Borrower with Obligations then outstanding under this
Agreement and (iv) the acceleration of any Loan or the termination of the
Aggregate Commitment pursuant to Section 11.2.1.
 
(d)           The Swingline Lender may, at any time in its sole discretion, by
written notice delivered to the Administrative Agent no later than 11:00 a.m.,
Charlotte, North Carolina time, on any Business Day, require the Revolving A
Lenders to acquire participations on such Business Day (or, in the case of
Swingline Loans denominated in Euros or Sterling, the next Business Day) in all
or a portion of the Swingline Loans outstanding, and each Revolving A
 
 
 
41

--------------------------------------------------------------------------------

 
 
Lender hereby irrevocably agrees to purchase, and shall be deemed to have
purchased, a Participation Interest in such outstanding Swingline Loans in an
amount equal to its Revolving A Ratable Share of the unpaid amount together with
accrued interest thereon.  Not later than 2:00 p.m. Charlotte, North Carolina
time on the Business Day such notice is given (or, in the case of Swingline
Loans denominated in Euros or Sterling, the next Business Day), each Revolving A
Lender shall deliver to the Swingline Lender an amount equal to its respective
Participation Interest in such Swingline Loans in same day funds and in the
applicable currency at the office of the Swingline Lender specified on Section
13.1. In order to evidence such Participation Interest, each such Revolving A
Lender agrees to enter into a participation agreement at the request of the
Swingline Lender in form and substance reasonably satisfactory to all
parties.  In the event any Revolving A Lender fails to make available to the
Swingline Lender the amount of its Participation Interest as provided in this
Section 2.6(d), the Swingline Lender shall be entitled to recover such amount on
demand from such Revolving A Lender together with interest at the Federal Funds
Rate for one Business Day and thereafter at the Alternate Base Rate.
 
(e)           A copy of each notice given by the Swingline Lender pursuant to
this Section 2.6 shall be promptly delivered by the Swingline Lender to the
Administrative Agent and the Parent Borrower.
 
(f)           The obligation of each of the Revolving A Lenders to purchase
Participation Interests in outstanding Swingline Loans pursuant to Section
2.6(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including (without limitation) (i) any set–off, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have against the Swingline Lender or any Credit Party, (ii) the occurrence or
continuance of a Default or an Event of Default or the termination or reduction
in the amount of the Aggregate Commitment after any such Swingline Loans were
made, (iii) any adverse change in the condition (financial or otherwise) of any
Credit Party or any other Person, (iv) any breach of this Agreement or any other
Loan Document by any Credit Party or any other Lender, (v) whether any condition
specified in Section 5.2 is then satisfied or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the
foregoing.  If such Revolving A Lender does not pay such amount forthwith upon
the Swingline Lender’s demand therefor, and until such time as such Lender makes
the required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid Participation Interest
for all purposes of the Loan Documents other than those provisions requiring the
other Lenders to purchase a participation therein.  Further, such Revolving A
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans, and any other amounts due to it hereunder to the
Swingline Lender to fund Swingline Loans in the amount of the Participation
Interest in Swingline Loans that such Revolving A Lender failed to purchase
pursuant to Section 2.6(d) until such amount has been purchased (as a result of
such assignment or otherwise).
 
Section 2.7   Termination of Commitments.
 
The Aggregate Commitment shall terminate on the earliest of (a) the Specified
Maturity Date, (b) the date of termination by the Administrative Agent on behalf
of the Lenders pursuant to Section 11.2.1 and (c) the date of termination by the
Parent Borrower pursuant to Section 2.8.
 
 
 
42

--------------------------------------------------------------------------------

 
 
Section 2.8   Commitment Reductions.
 
The Parent Borrower shall have the right at any time and from time to time, upon
at least three (3) Business Days’ prior written notice to the Administrative
Agent, to permanently terminate or reduce the Commitment of any Class; provided
that (i) each reduction of the Commitment of any Class shall be in an aggregate
principal amount not less than $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and (ii) such reduction shall not cause the Aggregate Revolving A
Credit Exposure to exceed the Aggregate Revolving A Commitment or the Aggregate
Revolving B Credit Exposure to exceed the Aggregate Revolving B
Commitment.  Upon receipt of such notice, the Administrative Agent shall
promptly notify each Revolving A Lender and Revolving B Lender, as
applicable.  The amount of any termination or reduction made under this Section
2.8 may not thereafter be reinstated.
 
Section 2.9   Commitment Increase.
 
2.9.1           In the event that the Parent Borrower wishes to increase the
Commitment of any Class at any time (and from time to time) when no Default or
Event of Default has occurred and is continuing, it shall notify the
Administrative Agent in writing of the amount (the “Offered Increase Amount”) of
such proposed increase (such notice, a “Commitment Increase Notice”); provided
that (i) any such request shall be in a minimum amount of $20,000,000 or such
lesser amount as agreed upon by the Parent Borrower and the Administrative
Agent, (ii) immediately after giving effect to any increase, the aggregate
amount of increases under all Classes pursuant to this Section 2.9.1 shall not
exceed an amount equal to $150,000,000 minus the aggregate amount by which the
Aggregate Commitment shall theretofore have been increased pursuant to Section
2.10, (iii) the Parent Borrower shall not make more than four requests to
increase Commitments pursuant to this Section 2.9 and (iv) no existing Lender
shall be obligated to increase its Commitment as a result of any request for a
increase by the Parent Borrower unless it agrees in its sole discretion to do
so.  The Parent Borrower may, at its election, (x) offer to one or more of the
Lenders the opportunity to participate in all or a portion of the Offered
Increase Amount and/or (y) with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), offer to one or more additional
banks, financial institutions or other entities the opportunity to participate
in all or a portion of the Offered Increase Amount pursuant to Section 2.9.2
below.
 
2.9.2           Any additional bank, financial institution or other entity to
which the Parent Borrower offers participation in the Offered Increase Amount
and which elects to become a party to this Agreement and provide a Commitment in
the amount so offered pursuant to Section 2.9.1(y) shall execute a New Lender
Supplement with the Parent Borrower and the Administrative Agent, whereupon such
bank, financial institution or other entity (each a “New Lender”) shall become a
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement, and
Schedule 1.1(a) shall be deemed to be amended to add the name and Commitment of
such New Lender, provided that the Commitment of any such new Lender shall be in
an amount not less than $15,000,000 or such lesser amount as agreed upon by the
Parent Borrower and the Administrative Agent.
 
2.9.3           Any Lender which accepts an offer to it by the Parent Borrower
to increase its Commitment pursuant to Section 2.9.1 shall, in each case,
execute a Commitment Increase Supplement with the Parent Borrower and the
Administrative Agent, whereupon such Lender shall
 
 
 
43

--------------------------------------------------------------------------------

 
 
be bound by and entitled to the benefits of this Agreement with respect to the
full amount of its Commitment as so increased, and Schedule 1.1(a) shall be
deemed to be amended to so increase the Commitment of such Lender.
 
2.9.4           To the extent necessary to keep the outstanding Loans ratable in
the event of any non-ratable increase in the Aggregate Revolving A Commitment,
Revolving B Commitment or any new Class previously established pursuant to
Section 2.10, on the effective date of any such increase, (i) all then
outstanding Loans of the affected Class (the “Initial Loans”) shall be deemed to
be repaid, (ii) immediately after the effectiveness of any such increase, the
relevant Borrowers shall be deemed to have made new borrowings (the “Subsequent
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Initial Loans and of the Types and for the Interest Periods
specified in a Notice of Conversion/Continuation delivered to the Administrative
Agent in accordance with Section 2.3, (iii) each applicable Lender shall pay to
the Administrative Agent in immediately available funds an amount equal to the
difference, if positive, between (y) such Lender’s pro rata share (calculated
after giving effect to the increase) of the Subsequent Borrowings and (z) such
Lender’s pro rata share (calculated without giving effect to the increase) of
the Initial Loans, (iv) after the Administrative Agent receives the funds
specified in clause (iii) above, the Administrative Agent shall pay to each
applicable Lender the portion of such funds equal to the difference, if
positive, between (y) such Lender’s pro rata share (calculated without giving
effect to the increase) of the Initial Loans and (z) such Lender’s pro rata
share (calculated after giving effect to the increase) of the amount of the
Subsequent Borrowings, (v) the applicable Lenders shall be deemed to hold the
Subsequent Borrowings ratably in accordance with their respective Revolving A
Commitment or Revolving B Commitment, as the case may be (calculated after
giving effect to the increase), and (vi) the relevant Borrowers shall pay all
accrued but unpaid interest on the Initial Loans to the Lenders entitled
thereto.  The conversion of the Initial Loans pursuant to this Section 2.9.4
above shall be subject to indemnification by the relevant Borrowers pursuant to
the provisions of Section 4.8 if the effective date of any increase occurs other
than on the last day of the Interest Period relating thereto.
 
2.9.5           Notwithstanding anything to the contrary herein, prior to the
effectiveness of any increase in the Commitments pursuant to this Section 2.9,
the Administrative Agent shall have received a certificate of the secretary or
assistant secretary of the Parent Borrower (or such other Person as is
reasonably acceptable to the Administrative Agent) certifying that attached
thereto is a true, correct and complete copy of the resolutions duly adopted by
the Board of Directors or comparable governing body of each Credit Party
authorizing or consenting to such increased Commitments, in each case to the
extent such resolutions have not previously been delivered to the Administrative
Agent.
 
Section 2.10   New Class of Commitments.  Notwithstanding anything in Section
13.10 or elsewhere in this Agreement to the contrary, in the event the Parent
Borrower shall desire to designate after the date hereof as Foreign Subsidiary
Borrowers hereunder one or more Subsidiaries organized under the laws of any
country outside the United States and shall determine that payments of interest
or fees by any such Subsidiary to one or more of the Lenders would be subject to
withholding taxes if made under the arrangements provided for herein, the Parent
Borrower may request Lenders selected by it and reasonably acceptable to the
Administrative Agent that would be able to receive such payments free of
withholding taxes to establish hereunder one or more additional Classes of
Commitments under which Revolving Credit Loans would be made available
 
 
 
44

--------------------------------------------------------------------------------

 
 
to such Foreign Subsidiary Borrowers and, if the Parent Borrower shall so elect,
to the Parent Borrower and one or more other Foreign Subsidiary Borrowers, and,
subject to the provisions of the following sentence, the Parent Borrower may
increase the Aggregate Commitments in connection with the establishment of any
such new Class.  Subject to the provisions of this Section 2.10, any such
additional Class of Commitments may be established by a written amendment to
this Agreement entered into by the Parent Borrower, the Administrative Agent and
each Lender that shall agree to provide a Commitment of such Class, and shall
not require the consent of any other Lender; provided, that: (i) the aggregate
outstanding principal amount of the new Commitments of all new Classes
established pursuant to this paragraph shall not, without the consent of the
Required Lenders, exceed an amount equal to $150,000,000 minus the aggregate
amount by which the Aggregate Commitment shall theretofore have been increased
pursuant to Section 2.9.1; and (ii) the terms applicable to the Commitments and
Revolving Credit Loans of any new Class shall be the same as those applicable to
the original Classes except as required or deemed appropriate by the Parent
Borrower and the Administrative Agent to make the Commitments and Revolving
Credit Loans of such new Class available to the intended Foreign Subsidiary
Borrowers.  Any such amendment agreement shall, subject to the preceding
sentence, amend the provisions of this Agreement and the other Loan Documents to
set forth the terms of such new Class and the Revolving Credit Loans thereunder
and make such other amendments to this Agreement as shall be necessary or
appropriate in the judgment of the Parent Borrower and the Administrative Agent
to make the benefits of this Agreement available to the Lenders participating in
such new Class, including without limitation amending Section 13.10.  Further,
any such amendment agreement shall amend the provisions of this Agreement
(including Section 4.10) as shall be necessary or appropriate in the judgment of
the Parent Borrower and the Administrative Agent to ensure that payments by or
to Lenders participating in such new Class shall not be subject to withholding
taxes imposed by any such foreign country and the United States in effect on the
date each such Lender becomes a participant in the new Class.  The Commitments,
Loans and borrowings thereof of any Class established pursuant to this Section
2.10 shall constitute Commitments, Loans and Revolving Credit Loans under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the undertakings of the Guarantors to the extent provided in
Article X.
 
Section 2.11   Addition or Removal of Foreign Subsidiary Borrowers; Optional
Currencies.
 
2.11.1           Foreign Subsidiary Borrowers.
 
(a)           Subject to Section 2.11.3, the Parent Borrower may at any time,
with the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), add as a Revolving Borrower to this Agreement
any Foreign Subsidiary upon satisfaction of the conditions specified in Section
5.3, in which case such Foreign Subsidiary shall for all purposes be a party
hereto as a Revolving A Borrower or Revolving B Borrower, as the case may be, as
fully as if it had executed and delivered this Agreement, provided that the
Administrative Agent shall notify the applicable Lenders in the Class to which
such Foreign Subsidiary shall be a Revolving Borrower at least five Business
Days prior to granting such consent, and shall withhold such consent if any
Revolving A Lender and/or Revolving B Lender, as the case may be, notifies the
Administrative Agent within five Business Days that it is not
 
 
 
45

--------------------------------------------------------------------------------

 
 
permitted by Applicable Law or any other organizational policy to make Loans to
the relevant Foreign Subsidiary.  If (i) no Lender shall have notified the
Administrative Agent that it is not permitted by Applicable Law or any other
organizational policy to make Loans to the relevant Foreign Subsidiary and (ii)
the Administrative Agent has not withheld its consent to the addition of such
Foreign Subsidiary as a Foreign Subsidiary Borrower pursuant to the immediately
preceding sentence, then such Foreign Subsidiary Borrower shall be added,
provided that the Administrative Agent may establish and apply such other rules
and procedures as it deems reasonably necessary for the addition of such Foreign
Subsidiary Borrower pursuant to, and in a manner consistent with, this
Agreement.
 
(b)           With respect to any Foreign Subsidiary Borrower, so long as the
principal of and interest on any Loans made to such Foreign Subsidiary Borrower
under this Agreement shall have been paid in full and all other Obligations of
such Foreign Subsidiary Borrower under this Agreement shall have been fully
performed, the Parent Borrower may, by not less than five Business Days’ prior
notice to the Administrative Agent (which shall promptly notify the relevant
Lenders thereof), terminate such Subsidiary’s status as a “Foreign Subsidiary
Borrower” and such Foreign Subsidiary Borrower shall no longer be a party to
this Agreement or any other Loan Document.
 
2.11.2           Competitive Bid Foreign Subsidiary Borrowers.
 
(a)           The Parent Borrower may at any time, with the prior consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
add as a party to this Agreement any Foreign Subsidiary to be a Foreign
Subsidiary Borrower upon satisfaction of the conditions specified in Section
5.3, in which case such Foreign Subsidiary shall for all purposes be a party
hereto as a Foreign Subsidiary Borrower as fully as if it had executed and
delivered this Agreement; provided that notwithstanding anything to the contrary
contained herein, such Foreign Subsidiary Borrower shall not be permitted to
obtain any Revolving Credit Loans, but shall be permitted to obtain Competitive
Bid Loans hereunder pursuant to Section 2.5 (a “Competitive Bid Foreign
Subsidiary Borrower”).  The Administrative Agent shall notify the Lenders at
least 5 Business Days prior to granting such consent.  The Administrative Agent
may establish other rules and procedures as it deems reasonably necessary in its
discretion in order to facilitate the addition of such Competitive Bid Foreign
Subsidiary Borrower pursuant to, and in a manner consistent with, this
Agreement.
 
(b)           With respect to any Competitive Bid Foreign Subsidiary Borrower,
so long as the principal of and interest on any Loans made to such Competitive
Bid Foreign Subsidiary Borrower under this Agreement shall have been paid in
full and all other obligations of such Competitive Bid Foreign Subsidiary
Borrower under this Agreement shall have been fully performed, the Parent
Borrower may, by not less than 5 Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the relevant Lenders thereof),
terminate such Subsidiary’s status as a “Competitive Bid Foreign Subsidiary
Borrower” and such Competitive Bid Foreign Subsidiary shall no longer be a party
to this Agreement or any other Loan Document.
 
2.11.3           Addition of Optional Currencies.  The Parent Borrower may at
any time and from time to time request that the definition of “Revolving A
Optional Currency” and/or “Revolving B Optional Currency” be amended to add any
other currency that is freely transferable
 
 
 
46

--------------------------------------------------------------------------------

 
 
and convertible into Dollars in the London interbank market and for which a
LIBOR Base Rate can be determined by reference to the Reuters Screen LIBOR01
Page (or any successor page) as provided in the definition of “LIBOR Base
Rate”.  For the avoidance of doubt, the addition of any Foreign Subsidiary
Borrower pursuant to Section 2.11.1(a) shall not be deemed to amend the
definition of “Revolving A Optional Currency” or “Revolving B Optional
Currency”, as the case may be, unless approved by all of the relevant Lenders
pursuant to this Section 2.11.3.  The Administrative Agent shall promptly notify
the affected Lenders in the relevant Class to which such proposed currency is to
be made available for the borrowing of Revolving Credit Loans, and shall
withhold such consent if any Lender in such Class notifies the Administrative
Agent within five Business Days of such notice that it is not permitted by
Applicable Law or any other organizational policy to make Loans in such
currency.  If each of the affected Lenders in the relevant Class consents to the
addition of such proposed currency, the definition of “Revolving A Optional
Currency” and/or “Revolving B Optional Currency”, as the case may be, and
Schedule 1.1(b) shall automatically be deemed amended to reflect the addition of
such currency and the Parent Borrower and the Administrative Agent, on behalf of
the Required Lenders (or all of the applicable Lenders if required by Section
13.10), shall further amend the provisions of this Agreement (including Section
4.1.4) as shall be necessary or appropriate to provide for the borrowing,
funding, disbursement, computation of interest and repayment of Obligations
denominated in such new currency.
 
Section 2.12   Parent Borrower as Agent for Subsidiary Borrowers.
 
(a)           Each Subsidiary Borrower hereby irrevocably appoints the Parent
Borrower as the borrowing agent and attorney-in-fact for such Subsidiary
Borrower which appointment shall remain in full force and effect unless and
until Administrative Agent shall have received prior written notice signed by
the Parent Borrower that it has resigned such position.  Each Subsidiary
Borrower hereby irrevocably appoints and authorizes the Parent Borrower to (i)
provide all notices and instructions under this Agreement and (ii) take such
action as the Parent Borrower deems appropriate on its behalf to obtain Loans
and to exercise such other powers as are reasonably incidental thereto to carry
out the purposes of this Agreement.
 
(b)           Each Borrower hereby severally agrees to indemnify each Lender and
the Administrative Agent and hold each Lender and the Administrative Agent
harmless against any and all liability, expense, loss or claim of damage or
injury, made against the Lenders and the Administrative Agent by such Borrower
or by any third party whosoever, arising from or incurred by reason of the
Lenders’ or the Administrative Agent’s relying on any instructions of the Parent
Borrower on behalf of such Borrower, except that such Borrower will have no
liability under this Section 2.12(b) with respect to any liability that has been
finally determined by final non-appealable judgment by a court of competent
jurisdiction to have resulted solely from the gross negligence or willful
misconduct of such Lender or the Administrative Agent.
 
ARTICLE III
 
LETTER OF CREDIT FACILITY
 
Section 3.1   L/C Commitment.
 
 
 
47

--------------------------------------------------------------------------------

 
 
3.1.1           Subject to the terms and conditions hereof, each Issuing Lender,
in reliance on the agreements of the Revolving A Lenders set forth in Section
3.4.1, agrees to issue letters of credit (“Revolving A Letters of Credit”) for
the account of the Parent Borrower or any Restricted Subsidiary (it being
understood that the Parent Borrower shall be a co-applicant for any Revolving A
Letter of Credit issued for the account of any Restricted Subsidiary that is not
a Credit Party) on any Business Day from the Closing Date to but not including
the L/C Termination Date in such form as may be requested by the Parent Borrower
(on its own behalf or on behalf of any Restricted Subsidiary) and approved from
time to time by such Issuing Lender; provided, that no Issuing Lender shall
issue, amend, extend or renew any Revolving A Letter of Credit if, after giving
effect to such issuance, amendment, extension or renewal, the Aggregate
Revolving A Credit Exposure would exceed the Aggregate Revolving A
Commitment.  Each Revolving A Letter of Credit may be denominated in Dollars,
Euros, Sterling or in any Revolving A Optional Currency.
 
3.1.2           Subject to the terms and conditions hereof, each Issuing Lender,
in reliance on the agreements of the other Revolving B Lenders set forth in
Section 3.4.2, agrees to issue letters of credit (“Revolving B Letters of
Credit”) for the account of the Parent Borrower or any Restricted Subsidiary (it
being understood that the Parent Borrower shall be a co-applicant for any
Revolving B Letter of Credit issued for the account of a Restricted Subsidiary
that is not a Credit Party) on any Business Day from the Closing Date to but not
including the L/C Termination Date in such form as may be requested by the
Parent Borrower (on its own behalf or on behalf of any Restricted Subsidiary)
and approved from time to time by such Issuing Lender; provided, that no Issuing
Lender shall issue, amend, extend or renew any Revolving B Letter of Credit if,
after giving effect to such issuance, amendment, extension or renewal, the
Aggregate Revolving B Credit Exposure would exceed the Aggregate Revolving B
Commitment.  Each Revolving B Letter of Credit shall be denominated in Dollars,
Euros, Sterling or in any Revolving B Optional Currency.
 
3.1.3           Each Letter of Credit shall (a) be a letter of credit issued to
support obligations of the Parent Borrower or any of its Restricted
Subsidiaries, contingent or otherwise, (b) expire on a date not later than one
year after the date of issuance thereof and not later than the date which is
five (5) Business Days prior to the Specified Maturity Date, and (c) unless
otherwise expressly agreed by the Issuing Lender and the Parent Borrower, be
subject to (A) if such Letter of Credit is a commercial Letter of Credit, the
Uniform Customs and (B) if such Letter of Credit is a standby Letter of Credit,
the ISP, and in each case, to the extent not inconsistent therewith, the laws of
the State in which the corporate headquarters of the relevant Issuing Lender is
located or such other jurisdiction as is acceptable to the relevant Issuing
Lender.  No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if (i) such issuance violates any order, judgment or decree of
any Governmental Authority that by its terms enjoins or restrains the issuance
of such Letter of Credit or any Applicable Law applicable to such Issuing
Lender, the Administrative Agent or any Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over it shall prohibit, or request that it refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular,
(ii) such issuance imposes upon it or any Lender with respect to such Letter of
Credit any restriction or reserve or capital requirement (for which such Issuing
Lender or any Lender is not otherwise compensated), or any unreimbursed loss,
cost or expense which was not applicable or in effect as of the Closing Date or
(iii) any Lender of the applicable Class is at that time a Defaulting Lender
and, after giving effect to any reallocation of the Participation Interest of
such Defaulting Lender
 
 
 
48

--------------------------------------------------------------------------------

 
 
pursuant to Section 4.11.1(d), the Issuing Lender has any actual or potential
Fronting Exposure with respect to such Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the Issuing Lender has actual or potential
Fronting Exposure, unless the applicable Issuing Lender has entered into
arrangements, including the delivery of cash collateral, satisfactory to such
Issuing Lender (in its sole discretion) with the Parent Borrower or such
Defaulting Lender to eliminate such Fronting Exposure.  References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include any amendment, extension, renewal or increase in the stated amount of
any existing Letters of Credit, unless the context otherwise requires.
 
3.1.4           Allocation of Letters of Credit.  Each Letter of Credit that is
denominated in Dollars may, as requested by the Parent Borrower, be converted
from one Type to another Type, and such determination, shall be binding on the
Lenders.  Such determination may be changed from time to time so long as at the
time of any such determination, the conditions specified in Section 5.2 hereof
have been satisfied or waived in writing by the Administrative Agent on behalf
of the Required Lenders as of the date of such determination.  The Parent
Borrower shall give notice to the Administrative Agent of any such determination
at the time of its request for the issuance of any Letter of Credit and of any
change in such determination at the time thereof.
 
Section 3.2   Procedure for Issuance of Letters of Credit.
 
The Parent Borrower may from time to time request that any Issuing Lender issue
a Letter of Credit (or amend, extend, renew or increase the stated amount of an
outstanding Letter of Credit) by delivering to such Issuing Lender at any
address mutually acceptable to the Parent Borrower and such Issuing Lender an
L/C Application therefor, completed to the satisfaction of such Issuing Lender,
and such other certificates, documents and other papers and information as such
Issuing Lender may reasonably request.  The L/C Application will contain a
representation and warranty that the conditions specified in Section 5.2 (and
Section 5.3 if applicable) have been satisfied or waived in writing by the
Administrative Agent on behalf of the Required Lenders as of the date of the L/C
Application.  Upon receipt of any L/C Application, such Issuing Lender shall
process such L/C Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1, this Section 3.2 and
Article V hereof, promptly issue the Letter of Credit (or amend, extend, renew
or increase the stated amount of an outstanding Letter of Credit) requested
thereby (but in no event shall any Issuing Lender be required to issue any
Letter of Credit (or amend, extend, renew or increase the stated amount of an
outstanding Letter of Credit) earlier than three (3) Business Days after its
receipt of the L/C Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed by such Issuing Lender and the Parent Borrower.  Within fifteen (15)
Business Days after the end of each calendar quarter, each Issuing Lender (or
the Administrative Agent if the Administrative Agent agrees to undertake such
action) shall report to each Lender and the Parent Borrower all Letters of
Credit issued by it during the previous calendar quarter and the average daily
undrawn and unexpired amounts for all Letters of Credit for each day in such
calendar quarter.  Each Issuing Lender (or the Administrative Agent if the
Administrative Agent agrees to undertake such action) shall calculate the Dollar
Equivalent of each outstanding Letter of Credit denominated in Euros, Sterling
or any Optional Currency as of the end of each calendar month and shall notify
the
 
 
 
49

--------------------------------------------------------------------------------

 
 
Administrative Agent and the Parent Borrower of such calculation, and such
calculation shall be the basis of any determination of the amount of outstanding
Revolving A L/C Obligations and Revolving B L/C Obligations for purposes hereof
until the next such calculation.
 
Section 3.3   Fees and Other Charges.
 
3.3.1           The Parent Borrower agrees to pay to the Administrative Agent,
for the account of each Revolving A Lender, a letter of credit fee (the
“Revolving A L/C Fee”) in Dollars with respect to each Revolving A Letter of
Credit issued by any Issuing Lender in an amount determined as follows:
 
(a)           as to Performance Letters of Credit, the Dollar Equivalent of the
average daily undrawn amount of such issued Letters of Credit times 50% of the
Applicable Percentage for LIBOR Rate Loans then in effect; and
 
(b)           as to Financial Letters of Credit, the Dollar Equivalent of the
average daily undrawn amount of such issued Letters of Credit times the
Applicable Percentage for LIBOR Rate Loans then in effect.
 
3.3.2           The Parent Borrower agrees to pay to the Administrative Agent,
for the account of each Revolving B Lender, a letter of credit fee (the
“Revolving B L/C Fee”) in Dollars with respect to each Revolving B Letter of
Credit issued by any Issuing Lender in an amount determined as follows:
 
(a)           as to Performance Letters of Credit, the Dollar Equivalent of the
average daily undrawn amount of such issued Letters of Credit times 50% of the
Applicable Percentage for LIBOR Rate Loans then in effect; and
 
(b)           as to Financial Letters of Credit, the Dollar Equivalent of the
average daily undrawn amount of such issued Letters of Credit times the
Applicable Percentage for LIBOR Rate Loans then in effect.
 
The L/C Fees shall be calculated quarterly in arrears on the last Business Day
of each calendar quarter and payable on the third Business Day following such
date, commencing on the first of such dates to occur after the Closing Date, and
on the Termination Date.
 
3.3.3           The Administrative Agent shall, promptly following its receipt
thereof, distribute to the Revolving A Lenders the Revolving A L/C Fee received
by the Administrative Agent in accordance with their respective Revolving A
Ratable Share. The Administrative Agent shall, promptly following its receipt
thereof, distribute to the Revolving B Lenders the Revolving B L/C Fee received
by the Administrative Agent in accordance with their respective Revolving B
Ratable Share.  Notwithstanding the foregoing, any L/C Fee otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided cash collateral satisfactory to
the each Issuing Lender pursuant to Section 4.11.1(b) shall be payable, to the
maximum extent permitted by Applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Revolving A Ratable Share or
Revolving B Ratable Share, as the case may be, allocable to such Letter of
Credit pursuant to


 
50

--------------------------------------------------------------------------------

 
 
Section 4.11.1(d), with the balance of such fee, if any, payable to the
applicable Issuing Lender for its own account.
 
3.3.4           In addition to the L/C Fees, the Parent Borrower agrees to pay
to any Issuing Lender that has issued a Letter of Credit at the request of the
Parent Borrower, for such Issuing Lender’s own account, (i) a fronting fee in an
amount per annum (A) for Wells Fargo, as specified in the Fee Letter and (B) for
any other Issuing Lender, as agreed upon between the Parent Borrower and such
Issuing Lender, multiplied by the Dollar Equivalent of the aggregate stated
amount of such Letter of Credit for the stated duration thereof, and (ii)
customary charges of such Issuing Lender with respect to the issuance,
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit.
 
Section 3.4   L/C Participations.
 
3.4.1           Each Issuing Lender irrevocably agrees to grant and hereby
grants to each Revolving A Lender, and, to induce such Issuing Lender to issue
Revolving A Letters of Credit hereunder, each Revolving A Lender irrevocably
agrees to accept and purchase and hereby accepts and purchases from such Issuing
Lender, on the terms and conditions hereinafter stated, for such Revolving A
Lender’s own account and risk, an undivided interest equal to its Revolving A
Ratable Share of such Issuing Lender’s obligations and rights under each
Revolving A Letter of Credit issued hereunder and the amount of each draft paid
by such Issuing Lender thereunder.  Each Revolving A Lender unconditionally and
irrevocably agrees with each Issuing Lender that, if a draft is paid under any
Revolving A Letter of Credit for which such Issuing Lender is not reimbursed in
full by the Parent Borrower in accordance with the terms of this Agreement, such
Revolving A Lender shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such Revolving
A Lender’s Ratable Share of the amount of such draft, or any part thereof, which
is not so reimbursed.
 
3.4.2           Each Issuing Lender irrevocably agrees to grant and hereby
grants to each Revolving B Lender, and, to induce such Issuing Lender to issue
Revolving B Letters of Credit hereunder, each Revolving B Lender irrevocably
agrees to accept and purchase and hereby accepts and purchases from such Issuing
Lender, on the terms and conditions hereinafter stated, for such Revolving B
Lender’s own account and risk, an undivided interest equal to its Revolving B
Ratable Share of such Issuing Lender’s obligations and rights under each
Revolving B Letter of Credit issued hereunder and the amount of each draft paid
by such Issuing Lender thereunder. Each Revolving B Lender unconditionally and
irrevocably agrees with each Issuing Lender that, if a draft is paid under any
Revolving B Letter of Credit for which such Issuing Lender is not reimbursed in
full by the Parent Borrower in accordance with the terms of this Agreement, such
Revolving B Lender shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such Revolving
B Lender’s Ratable Share of the amount of such draft, or any part thereof, which
is not so reimbursed.
 
3.4.3           Upon becoming aware of any amount required to be paid by any
Lender to any Issuing Lender pursuant to Section 3.4.1 or Section 3.4.2 in
respect of any unreimbursed portion of any payment made by such Issuing Lender
under any Letter of Credit, the Administrative Agent shall notify each Revolving
A Lender, in the case of Revolving A Letters of Credit, or each Revolving B
Lender, in the case of Revolving B Letters of Credit, of the amount
 


 
51

--------------------------------------------------------------------------------

 
 
and due date of such required payment and such Lender shall pay to such Issuing
Lender the amount specified on the applicable due date.  If any such amount is
paid to such Issuing Lender after the date such payment is due, such Lender
shall pay to such Issuing Lender on demand, in addition to such amount, the
product of (i) such amount, times (ii) the daily average Federal Funds Rate as
determined by the Administrative Agent during the period from and including the
date such payment is due to the date on which such payment is immediately
available to such Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360.  A certificate of any Issuing Lender with respect to any amounts
owing under this Section 3.4.3 shall be conclusive in the absence of manifest
error.  With respect to payment to any Issuing Lender of the unreimbursed
amounts described in this Section 3.4.3, if the relevant Lenders receive notice
that any such payment is due (A) prior to 1:00 p.m. (Charlotte, North Carolina
time) on any Business Day, such payment shall be due that Business Day, and (B)
after 1:00 p.m. (Charlotte, North Carolina time) on any Business Day, such
payment shall be due on the following Business Day.
 
3.4.4           Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit and has received from any Lender its Revolving A
Ratable Share or Revolving B Ratable Share, as applicable, of such payment in
accordance with this Section 3.4, such Issuing Lender receives any payment
related to such Letter of Credit (whether directly from the Parent Borrower or
otherwise, or any payment of interest on account thereof), such Issuing Lender
will distribute to such Lender its Revolving A Ratable Share or Revolving B
Ratable Share, as applicable; provided, that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, such Lender shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.
 
Section 3.5   Reimbursement Obligation of the Revolving Borrowers.
 
Each Revolving Borrower agrees to reimburse the relevant Issuing Lender on each
date such Issuing Lender or the Administrative Agent notifies such Revolving
Borrower of the date and amount of a draft paid under any Letter of Credit
requested by the Parent Borrower for the account of such Revolving Borrower for
the amount of (i) such draft so paid and (ii) any taxes, fees, charges or other
costs or expenses incurred by such Issuing Lender in connection with such
payment.  Each such payment shall be made to the appropriate Issuing Lender at
its address for notices specified herein in the currency in which such Letter of
Credit is denominated (except that, in the case of any Letter of Credit
denominated in Euros, Sterling or any Optional Currency, in the event that such
payment is not made to the Issuing Lender on the date of receipt by such
Revolving Borrower of such notice, such payment shall be made in Dollars, in an
amount equal to the Dollar Equivalent of the amount of such payment) and in
immediately available funds.  Interest shall be payable on any and all amounts
remaining unpaid by such Borrower under this Article III from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full at the interest rate applicable to Alternate
Base Rate Loans under Section 4.1.1(a) plus 2%.  If such Borrower fails to
timely reimburse such Issuing Lender on the date such Revolving Borrower
receives the notice referred to in this Section 3.5, such Issuing Lender shall
promptly notify the Administrative Agent of such failure, and such Revolving
Borrower shall be deemed to have timely given a Notice of Borrowing pursuant to
Section 2.2.1 (without regard to the minimum and multiples specified in Section
2.2.2) to the Administrative Agent requesting the Lenders to make an Alternate
Base Rate Loan under the Revolving A Credit Facility or the


 
52

--------------------------------------------------------------------------------

 
 
Revolving B Credit Facility, as applicable, on such date in Dollars in an amount
equal to the Dollar Equivalent of the amount of such draft paid, together with
any taxes, fees, charges or other costs or expenses incurred by such Issuing
Lender and to be reimbursed pursuant to this Section 3.5 and, regardless of
whether or not the conditions precedent specified in Article V have been
satisfied, the applicable Lenders shall make Alternate Base Rate Loans in such
amount, the proceeds of which shall be applied to reimburse such Issuing Lender
for the amount of the related drawing and costs and expenses.  Any conversion by
any Issuing Lender of any payment to be made by such Revolving Borrower in
respect of any Letter of Credit denominated in Euros, Sterling or any Optional
Currency into Dollars in accordance with this Section 3.5 (using the conversion
mechanism set forth in the definition of Dollar Equivalent) shall be conclusive
and binding upon such Revolving Borrower and the Lenders in the absence of
manifest error; provided that upon the request of any Lender, the Issuing Lender
shall provide to such Lender a certificate including reasonably detailed
information as to the calculation of such conversion.  Notwithstanding the
foregoing, nothing in this Section 3.5 shall obligate the Lenders to make such
Alternate Base Rate Loans if the making of such Alternate Base Rate Loans would
violate the automatic stay under the Bankruptcy Code.
 
Section 3.6   Obligations Absolute.
 
Each Revolving Borrower’s obligations under this Article III (including without
limitation the Reimbursement Obligation) shall be absolute, unconditional and
irrevocable under any and all circumstances and irrespective of any set-off,
counterclaim or defense to payment which such Revolving Borrower may have or
have had against any Issuing Lender or any beneficiary or transferee of a Letter
of Credit (or any person for whom any such beneficiary or any such transferee
may be acting).  Each Revolving Borrower also agrees with each Issuing Lender
that no Issuing Lender shall be responsible for, and such Revolving Borrower’s
Reimbursement Obligation under Section 3.5 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent, forged
or insufficient in any respect, or any dispute between or among such Revolving
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of such
Revolving Borrower against any beneficiary of such Letter of Credit or any such
transferee.  No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message,
advice, or document, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by such Issuing Lender’s gross
negligence or willful misconduct.  Each Revolving Borrower agrees that any
action taken or omitted by any Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct and in accordance with the standards of
care specified in the Uniform Customs and, to the extent not inconsistent
therewith, the UCC, shall be binding on such Revolving Borrower and shall not
result in any liability of such Issuing Lender to such Revolving Borrower.  The
responsibility of each Issuing Lender to such Revolving Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are in
conformity with such Letter of Credit.
 
 
 
53

--------------------------------------------------------------------------------

 
 
Section 3.7   Letter of Credit Payments.
 
If any draft shall be presented for payment under any Letter of Credit, the
Issuing Lender shall promptly notify the Parent Borrower and the relevant
Subsidiary Borrower (if applicable) of the date and the Dollar Equivalent of the
amount thereof.
 
Section 3.8   Effect of L/C Application.
 
To the extent that any provision of any L/C Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.
 
ARTICLE IV
 
GENERAL LOAN PROVISIONS
 
Section 4.1   Interest.
 
4.1.1           Interest Rate Options.
 
(a)           Subject to the provisions of this Section 4.1.1, at the election
of the Parent Borrower (on its own behalf or on behalf of the relevant
Subsidiary Borrower), the aggregate principal balance of any Dollar Revolving
Loan shall bear interest at (i) the Alternate Base Rate plus the Applicable
Percentage for Alternate Base Rate Loans or (ii) the LIBOR Rate plus the
Applicable Percentage for LIBOR Rate Loans; provided that each such interest
rate shall be increased by any amount required pursuant to Section 4.1.3.  The
Parent Borrower (on its own behalf or on behalf of the relevant Subsidiary
Borrower) shall select the rate of interest and Interest Period, if any,
applicable to any Revolving Credit Loan at the time a Notice of Borrowing is
given pursuant to Section 2.2.2(a) or at the time a Notice of
Conversion/Continuation is given pursuant to Section 2.3.  Any Dollar Revolving
Loan or any portion thereof as to which the Parent Borrower has not duly
specified an interest rate as provided herein shall be deemed an Alternate Base
Rate Loan.
 
(b)           TheAt the election of the Parent Borrower (on its own behalf or on
behalf of the relevant Subsidiary Borrower), the aggregate principal balance of
any Revolving Loan denominated in (i) Euros, Sterling or any Optional Currency
(other than Canadian Dollars) shall bear interest at the LIBOR Rate plus the
Applicable Percentage for LIBOR Rate Loans; provided that or (ii) Canadian
Dollars shall bear interest at (A) the Canadian Base Rate plus the Applicable
Percentage for Canadian Base Rate Loans or (B) the CDOR Rate plus the Applicable
Percentage for Canadian CDOR Loans; provided that each such interest rate shall
be increased by any amount required pursuant to Section 4.1.3.  The Parent
Borrower (on its own behalf or on behalf of the relevant Subsidiary Borrower)
shall select the Interest Period, if any, applicable to any Revolving Loan
denominated in Euros, Sterling or any Optional Currency, in each case at the
time a Notice of Borrowing is given pursuant to Section 2.2.2(a) or at the time
a Notice of Conversion/Continuation is given pursuant to Section 2.3.
 
(c)           A Competitive Bid Loan will bear interest at the Competitive Bid
Rate specified in the Competitive Bid accepted by the Parent Borrower with
respect to such Competitive Bid Loan.
 
 
54

--------------------------------------------------------------------------------

 
 
(d)           All Swingline Loans will bear interest at the LIBOR Market Index
Rate plus the Applicable Percentage for LIBOR Rate Loans.
 
4.1.2           Interest Periods.  In connection with each LIBOR Rate Loan,
Canadian CDOR Loan and each Competitive Bid Loan, the Parent Borrower, by giving
notice at the times described in Section 4.1.1, shall elect an interest period
(each, an “Interest Period”) to be applicable to such Revolving Credit Loan,
Canadian CDOR Loan or such Competitive Bid Loan, which Interest Period shall,
unless otherwise agreed by the Administrative Agent and the Lenders, be a period
of 14 days or one, two, three, or six months with respect to each LIBOR Rate
Loan or Canadian CDOR Loan, and a period of one day to 183 days with respect to
each Competitive Bid Loan; provided that:
 
(a)           the Interest Period shall commence on the date of advance of any
LIBOR Rate Loan or Canadian CDOR Loan or conversion to any LIBOR Rate Loan or
Canadian CDOR Loan and, in the case of immediately successive Interest Periods,
each successive Interest Period shall commence on the date on which the next
preceding Interest Period expires;
 
(b)           subject to clause (d) below, if any Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day, unless such Business Day falls in
another calendar month, in which case such Interest Period shall expire on the
next preceding Business Day;
 
(c)           subject to clause (d) below, any Interest Period with respect to a
LIBOR Rate Loan or Canadian CDOR Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;
and
 
(d)           no Interest Period shall extend beyond the Termination Date.
 
4.1.3           Default Rate.  Notwithstanding the foregoing provisions of this
Section 4.1 but subject to Section 4.1.5, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the foregoing provisions
of this Section 4.1, or (ii) in the case of any other amount, 2% plus the rate
applicable to Alternate Base Rate Loans made in the United States as provided in
Section 4.1.1(a).  Interest shall continue to accrue on the amount of Loans
outstanding after the filing by or against any Borrower of any petition seeking
any relief in bankruptcy or under any Debtor Relief Law.
 
4.1.4           Interest Payment and Computation.
 
(a)           Interest on each Alternate Base Rate Loan, Canadian Base Rate Loan
and Swingline Loan shall be payable by the relevant Borrower in arrears on the
last Business Day of each calendar quarter commencing on the first of such dates
to occur after the Closing Date, and interest on each LIBOR Rate Loan, Canadian
CDOR Loan and Competitive Bid Loan shall be payable by the relevant Borrower in
arrears on the last day of each Interest Period applicable
 
 
 
55

--------------------------------------------------------------------------------

 
 
thereto, and if such Interest Period exceeds three (3) months, at the end of
each three (3) month interval during such Interest Period, provided that (i)
interest accrued pursuant to Section 4.1.3 shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an Alternate Base Rate Loan prior to the Termination Date), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR
Rate Loan or any Canadian CDOR Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
 
(b)           Interest on all Loans and all fees payable hereunder shall be
computed on the basis of a 360-day year and assessed for the actual number of
days elapsed; provided that interest on Loans bearing interest at a rate based
upon the Prime Rate and Loans denominated in Sterling, Hong Kong Dollars or
Canadian Dollars shall be computed on the basis of a 365- or 366-day year, as
applicable.
 
4.1.5           Maximum Rate.  In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest hereunder charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto.  In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Parent Borrower’s option (or if an Event of Default has
occurred and is then continuing, at the Administrative Agent’s option), (i)
promptly refund to the Parent Borrower any interest received by Lenders in
excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations.  It is the intent hereof that the Parent Borrower
not pay or contract to pay, and that neither the Administrative Agent nor any
Lender receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by the Parent Borrower
under Applicable Law.
 
4.1.6           Interest Act (Canada).  For purposes of disclosure under the
Interest Act (Canada), where interest is calculated pursuant to this Agreement
at a rate based upon a year consisting of a number of days less than the actual
number of days in such year (the “First Rate”), the rate or percentage of
interest on a yearly basis is equivalent to such First Rate multiplied by the
actual number of days in the year divided by the number of days which such year
is, for the purposes of interest calculations under this Agreement, deemed to
consist of.
 
4.1.7           Minimum Interest for Swiss Subsidiaries. Without derogation or
duplication of the provision set forth in Section 4.10.1, all interest payable
by a Swiss Subsidiary under this Agreement is expressed as a minimum payment net
of any deduction or withholding on account of Swiss withholding tax, where
applicable.
 
Section 4.2   Facility Fee.
 
The Parent Borrower agrees to pay to the Administrative Agent, for the account
of the Lenders, a non-refundable facility fee (the “Facility Fee”) in Dollars at
a rate per annum equal to the Applicable Percentage for Facility Fee on the
average daily amount of the Aggregate
 
 
 
56

--------------------------------------------------------------------------------

 
 
Commitment during the applicable period, regardless of usage (or if any
Revolving Credit Loans or L/C Obligations remain outstanding after the
Termination Date on the aggregate average daily amount thereof).  The Facility
Fee shall accrue commencing on the Closing Date and ending on the Termination
Date (or, if later, the date of payment in full of all Revolving Credit Loans
and L/C Obligations) and shall be payable in arrears on the last Business Day of
each calendar quarter, beginning with the first such date to occur after the
Closing Date (and on the Termination Date upon demand).  Such Facility Fee shall
be distributed by the Administrative Agent to the Lenders in accordance with the
Lenders’ respective Ratable Share.
 
Section 4.3   Pro Rata Treatment: Manner of Payment.
 
(a)           Subject to Section 4.11.1(d), each payment by the Parent Borrower
on account of any Facility Fees shall be allocated according to the respective
Revolving A Ratable Share and Revolving B Ratable Share, as the case may be, of
the relevant Lenders.  Subject to Section 4.11.1(b), each payment on account of
principal or interest on the Revolving A Credit Loans and the Revolving B Credit
Loans shall be applied pro rata according to the respective outstanding
principal amounts of the Revolving A Credit Loans and the Revolving B Credit
Loans, as the case may be, then held by the relevant Lenders.  Each Commitment
reduction by the Parent Borrower shall be allocated among the relevant Lenders
according to the Revolving A Ratable Share or the Revolving B Ratable Share, as
the case may be.
 
(b)           Each payment by any Credit Party on account of the principal of or
interest on the Loans or of any fee, commission or other amounts (including the
Reimbursement Obligation) payable to the Lenders under this Agreement shall be
made on the date specified for payment under this Agreement to the
Administrative Agent at the relevant Funding Office, for the account of the
Lenders, in the currency in which such Obligation is denominated, as the case
may be, in immediately available funds and shall be made without any set-off,
counterclaim or deduction whatsoever (except for the excluded taxes covered by
Section 4.10.1). Such payments shall be made no later than 3:00 p.m., Local
Time.  Any payment received after the time set forth in the immediately
preceding sentence shall be deemed to have been made on the next succeeding
Business Day for all purposes.  Each payment to the Administrative Agent of the
L/C Fees shall be made in like manner, but for the account of the relevant
Issuing Lenders and the relevant Lenders.
 
(c)           Each payment to the Administrative Agent of Administrative Agent’s
fees or expenses shall be made for the account of the Administrative Agent and
any amount payable to any Lender under Sections 4.7, 4.8, 4.9, 4.10 or 13.2
shall be paid to the Administrative Agent for the account of the applicable
Lender.  The Administrative Agent shall distribute any payments received by it
under this Section 4.3 for the account of any other Lender to such Lender
promptly following receipt thereof to the appropriate Lending Office or other
address specified by such Lender.  Subject to Section 4.1.2(b), if any payment
under this Agreement shall be specified to be made upon a day which is not a
Business Day (other than payments on the LIBOR Rate Loans and Canadian CDOR
Loans), it shall be made on the next succeeding day which is a Business Day and
such extension of time shall in such case be included in computing any interest
if payable along with such payment.  If any payment on a LIBOR Rate Loan or
Canadian CDOR Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into
 
 
 
57

--------------------------------------------------------------------------------

 
 
another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.
 
Section 4.4   Crediting of Payments and Proceeds.
 
In the event that any Credit Party shall fail to pay any of the Obligations when
due and the Obligations have been accelerated pursuant to Section 11.2.1, all
payments received by the Administrative Agent or the Lenders upon the
Obligations and all net proceeds from the enforcement of the Obligations shall
be applied first to all expenses then due and payable by the Credit Parties
hereunder, then to all indemnity obligations then due and payable by the Credit
Parties hereunder, then to all Administrative Agent’s fees then due and payable,
then to all commitment and other fees and commissions then due and payable, then
to accrued and unpaid interest on the Loans, then to the principal amount of the
Loans and Reimbursement Obligations and any breakage, termination or other
payments due under any Hedging Agreement (pro rata in accordance with all such
amounts due) and then to the Cash Collateral Account to the extent of any L/C
Obligations then outstanding, in that order; provided that to the extent any
payments are received from any Foreign Subsidiary Borrower and applied in
accordance with this Section 4.4, such payments shall only be applied to the
Obligations of such Foreign Subsidiary Borrower.  To the extent that any such
payment received by the Administrative Agent or the Lenders is denominated in a
currency which is different from the currency in which any of the Obligations is
denominated, the portion of such payment to be applied to such Obligations shall
be converted by the Administrative Agent in accordance with its customary
practices to the currency of such Obligations and the reasonable costs of any
such conversion shall be for the account of such Foreign Subsidiary Borrower.
 
Section 4.5   Adjustments.
 
Except to the extent that this Agreement expressly provides for payments to be
allocated to a particular Lender or Lenders (including the application of funds
arising from the existence of a Defaulting Lender) or to the Lenders under a
particular Credit Facility, if any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it, or
interest thereon, or if any Lender shall at any time receive any collateral in
respect to the Obligations owing to it (whether voluntarily or involuntarily, by
set-off or otherwise) in a greater proportion than any such payment to and
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders such portion of each such other
Lender’s Extensions of Credit, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefited Lender, such purchase shall be rescinded, and the purchase price
and benefits returned to the extent of such recovery, but without interest.  The
Parent Borrower agrees that each Lender so purchasing a portion of another
Lender’s Extensions of Credit may exercise all rights of payment (including,
without limitation, rights of set-off) with respect to such portion as fully as
if such Lender were the direct holder of such portion.  To the extent that any
such payment received by the Benefited Lender is denominated in a currency which
is different from the currency in which such other Lender’s Extensions of Credit
is denominated, the portion of such payment to be used to purchase
 
 
 
58

--------------------------------------------------------------------------------

 
 
such other Lender’s Extensions of Credit shall be converted by the
Administrative Agent in accordance with its customary practices to the currency
of such Lender’s Extensions of Credit and the reasonable costs of any such
conversion shall be for the account of such Foreign Subsidiary Borrower.
 
Section 4.6   Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent.
 
The obligations of the Lenders under this Agreement to make the Loans and issue
or participate in Letters of Credit and Swingline Loans are several and are not
joint or joint and several.  Unless the Administrative Agent shall have received
notice from a Lender prior to a proposed borrowing date that such Lender will
not make available to the Administrative Agent such Lender’s ratable portion of
the Revolving Credit Loans to be borrowed (which notice shall not release such
Lender from its obligations hereunder), the Administrative Agent may assume that
such Lender has made such portion or amount available to the Administrative
Agent on the proposed borrowing date in accordance with Section 2.2.3, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Parent Borrower on such date a corresponding amount.  If such amount is made
available to the Administrative Agent on a date after such borrowing date, such
Lender shall pay to the Administrative Agent on demand an amount, until paid,
equal to the product of (a) the amount not made available by such Lender in
accordance with the terms hereof, times (b) the daily average Federal Funds Rate
or, in the case of an amount in Euros, Sterling or any Optional Currency, the
customary rate for the settlement of interbank obligations in such Optional
Currency as reasonably determined by the Administrative Agent, in each case,
during such period as determined by the Administrative Agent, times (c) a
fraction the numerator of which is the number of days that elapse from and
including such borrowing date to the date on which such amount not made
available by such Lender in accordance with the terms hereof shall have become
immediately available to the Administrative Agent and the denominator of which
is 360.  A certificate of the Administrative Agent with respect to any amounts
owing under this Section 4.6 shall be conclusive, absent manifest error.  If
such Lender’s pro rata share of such Revolving Credit Loans is not made
available to the Administrative Agent by such Lender within three (3) Business
Days of such borrowing date, the Administrative Agent shall be entitled to
recover such amount made available by the Administrative Agent with interest
thereon at the rate per annum applicable to such borrowing, on demand, from the
relevant Borrower.  The failure of any Lender to make available its pro rata
share of any Revolving Credit Loan shall not relieve it or any other Lender of
its obligation hereunder to make its pro rata share of such Revolving Credit
Loan, available on the borrowing date, but no Lender shall be responsible for
the failure of any other Lender to make its pro rata share of such Revolving
Credit Loan available on the borrowing date.
 
Section 4.7   Changed Circumstances; Illegality.
 
4.7.1           Circumstances Affecting LIBOR Rate or CDOR Rate
Availability.  If with respect to any Interest Period: (i) the Administrative
Agent or any Lender (after consultation with the Administrative Agent) shall
determine, acting reasonably and in good faith, that for any reason adequate and
reasonable means do not exist for determining the LIBOR Rate or CDOR Rate for
any requested Interest Period with respect to a proposed LIBOR Rate Loan or
Canadian CDOR Loan or (ii) the Required Lenders reasonably and in good faith
determine (which determination
 
 
 
59

--------------------------------------------------------------------------------

 
 
shall be conclusive) and notify the Administrative Agent that the LIBOR BaseRate
or CDOR Rate applicable to a LIBOR Rate Loan or Canadian CDOR Loan will not
adequately and fairly reflect the cost to the Required Lenders of funding LIBOR
Rate Loans or Canadian CDOR Loans for such Interest Period, then the
Administrative Agent shall forthwith give notice thereof to the Parent
Borrower.  Thereafter, until the Administrative Agent notifies the Parent
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make LIBOR Rate Loans or Canadian CDOR Loans and the right of the Revolving
Borrowers to convert any Revolving Credit Loan to or continue any Revolving
Credit Loan as a LIBOR Rate Loan or Canadian CDOR Loan shall be suspended, and
the relevant Revolving Borrower shall repay in full (or cause to be repaid in
full) the then outstanding principal amount of each such LIBOR Rate Loan or
Canadian CDOR Loan together with accrued interest thereon, on the last day of
the then current Interest Period applicable to such LIBOR Rate Loan or Canadian
CDOR Loan, as applicable, or, if such LIBOR Rate Loan is denominated in Dollars
or Canadian Dollars, convert the then outstanding principal amount of each such
Dollar LIBOR Rate Loan or Canadian CDOR Loan to an Alternate Base Rate Loan or
Canadian Base Rate Loan, as the case may be, as of the last day of such Interest
Period.
 
4.7.2           Illegality.
 
(a)           If, after the date hereof, the introduction of, or any change in,
any Applicable Law or any change in the interpretation or administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
issued after the date hereof of any such Governmental Authority, shall make it
unlawful or impossible for any of the Lenders (or any of their respective
Lending Offices) to honor its obligations hereunder to make or maintain any
LIBOR Rate Loan or to make or maintain any Canadian CDOR Loan, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give notice to the Parent Borrower and the other
Lenders.  Thereafter, until the Administrative Agent notifies the Parent
Borrower that such circumstances no longer exist, (i) the obligations of the
affected Lender or Lenders to make LIBOR Rate Loans or to make Canadian CDOR
Loans, as the case may be, and the right of the relevant Revolving Borrower to
convert any Revolving Credit Loan of the affected Lender or Lenders or continue
any Revolving Credit Loan of the affected Lender or Lenders as a LIBOR Rate Loan
or a Canadian CDOR Loan, as the case may be, shall be suspended and thereafter
such Revolving Borrower may select from the affected Lender or Lenders only
Alternate Base Rate Loans denominated in Dollars hereunder, or Canadian Base
Rate Loans, as the case may be, (ii) if any of the Lenders may not lawfully
continue to maintain a Dollar LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Dollar LIBOR Rate Loan of the
affected Lender or Lenders shall immediately be converted to aan Alternate Base
Rate Loan for the remainder of such Interest Period, (iii) if any of the Lenders
may not lawfully continue to maintain a LIBOR Rate Loan denominated in Euros,
Sterling or any Optional Currency (other than Canadian Dollars) to the end of
the then current Interest Period applicable thereto, then the relevant Revolving
Borrower shall immediately repay the applicable LIBOR Rate Loan of the affected
Lender or Lenders, (iv) if any of the Lenders may not lawfully continue to
maintain a Dollar Competitive Bid Loan which bears interest at a rate based on
the LIBOR Rate to the end of the then current Interest Period applicable thereto
at such rate of interest, such Dollar Competitive Bid Loan of the affected
Lender shall immediately be converted to aan Alternate Base Rate Loan for the
remainder of such Interest Period and (v), (v) if any of the Lenders may not
lawfully
 
 
 
60

--------------------------------------------------------------------------------

 
 
continue to maintain a Canadian CDOR Loan to the end of the then current
Interest Period applicable thereto, the applicable Canadian CDOR Loan of the
affected Lender or Lenders shall immediately be converted to a Canadian Base
Rate Loan and (vi) if any of the Lenders may not lawfully continue to maintain a
Foreign Currency Competitive Bid Loan which bears interest at a rate based on
the LIBOR Rate to the end of the then current Interest Period applicable thereto
at such rate of interest, then the relevant Borrower shall immediately repay the
applicable Foreign Currency Competitive Bid Loan of the affected Lender or
Lenders.  The Parent Borrower shall repay the outstanding principal amount of
any Dollar Competitive Bid Loans converted into Alternate Base Rate Loans in
accordance with clause (iv) of this Section 4.7.2(a), together with all accrued
but unpaid interest thereon on the last day of the Interest Period applicable to
such Dollar Competitive Bid Loans.
 
(b)           If, after the date hereof, the introduction of, or any change in,
any Applicable Law or any change in the interpretation or administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
issued after the date hereof of any such Governmental Authority, shall make it
unlawful or impossible for any of the Lenders (or any of their respective
Lending Offices) to honor its obligations hereunder to make or maintain Loans in
Euros, Sterling or any Revolving A Optional Currency or Revolving B Optional
Currency, as the case may be, and/or into any jurisdiction set forth for its
Class on Schedule 1.1(b), such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
the Parent Borrower and the other Lenders.  Thereafter, until the Administrative
Agent notifies the Parent Borrower that such circumstances no longer exist, (A)
the obligations of the affected Lender or Lenders to make or maintain Loans in
any such currency and/or into such jurisdiction set forth for its Class on
Schedule 1.1(b) and the right of the relevant Revolving Borrower to request or
continue any Revolving Credit Loan of the affected Lender or Lenders in such
currency and/or into such jurisdiction shall be suspended, and (B) if any of the
Lenders may not lawfully continue to maintain Loans in any such currency and/or
into any such jurisdiction to the end of the then current Interest Period
applicable thereto, then the relevant Revolving Borrower shall immediately repay
the applicable Loan of the affected Lender or Lenders.
 
4.7.3           Increased Costs.  If, after the First Amendment Effective Date,
the introduction of, or any change in, any Applicable Law, or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) issued after the First
Amendment Effective Date of such Governmental Authority, provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be issued after
the First Amendment Effective Date, regardless of the date enacted, adopted or
issued:
 
(a)           shall subject any of the Lenders (or any of their respective
Lending Offices) to any tax, duty or other charge with respect to any Loan,
Letter of Credit or L/C Application or
 
 
 
61

--------------------------------------------------------------------------------

 
 
shall change the basis of taxation of payments to any of the Lenders (or any of
their respective Lending Offices) of the principal of or interest on any Loan,
Letter of Credit or L/C Application or any other amounts due under this
Agreement in respect thereof (without duplication of any taxes covered by
Section 4.10); or
 
(b)           shall impose, modify or deem applicable any reserve (including,
without limitation, any imposed by the Board other than those used to calculate
the LIBOR Rate or the CDOR Rate), special deposit, insurance or capital or
similar requirement against assets of, deposits with or for the account of, or
credit extended by any of the Lenders (or any of their respective Lending
Offices) or shall impose on any of the Lenders (or any of their respective
Lending Offices) or the foreign exchange and interbank markets any other
condition affecting any Loan;
 
and the result of any event of the kind described in this Section 4.7.3, is to
increase the costs to any of the Lenders of maintaining any LIBOR Rate Loan,
Canadian CDOR Loan or Competitive Bid Loan or of issuing or participating in
Letters of Credit or to reduce the yield or amount of any sum received or
receivable by any of the Lenders under this Agreement or any Letter of Credit or
L/C Application in an amount deemed by such Lender to be material, then such
Lender may promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify the Parent Borrower of such fact and demand
compensation therefor and, within fifteen (15) days after receipt by the Parent
Borrower of such notice from the Administrative Agent, the Parent Borrower shall
pay (or shall cause the relevant Borrower to pay) to such Lender such additional
amount or amounts as will compensate such Lender or Lenders for such increased
cost or reduction; provided, however, that to the extent any reduction in the
rate of return on such Lender’s capital results both from its obligations
hereunder and from developments in its business or financial position not
related to this Agreement, such Lender shall, in determining the amount
necessary to compensate it under this Section 4.7.3, attempt in good faith to
take account of the relative contributions of such obligations hereunder and
such other developments or change in its financial position to such
reduction.  The Administrative Agent and the applicable Lender will promptly
notify the Parent Borrower of any event of which it has knowledge which will
entitle such Lender to compensation pursuant to this Section 4.7.3; provided
that the Administrative Agent shall incur no liability whatsoever to the Lenders
or the Parent Borrower in the event it fails to do so.  The amount of such
compensation shall be determined, in the applicable Lender’s reasonable
discretion, based upon the assumption that such Lender funded its Revolving A
Ratable Share or Revolving B Ratable Share, as the case may be, of the LIBOR
Rate Loans, Canadian CDOR Loans or the amount of any Competitive Bid Loans made
by such Lender, in the interbank eurocurrency market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical.  A certificate of such Lender setting forth in reasonable detail the
basis for determining such amount or amounts necessary to compensate such Lender
shall be forwarded to the Parent Borrower through the Administrative Agent and
shall be conclusively presumed to be correct save for manifest error.
 
4.7.4           Additional Reserve Costs.
 
(a)           If and so long as any Lender is required to make special deposits
with the Bank of England, to maintain reserve asset ratios or to pay fees, in
each case in respect of such Lender’s Loans, such Lender may require the
relevant Borrower to pay, contemporaneously with
 
 
 
62

--------------------------------------------------------------------------------

 
 
each payment of interest on each of such Loans, additional interest on such
Loans at a rate per annum equal to the Mandatory Costs Rate calculated in
accordance with the formula and in the manner set forth in Schedule 1.1(d).
 
(b)           If and so long as any Lender is required to comply with reserve
assets, liquidity, cash margin or other requirements of any monetary or other
authority (including any such requirement imposed by the European Central Bank
or the European System of Central Banks, but excluding requirements reflected in
the Mandatory Costs Rate) in respect of any of such Lender’s Loans, such Lender
may require the relevant Borrower to pay, contemporaneously with each payment of
interest on each of such Lender’s Loans subject to such requirements, additional
interest on such Loans at a rate per annum specified by such Lender to be the
cost to such Lender of complying with such requirements in relation to such
Loans.
 
(c)           Any additional interest owed pursuant to paragraphs (a) or (b)
above shall be determined by the relevant Lender, acting in good faith, which
determination shall be conclusive absent manifest error, and notified to the
Parent Borrower on behalf of the relevant Borrower (with a copy to the
Administrative Agent) at least five (5) Business Days before each date on which
interest is payable for the relevant Loans, and such additional interest so
notified to the Parent Borrower on behalf of the relevant Borrower by such
Lender shall be payable to such Lender on each date on which interest is payable
for such Loans.
 
4.7.5           Mitigation.  If any Lender demands compensation under Section
4.7.3 or Section 4.7.4 or if the obligation of any Lender to make LIBOR Rate
Loans is suspended under Section 4.7.2, or if any amount payable under this
Agreement by a Borrower established in France becomes not deductible from that
Borrower's taxable income for French tax purposes by reason of that amount being
(i) paid or accrued to a Finance Party incorporated, domiciled, established or
acting through a Lending Office situated in a Non-Cooperative Jurisdiction or
(ii) paid to an account opened in the name of or for the benefit of that Finance
Party in a financial institution situated in a Non-Cooperative Jurisdiction,
then such Lender will use reasonable efforts to mitigate such issues including
by designating a different Lending Office for each affected Loan if such
designation would avoid the need for, or reduce the amount of, such compensation
or permit such Lender to make and maintain LIBOR Rate Loans under Section 4.7.2
and would not, in the sole judgment of such Lender, be otherwise disadvantageous
to such Lender.  A certificate of such Lender setting forth the additional
amount or amounts required to compensate such Lender in respect of any increased
costs, the changes as a result of which such amounts are due and the manner of
computing such amounts shall be deemed conclusive, provided that the
determinations set forth in such certificate are made reasonably and in good
faith.  If any Lender demands compensation from the Parent Borrower under this
Section 4.7 more than one hundred eighty (180) days after such Lender had
knowledge of the occurrence of the event giving rise to such compensation, the
Parent Borrower shall not be obligated to reimburse such Lender for amounts
incurred as a result of the occurrence of such event more than one hundred
eighty (180) days prior to the date on which the Lender made such demand
(provided that if the event giving rise to the compensation or indemnification
is retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect).  Notwithstanding
any other provisions of this Section 4.7, no Lender shall demand compensation
for any increased cost or reduction referred to above if it shall not at the
time be the general policy or practice of such
 
 
 
63

--------------------------------------------------------------------------------

 
 
Lender to demand such compensation in similar circumstances under comparable
provisions of other credit agreements, if any.
 
4.7.6           Replacement of a Lender.  If (a) any Lender demands compensation
under Section 4.7.3 or Section 4.7.4 (which compensation is not demanded by all
of the Lenders of the same Class) and the Parent Borrower deems such additional
amounts to be material, (b) the obligation of any Lender to make or maintain any
Loan is suspended under Section 4.7.1 or Section 4.7.2, (c) any Lender is a
Defaulting Lender, or (d) any amount payable to any Lender by a Borrower
established in France under this Agreement is not, or will not be (when the
relevant corporate income tax is calculated) treated as a deductible charge or
expense for French tax purposes for that Borrower by reason of that amount being
(i) paid or accrued to a Lender incorporated, domiciled, established or acting
through a Lending Office situated in a Non-Cooperative Jurisdiction, or (ii)
paid to an account opened in the name of or for the benefit of that Lender in a
financial institution situated in a Non-Cooperative Jurisdiction, then, in each
case, the Parent Borrower may, so long as no Default or Event of Default has
occurred and is continuing, obtain, at the Parent Borrower’s expense (or at the
expense of a Defaulting Lender whose representation contained in clause (iii) of
Section 2.1.3 proves to be false), one or more other Lenders or, with the
consent of the Administrative Agent, one or more replacement financial
institutions reasonably satisfactory to the Administrative Agent (if not already
a Lender) and willing to replace such Lender, and such Lender shall execute and
deliver to such replacement Lender an Assignment and Assumption with respect to
such Lender’s entire interest under this Agreement for an amount equal to the
principal balance of all Loans and L/C Obligations held by the affected Lender
and all accrued interest and fees with respect thereto through the date of such
assignment, provided that (i) a Lender that demands compensation under Section
4.7.3 or Section 4.7.4 shall not be required to make any such assignment if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment pursuant
to clause (a) above cease to apply, (ii) the Parent Borrower shall have paid to
such affected Lender the compensation that it is entitled to receive under
Section 4.7 through the date of such assignment and (iii) such assignment will
result in a reduction in such compensation. Upon the execution by such
replacement Lender of such Assignment and Assumption and compliance with the
requirements of Section 13.8.2 hereof, such replacement Lender shall succeed to
all of such Lender’s rights and duties under this Agreement.  If the Parent
Borrower exercises its election under this Section 4.7.6 to replace a Lender
(other than a Defaulting Lender), the Parent Borrower shall pay the registration
and processing fee payable to the Administrative Agent under Section 13.8.2.
 
Section 4.8   Indemnity.
 
Each Borrower hereby indemnifies each of the Lenders against any loss, cost or
expense incurred by a Lender as a result of (a) any failure by such Borrower to
borrow, convert or repay any amount in connection with any LIBOR Rate Loan
hereunder on the date specified therefor in the applicable Notice of Borrowing
or Notice of Conversion/Continuation or any Competitive Bid accepted by such
Borrower in accordance with the terms of this Agreement and (b) any payment,
prepayment or conversion of any LIBOR Rate Loan, Canadian CDOR Loan or
Competitive Bid Loan by such Borrower on a date other than the last day of the
Interest Period therefor, other than pursuant to Section 4.7.2.  The amount of
such loss or expense shall be determined, in the applicable Lender’s reasonable
discretion, based upon the assumption that such Lender funded its
 
 
 
64

--------------------------------------------------------------------------------

 
 
Revolving A Ratable Share or Revolving B Ratable Share, as the case may be, of
the LIBOR Rate Loans, in the interbank eurocurrency market and using any
reasonable attribution or averaging methods which such Lender deems appropriate
and practical.  A certificate of such Lender setting forth in reasonable detail
the basis for determining such amount or amounts necessary to compensate such
Lender shall be forwarded to the relevant Borrower through the Administrative
Agent and shall be conclusively presumed to be correct save for manifest
error.  The applicable Borrower shall pay the Administrative Agent for the
account of such Lender the amount shown as due on any such certificate within
five Business Days after receipt thereof.
 
Section 4.9   Capital Requirements.
 
If either (a) the introduction of, or any change or proposed change in, or in
the interpretation of, any Applicable Law, or (b) compliance with any guideline
or request issued after the First Amendment Effective Date hereof from any
central bank or comparable agency or other Governmental Authority (whether or
not having the force of law) (provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be issued after the First Amendment Effective Date),
regardless of the date enacted, adopted or issued, has or would have the effect
of reducing the rate of return on the capital of (other than by reason of the
imposition of Taxes covered by Section 4.10), or has affected or would affect
the amount of capital required to be maintained by, any Lender or any
corporation controlling such Lender as a consequence of, or with reference to
any Lender’s Commitment and other commitments of this type, below the rate which
the Lender or such other corporation could have achieved but for such
introduction, change or compliance by an amount such Lender deems material, the
Parent Borrower shall pay to such Lender from time to time as specified by such
Lender additional amounts sufficient to compensate such Lender or other
corporation for such reduction; provided, however, that to the extent any
reduction in the rate of return on such Lender’s capital results both from its
obligations hereunder and from developments in its business or financial
position not related to this Agreement, such Lender shall, in determining the
amount necessary to compensate it under this Section, attempt in good faith to
take account of the relative contributions of such obligations hereunder and
such other developments or change in its financial position to such
reduction.  A certificate of such Lender setting forth in reasonable detail the
basis for determining such amounts necessary to compensate such Lender shall be
forwarded to the Parent Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.  The applicable
Borrower shall pay the Administrative Agent for the account of such Lender the
amount shown as due on any such certificate within five Business Days after
receipt thereof.
 
Section 4.10   Taxes.
 
4.10.1           Payments Free and Clear.  Any and all payments by any Credit
Party under any Loan Document or under the Letters of Credit shall be made free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholding, and all liabilities with
respect thereto, excluding (i) in the case of each Lender and the
 
 
 
65

--------------------------------------------------------------------------------

 
 
Administrative Agent, income, franchise or similar taxes imposed on (or measured
by) its income imposed by any Governmental Authority, (ii) in the case of each
Lender, any withholding taxes payable with respect to payments hereunder or
under the other Loan Documents under Applicable Laws (including, without
limitation, any statute, treaty, ruling, determination or regulation) in effect
on the Closing Date for such Lender (or such later date on which such Lender
becomes a Lender hereunder) or on the date, if any, on which such Lender changes
any applicable Lending Office by designating a different applicable Lending
Office (other than pursuant to Section 4.10.7), but not excluding any
withholding taxes payable solely as a result of (1) any change in such laws
occurring after the Closing Date (or such later date on which such Lender
becomes a Lender hereunder) or after the date of designation of such new Lending
Office, as the case may be, or (2) the addition of any Foreign Subsidiary
Borrower pursuant to Section 2.11.1(a), (iii) any branch profits tax imposed by
the United States of America or any similar tax imposed by any other
jurisdiction, and (iv) any U.S. federal withholding taxes imposed under FATCA
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”).  If any Credit Party
shall be required by law to deduct any Taxes from or in respect of any sum
payable under any Loan Document or under any Letter of Credit to any Lender or
the Administrative Agent, (A) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 4.10) such Lender or
the Administrative Agent (as the case may be) receives an amount equal to the
amount such party would have received had no such deductions been made, (B) such
Credit Party shall make such deductions, (C) such Credit Party shall pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with Applicable Law, and (D) such Credit Party shall deliver to the
Administrative Agent evidence of such payment to the relevant taxing authority
or other authority in the manner provided in Section 4.10.5.  A Credit Party
shall not, however, be required to pay any amounts pursuant to clause (A) of the
preceding sentence to any Lender or the Administrative Agent not organized under
the laws of the United States of America or a state thereof (or the District of
Columbia) if such Lender or the Administrative Agent fails to comply with the
requirements of Section 4.10.6.  Notwithstanding anything to the contrary in
this Section 4.10.1, a Credit Party incorporated in France shall not be required
to make any increased payments in respect of any tax deduction on account of tax
imposed by France on a payment made to a Lender if such tax deduction is imposed
solely because this payment is made to an account opened in the name of or for
the benefit of that Lender in a financial institution situated in a
Non-Cooperative Jurisdiction.
 
4.10.2           Stamp and Other Taxes.  In addition, each Credit Party shall
pay any present or future stamp, registration, recordation or documentary taxes
or any other similar fees or charges or excise taxes, levies of the United
States or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made by such Credit Party hereunder
(except for the excluded taxes covered by Sections 4.10.1) or from the
execution, delivery or registration of, or otherwise similarly with respect to,
this Agreement, the Loans, the Letters of Credit, the other Loan Documents, or
the perfection of any rights or security interest in respect thereto or the
enforcement of the rights of the Lenders under any Loan Document (hereinafter
referred to as “Other Taxes”).
 
 
 
66

--------------------------------------------------------------------------------

 
 
4.10.3           Indemnity.
 
(a)           The relevant Credit Party shall indemnify each Lender and each
Agent (each a “Finance Party”) for the full amount of Taxes that such Credit
Party should have withheld, but failed to withhold, pursuant to Section 4.10.1
and Other Taxes (including, without limitation, any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 4.10) paid by
such Finance Party and any liability (including interest and penalties, if any)
arising therefrom or with respect thereto.
 
(b)           (i)  In the event a claim against any Finance Party arises that is
covered by the indemnity provisions of this Section 4.10.3, notice shall be
given promptly by such Finance Party to the Parent Borrower (with a copy to the
Administrative Agent).
 
(ii)           If the relevant Credit Party would be liable for the entire
amount of such claim pursuant to this Section 4.10.3, then the relevant Credit
Party and the Parent Borrower shall have the right to contest and defend by all
appropriate legal proceedings any such third-party claim and to control all
settlements of any such third-party claim (unless such Finance Party agrees to
assume the cost of settlement and to forgo such indemnity) and to select lead
counsel to defend any and all such third-party claims at the sole cost and
expense of Parent Borrower, as the case may be; provided, however, that the
Parent Borrower may not effect any settlement that could result in any cost,
expense or liability to any Finance Party unless such Finance Party consents in
writing to such settlement, which consent shall not be unreasonably
withheld.  Any Finance Party may select and engage counsel to participate in any
defense, in which event such counsel shall be at the sole cost and expense of
the party selecting and engaging such counsel.  In connection with any such
claim, action or proceeding, the parties shall cooperate with each other and
provide each other with access to relevant books and records in their
possession.
 
(iii)           If the relevant Credit Party would be liable for only a portion
of such claim pursuant to this Section 4.10.3, then the relevant Credit Party
and the Parent Borrower shall have the right to consult with such Finance Party
regarding such claim, any settlement and the selection of lead counsel to defend
such claim.
 
(iv)           If any Finance Party shall become aware that it is or may be
entitled to receive a refund, credit or reduction (including interest and
penalties, if any) in respect of Taxes or Other Taxes, it promptly shall notify
the relevant Credit Party of the availability of such refund, credit or
reduction and shall, within thirty (30) days after receipt of a request by the
relevant Credit Party and the Parent Borrower pursue or timely claim such
refund, credit or reduction at the relevant Credit Party’s expense.  If any
Finance Party receives a refund or realizes a credit or reduction in tax in
respect of any Taxes or Other Taxes withheld by the relevant Credit Party or for
which such Finance Party has received payment from the relevant Credit Party
hereunder, it promptly shall repay the amount of such refund to the relevant
Credit Party, net of all out-of-pocket expenses of such Finance Party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the relevant Credit
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the relevant Credit Party (plus any penalties,
interest or other charges imposed by the
 
 
 
67

--------------------------------------------------------------------------------

 
 
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.
 
4.10.4           No Requirement to Disclose Tax Returns.  Nothing in this
Section 4.10 shall be construed to require any Finance Party to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the relevant Credit Party or any other person.
 
4.10.5           Evidence of Payment.  Within thirty (30) days after the date of
any payment of Taxes or Other Taxes, the Parent Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 13.1.2, the original
or a certified copy of a receipt evidencing payment thereof or other evidence of
payment satisfactory to the Administrative Agent.
 
4.10.6           Delivery of Tax Forms.
 
(a)           Each Lender shall deliver to the Parent Borrower and to the
Administrative Agent on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation) and at such other time or times prescribed
by Applicable Law or when reasonably requested by the Parent Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by Applicable Law or by the taxing authorities of any jurisdiction
and such other reasonably requested information (A) as will permit the Parent
Borrower or the Administrative Agent, as the case may be, to determine (i)
whether or not payments made hereunder or under any other Loan Document or
Letter of Credit are subject to Taxes and (ii) if applicable, the required rate
of withholding or deduction, and (B) to evidence such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Borrowers pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction.
 
(b)    Without limiting the generality of the foregoing, if any Borrower is
resident for Federal tax purposes in the United States,
 
(i)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Parent Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by Applicable Law or
reasonably requested by the Parent Borrower or the Administrative Agent as will
enable the Parent Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
 
(ii)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the Parent
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (or, in the case of a Participant, on or
prior to the date such Participant purchases the related
 
 
 
68

--------------------------------------------------------------------------------

 
 
participation) (and from time to time thereafter as prescribed by Applicable Law
or upon the request of the Parent Borrower or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:
 
(I)    executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(II)         executed originals of Internal Revenue Service Form W-8ECI,
 
(III)        executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
 
(IV)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN, or
 
(V)         executed originals of any other form prescribed by Applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by Applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;
 
(iii)    each Lender shall promptly (A) notify the Parent Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of Applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender; and
 
(iv)    if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Parent Borrower or
the Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations
 
 
 
69

--------------------------------------------------------------------------------

 
 
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iv), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
 
4.10.7           Survival.  Without prejudice to the survival of any other
agreement of the Credit Parties and the Finance Parties hereunder, the
agreements and obligations of the Credit Parties and the Finance Parties
contained in this Section 4.10 shall survive the payment in full of the
Obligations and the termination of the Aggregate Commitment, but shall be
limited in duration to the applicable statute of limitations for Taxes or Other
Taxes for which indemnification or repayment is sought.
 
4.10.8           Additional Provisions.
 
(a)           The relevant Credit Party shall not be required to indemnify any
Lender or to pay any additional amounts to any Lender in respect of Taxes or
Other Taxes pursuant to this Section 4.10 to the extent that (i) the obligation
to pay such additional amounts would not have arisen but for a failure by such
Lender to comply with the provisions of this Section 4.10 or (ii) the obligation
with respect to such Taxes or Other Taxes existed on the Closing Date (or later
date on which such Lender became a Lender hereunder) in respect of such Lender
or, with respect to payments to a newly designated Lending Office, existed on
the date such Lender designated such new Lending Office with respect to a Loan.
 
(b)           Any Lender or the Administrative Agent claiming any additional
amount payable pursuant to this Section 4.10 shall use all reasonable efforts
(consistent with legal and regulatory restrictions) that would avoid the need
for or reduce the amount of any such additional amounts which may thereafter
accrue (including but not limited to filing any certificate or document
reasonably requested by the Parent Borrower or changing the jurisdiction of its
applicable Lending Office).
 
Section 4.11   Defaulting Lenders
 
4.11.1           Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law, the following provisions shall govern:
 
(a)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 13.10.
 
(b)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11.2 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 4.5), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any Issuing Lender
or Swingline Lender hereunder; third, if so
 
 
 
70

--------------------------------------------------------------------------------

 
 
determined by the Administrative Agent or requested by any Issuing Lender or
Swingline Lender, to be held as cash collateral for future funding obligations
of that Defaulting Lender of any participation in any Swingline Loan or Letter
of Credit; fourth, as the Parent Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Parent Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, any Issuing Lender or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, such Issuing Lender or Swingline Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Credit Party as a result of any judgment of
a court of competent jurisdiction obtained by such Credit Party against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its Ratable Share and (y) such
Loans were made at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans owing
to all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 4.11.1(b) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.
 
(c)           Certain Fees.  That Defaulting Lender (x) shall be entitled to
receive any Facility Fee pursuant to Section 4.2 for any period during which
that Lender is a Defaulting Lender only to extent allocable to the sum of (1)
the outstanding principal amount of the Loans funded by it and (2) its Ratable
Share of the stated amount of Letters of Credit and Swingline Loans for which it
has provided cash collateral (and the Parent Borrower shall (A) be required to
pay to each Issuing Lender and the Swingline Lender, as applicable, the amount
of such fee allocable to its Fronting Exposure arising from that Defaulting
Lender and (B) not be required to pay the remaining amount of such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in Section 3.3.3.
 
(d)           Reallocation of Participation Interests to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans, the Participation Interests of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the Revolving A Credit Exposure or
Revolving B Credit
 
 
 
71

--------------------------------------------------------------------------------

 
 
Exposure, as the case may be (adjusted for this purpose to reflect any
reallocation previously made to such Lender under this Section 4.11.1(d)), of
that Lender.
 
4.11.2           Defaulting Lender Cure.  If the Parent Borrower, the
Administrative Agent, Swingline Lender and each Issuing Lender agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Defaulting Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded Participation Interests to be held on a pro
rata basis by the Lenders in accordance with their Ratable Share (without giving
effect to Section 4.11.1(d)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Parent Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
 
ARTICLE V
 
CONDITIONS OF CLOSING AND BORROWING
 
Section 5.1   Conditions to Closing.
 
The obligation of each Lender to make Extensions of Credit and the obligations
of the Issuing Lenders to issue Letters of Credit hereunder shall become
effective on the date (such date, the “Closing Date”) on which each of the
following conditions precedent is satisfied (or waived in accordance with
Section 13.10):
 
5.1.1           Executed Loan Documents.  This Agreement and all other
applicable Loan Documents shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no default (including without limitation a Default) shall
exist thereunder, and the Credit Parties shall have delivered original
counterparts thereof to the Administrative Agent.
 
5.1.2           Closing Certificates; etc.
 
(a)           Officer’s Certificate.  The Administrative Agent shall have
received a certificate from a Responsible Officer (or such other Person as is
reasonably acceptable to the Administrative Agent), in form and substance
reasonably satisfactory to the Administrative Agent, to the effect that all
representations and warranties of the Parent Borrower contained in this
Agreement and the other Loan Documents are true and correct in all material
respects; that the Parent Borrower is not in violation of any of the covenants
contained in this Agreement and the other Loan Documents; that, after giving
effect to the transactions contemplated by this Agreement, no Default or Event
of Default has occurred and is continuing; and that each of the closing
conditions has been satisfied or waived (assuming satisfaction of the
Administrative Agent where not advised otherwise).
 
 
 
72

--------------------------------------------------------------------------------

 
 
(b)           General Certificate.  The Administrative Agent shall have received
a certificate of the secretary, assistant secretary or general counsel of each
Credit Party (or such other Person as is reasonably acceptable to the
Administrative Agent) certifying as to the incumbency and genuineness of the
signature of each officer of such Credit Party executing Loan Documents to which
it is a party and certifying that attached thereto is a true, correct and
complete copy of (A) the articles of incorporation or comparable organizational
documents, if any, of such Credit Party and all amendments thereto, certified as
of a recent date (1) in the case of Credit Parties (other than Foreign
Subsidiary Borrowers), by the appropriate Governmental Authority in its
jurisdiction of incorporation for such Credit Parties and (2) in the case of
each Foreign Subsidiary Borrower, by such Foreign Subsidiary Borrower, (B) the
bylaws or comparable organizational documents, if any, of such Credit Party as
in effect on the date of such certifications, (C) resolutions duly adopted by
the Board of Directors or comparable governing body of such Credit Party
authorizing, as applicable, the borrowings contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 5.1.2(c), except in the case of the Foreign
Subsidiary Borrowers.
 
(c)           Certificates of Good Standing.  The Administrative Agent shall
have received long-form certificates as of a recent date of the good standing or
active status, as applicable, of the Credit Parties (other than the Foreign
Subsidiary Borrowers) under the laws of their respective jurisdictions of
organization and short-form certificates as of a recent date of the good
standing of the Parent Borrower under the laws of each other jurisdiction where
the Parent Borrower is qualified to do business and where a failure to be so
qualified would have a Material Adverse Effect.
 
(d)           Opinions of Counsel.  The Administrative Agent shall have received
opinions in form and substance reasonably satisfactory to the Administrative
Agent of (i) the General Counsel of the Parent Borrower and (ii) Hunton &
Williams LLP, special counsel to the domestic Credit Parties, addressed to the
Administrative Agent and the Lenders with respect to the domestic Credit
Parties, the Loan Documents and such other matters as the Administrative Agent
shall reasonably request.
 
5.1.3           Consents; Defaults.
 
(a)           Governmental and Third Party Approvals.  All governmental and
third party approvals necessary or, in the reasonable discretion of the
Administrative Agent, advisable in connection with the Refinancing and the
financing contemplated hereby shall have been obtained and be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the Refinancing or the
financing thereof.  Additionally, there shall not exist any judgment, order,
injunction or other restraint issued or filed or a hearing seeking injunctive
relief or other restraint pending or notified prohibiting the transactions
contemplated by this Agreement and the other Loan Documents or otherwise
referred to herein or therein.
 
(b)           No Event of Default.  No Default or Event of Default shall have
occurred and be continuing.
 
 
 
73

--------------------------------------------------------------------------------

 
 
5.1.4           No Material Adverse Effect.  Since December 31, 2009 nothing
shall have occurred (and neither the Administrative Agent nor the Lenders shall
have become aware of any facts or conditions not previously known) which has had
a Material Adverse Effect.
 
5.1.5           Financial Matters.
 
(a)           Financial Statements.  The Administrative Agent and each Lender
shall have received the Annual Report on Form 10-K of the Parent Borrower for
the fiscal year ended as of December 31, 2009 and the Quarterly Report on Form
10-Q of the Parent Borrower for the three-month period ended as of March 31,
2010.
 
(b)           Payment at Closing.  The Parent Borrower shall have paid any
accrued and unpaid fees or commissions due hereunder (including, without
limitation, reasonable legal fees and out-of-pocket expenses for which invoices
have been presented) to the Administrative Agent and Lenders, and to any other
Person such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.
 
5.1.6           Litigation.  Except as set forth in the Current SEC Reports, as
of the Closing Date, there shall be no actions, suits or proceedings pending or,
to the knowledge of a Responsible Officer, threatened (i) with respect to this
Agreement or any other Loan Document or (ii) which the Administrative Agent or
the Required Lenders shall reasonably determine would have a Material Adverse
Effect.
 
5.1.7           Termination of Prior Bank Commitment.  The Prior Bank Commitment
shall have been (or will be upon the initial borrowing hereunder and the
application of the proceeds thereof) (i) paid in full, (ii) the obligations of
the Credit Parties thereunder satisfied and the commitment of the lenders
thereunder terminated and (iii) the Administrative Agent otherwise shall have
received evidence satisfactory to it that such Prior Bank Commitment has been
terminated.
 
5.1.8           USA Patriot Act.  The Parent Borrower shall have delivered to
the Administrative Agent all documentation and other information requested by
the Administrative Agent that is required to satisfy applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act.
 
The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.  The Loan
Documents executed by each of the Credit Parties shall be delivered to the
Administrative Agent at its offices located in Charlotte, North Carolina.
 
Section 5.2   Conditions to All Extensions of Credit.
 
The obligation of each Lender to make any Extension of Credit hereunder
(including the initial Extension of Credit to be made hereunder, if any, and
including any issuance, amendment, extension, renewal or increase in the stated
amount of any Letter of Credit by any Issuing Bank) is subject to the
satisfaction of the following conditions precedent on the relevant date of
borrowing or date of issuance, as applicable:
 
 
 
74

--------------------------------------------------------------------------------

 
 
5.2.1           Continuation of Representations and Warranties.  The
representations and warranties contained in Article VI (other than, after the
Closing Date, in Section 6.1.7(c)) shall be true and correct in all material
respects on and as of such borrowing or issuance date with the same effect as if
made on and as of such date, except for any representation and warranty made as
of an earlier date, which representation and warranty shall remain true and
correct in all material respects as of such earlier date and except that for
purposes of this Section 5.2.1, the representations and warranties contained in
subsections (a) and (b) of Section 6.1.7 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.1.1.
 
5.2.2           No Existing Default.  Immediately after the making of the
requested borrowing, no Default or Event of Default shall have occurred and be
continuing hereunder (i) on the date of borrowing with respect to such Loan or
after giving effect to the Loans to be made on such date or (ii) on the date of
issuance with respect to such Letter of Credit or after giving effect to such
Letters of Credit on such date, provided that no Foreign Subsidiary Borrower,
having suffered any event, condition or circumstance that otherwise would
constitute a Bankruptcy Event but for the fact that such Foreign Subsidiary
Borrower has no Obligations then outstanding under this Agreement, shall be
permitted to request any Extension of Credit so long as such event, condition or
circumstance that would otherwise constitute a Bankruptcy Event continues to
exist.
 
5.2.3           Initial Extension of Credit to Foreign Subsidiary Borrowers.  No
later than the later of the Closing Date or the date that is 5 days prior to the
date of the initial Extension of Credit requested by any Foreign Subsidiary
Borrower that is a party to this Agreement as of the date hereof, the
Administrative Agent shall have received the final form of an opinion to be
dated as of the date of such initial Extension of Credit, addressed to the
Administrative Agent and each of the Lenders, from counsel to such Foreign
Subsidiary Borrower, which opinion shall be in form and substance reasonably
satisfactory to the Administrative Agent.
 
5.2.4           Delivery of Notice.  The Administrative Agent shall have
received a Notice of Borrowing from the Parent Borrower in accordance with
Section 2.2.2 and a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made after the Closing Date are to
be disbursed, or in the case of a request that any Issuing Lender issue a Letter
of Credit (or amend, extend or renew an outstanding Letter of Credit), an
Issuing Lender shall have received an L/C Application from the Parent Borrower
in accordance with Section 3.2.
 
The occurrence of the Closing Date and the acceptance by the Credit Parties of
the benefits of each Extension of Credit hereunder shall constitute a
representation and warranty by the Parent Borrower to the Administrative Agent
and each of the Lenders that all the conditions specified in Section 5.1 and 5.2
and applicable to such borrowing have been satisfied as of that time.  All of
the certificates, legal opinions and other documents and papers referred to in
Section 5.1 and 5.2, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance reasonably satisfactory to the Administrative Agent.
 
 
 
75

--------------------------------------------------------------------------------

 
 
Section 5.3   Initial Extension of Credit to Each New Foreign Subsidiary
Borrower.
 
No Lender shall be required to make any Loans or issue any Letters of Credit to
any Foreign Subsidiary Borrower that was not a party to this Agreement as of the
date hereof unless the Administrative Agent has received (i) a Foreign
Subsidiary Borrower Joinder Agreement, (ii) an opinion of counsel to such
Foreign Subsidiary Borrower in form and substance reasonably satisfactory to the
Administrative Agent, (iii) all documentation and other information requested by
the Administrative Agent regarding such Foreign Subsidiary Borrower that is
required to satisfy applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA Patriot Act and (iv)
such other documentation or other information as the Administrative Agent or the
Lenders would have otherwise been entitled to receive under Section 5.1 had such
Foreign Subsidiary Borrower been a party to this Agreement as of the date
hereof.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
Section 6.1   Representations and Warranties.
 
To induce the Administrative Agent, the Issuing Lenders and the Lenders to enter
into this Agreement and to induce the Lenders to make Extensions of Credit, the
Parent Borrower hereby represents and warrants to the Administrative Agent and
Lenders that:
 
6.1.1           Corporate Existence.  Each Credit Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation; (b) has the requisite power and authority to own its
property and assets and to carry on its business as now conducted; (c) is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not have a Material
Adverse Effect; and (d) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, except where the failure to have
such Governmental Approvals would not have a Material Adverse Effect.
 
6.1.2           Non-Contravention.  Each Credit Party has the corporate, limited
liability or other business entity power to execute and deliver and to perform
its obligations under the Loan Documents and to borrow hereunder. The execution,
delivery, and performance by each of the Credit Parties of the Loan Documents to
which it is a party have been duly authorized by all necessary corporate,
limited liability or other business entity action and do not and will not (i)
require any consent or approval of the shareholders or members of such Credit
Party, (ii) violate any provision of any law, rule, regulation (including,
without limitation, Regulation T, U or X of the Board), order, writ, judgment,
injunction, decree, determination, or award presently in effect having
applicability to such Credit Party or any Restricted Subsidiary or of the
charter or bylaws of such Credit Party or any Restricted Subsidiary, (iii)
result in a breach of or constitute a default under any material indenture or
loan or credit agreement or any other material agreement, lease, or instrument
to which such Credit Party or any Restricted Subsidiary is a party or by which
it or its properties may be bound or affected, or (iv) result in the creation of
a Lien of any nature upon or with respect to any of the properties now owned or
hereafter acquired by such Credit Party or any
 
 
 
76

--------------------------------------------------------------------------------

 
 
Restricted Subsidiary; and each Credit Party and each Restricted Subsidiary is
not in default under any such order, writ, judgment, injunction, decree,
determination, or award or any such indenture, agreement, lease, or instrument
or in violation of any such law, rule, or regulation, which default or violation
would have a Material Adverse Effect.
 
6.1.3           No Consent.  No authorization, consent, approval, license,
exemption of, or filing or registration with, or any other action in respect of
any Governmental Authority (other than any filings or reports required under the
federal securities laws) is or will be necessary for the valid execution,
delivery or performance by any Credit Party of the Loan Documents to which it is
a party.
 
6.1.4           Execution and Delivery; Binding Obligations.  Each Loan Document
has been duly executed and delivered by each Credit Party to which it is a
party.  The Loan Documents constitute legal, valid, and binding obligations of
the Credit Parties enforceable in accordance with their respective terms, except
as such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Debtor Relief Laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.
 
6.1.5           Title to Properties.  The Parent Borrower and each Restricted
Subsidiary has good and marketable title to all of the material assets and
properties owned by it, and valid leasehold interests in all material assets and
properties leased by it, free and clear of all Liens except such as are
permitted by Section 9.2 and except for covenants, restrictions, rights,
easements and minor irregularities in title which do not materially interfere
with the occupation, use and enjoyment by the Parent Borrower or such Restricted
Subsidiary of such properties and assets in the normal course of business as
presently conducted or materially impair the value thereof for such business.
 
6.1.6           Subsidiaries.  Each Subsidiary of the Parent Borrower as of the
First Amendment Effective Date is listed on Schedule 6.1.6, including the
jurisdiction of organization, ownership and ownership percentages thereof.  All
the outstanding capital stock of the Parent Borrower’s Subsidiaries shown in
Schedule 6.1.6 hereto as being owned by the Parent Borrower or any of its
Subsidiaries have been duly authorized and validly issued, are fully paid and
nonassessable and are free and clear of any Lien except as permitted by Section
9.2.  No Subsidiary owns any capital stock of the Parent Borrower.  Each of the
Restricted Subsidiaries of the Parent Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; and each Restricted Subsidiary (i) has the requisite power and
authority to own its property and assets and to carry on its business as now
conducted, (ii) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify would not have
a Material Adverse Effect and (iii) has all Governmental Approvals required by
any Applicable Law for it to conduct its business, except where the failure to
have such Governmental Approvals would not have a Material Adverse Effect.
 
6.1.7           Financial Statements.
 
(a)           The consolidated balance sheet of the Parent Borrower and its
Subsidiaries as at December 31, 2009, and the related consolidated statements of
operations, comprehensive income, shareholders’ equity and cash flows of the
Parent Borrower and its Subsidiaries for the
 
 
 
77

--------------------------------------------------------------------------------

 
 
fiscal year then ended, audited by KPMG LLP, independent public accountants,
copies of which have been delivered to the Lenders, fairly present the
consolidated financial condition of the Parent Borrower and its Subsidiaries as
at such date and the consolidated results of the operations of the Parent
Borrower and its Subsidiaries for the period ended on such date, all prepared in
accordance with GAAP applied on a consistent basis.
 
(b)           The unaudited consolidated balance sheet of the Parent Borrower
and its Subsidiaries as at March 31, 2010, the related unaudited consolidated
statement of operations, shareholders’ equity and cash flows of the Parent
Borrower and its Subsidiaries for the fiscal quarter then ended, copies of which
have been delivered to the Lenders, fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as at such date and the
consolidated results of the operations of the Borrower and its Subsidiaries for
the period ended on such date, subject to normal recurring year-end adjustments,
all prepared in accordance with GAAP (except for the omission of notes) applied
on a consistent basis.
 
(c)           Since December 31, 2009, there has been no material adverse change
in the financial condition or results of operations of the Parent Borrower and
Restricted Subsidiaries taken as a whole that has had a Material Adverse Effect.
 
6.1.8           Litigation.
 
(a)           There are no actions, suits, or proceedings pending or, to the
knowledge of a Responsible Officer, threatened, against any Credit Party or any
Restricted Subsidiary or the properties of any Credit Party or any Restricted
Subsidiary before any Governmental Authority or arbitrator that, if determined
adversely, would have a Material Adverse Effect.
 
(b)           Neither any Credit Party nor any Restricted Subsidiary is in
default (in any respect which would have a Material Adverse Effect) with respect
to any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect and applicable to any Credit Party or
any Restricted Subsidiary.
 
6.1.9           Taxes.  The Parent Borrower and each Restricted Subsidiary has
filed all material Tax returns required to be filed and paid all Taxes shown
thereon to be due, including interest and penalties, or provided adequate
reserves, in accordance with GAAP, for the payment thereof.
 
6.1.10           ERISA.
 
(a)           Each Plan has complied with and has been administered in all
material respects in accordance with the applicable provisions of ERISA and the
Code. No Pension Plan has terminated under circumstances giving rise to
liability of the Parent Borrower or any ERISA Affiliate to the PBGC under
Section 4062, 4063 or 4064 of ERISA, which liability remains unpaid in whole or
in part, and no lien under Section 4068 of ERISA exists with respect to the
assets of the Parent Borrower or any ERISA Affiliate.  No Reportable Event has
occurred with respect to any Pension Plan, except for Reportable Events that
would not have a Material Adverse Effect.  No accumulated funding deficiency
within the meaning of Section 302 of ERISA or Section 412 of the Code (whether
or not waived) exists with respect to any Pension Plan, nor does any lien under
Section 302 of ERISA or Section 412 of the Code exist with respect to any
Pension Plan.
 
 
 
78

--------------------------------------------------------------------------------

 
 
(b)           Neither the Parent Borrower nor any ERISA Affiliate has completely
or partially withdrawn from any one or more Multiemployer Plans under
circumstances which have given rise to or would give rise to withdrawal
liability under ERISA which, in the aggregate, would have a Material Adverse
Effect and which has not been fully paid as of the date hereof. Neither the
Parent Borrower nor any ERISA Affiliate has received notice that any
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has
terminated under Title IV of ERISA, nor, to the knowledge of any Responsible
Officer, has any such reorganization, insolvency or termination occurred, where
such reorganization, insolvency or termination has resulted in an increase in
the contributions required to be made to such Multiemployer Plan in an amount
that would have a Material Adverse Effect.  Neither the Parent Borrower nor any
ERISA Affiliate has failed to make any contribution to a Multiemployer Plan
which is required under ERISA or an applicable collective bargaining agreement
in an amount which is material in the aggregate (except to the extent there is a
good faith dispute as to whether any contribution is owed, the amount owed or
the existence of facts that would give rise to a withdrawal).
 
(c)           Each Foreign Pension Plan has been maintained in compliance with
its terms and with the requirements of any and all Applicable Law and has been
maintained, where required, in good standing with applicable Governmental
Authorities except where the failure to do any of the foregoing has not had, or
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  All contributions required to be made
with respect to a Foreign Pension Plan have been timely made, except where the
failure to so timely make such contribution has not had, or would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.  No Credit Party or any Restricted Subsidiary thereof has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan, except for any obligations which have not had, or would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  The present value of the accumulated benefit
liabilities under each Foreign Pension Plan does not exceed the current fair
market value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities (any such excess a “value shortfall”), except for any such
value shortfalls which have not had, or would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
 
6.1.11           No Default.  No Default and no Event of Default has occurred
and is continuing.
 
6.1.12           Federal Reserve Regulations.
 
(a)           Neither the Parent Borrower nor any Subsidiary of the Parent
Borrower is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock.
 
(b)           No part of the proceeds of the Loans will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose which entails a violation of, or which is inconsistent with, the
provisions of the Regulations of the Board, including, without limitation,
Regulations T, U or X.
 
 
 
79

--------------------------------------------------------------------------------

 
 
6.1.13           Investment Company Act.  Neither the Parent Borrower nor any
Subsidiary is or is required to be registered as an “investment company” within
the meaning of Section 3(a) of the Investment Company Act of 1940.
 
6.1.14           Environmental Matters.  In the ordinary course of its business,
the Parent Borrower conducts an ongoing review of the effect of Environmental
Laws and laws relating to occupational safety and health on the business,
operations and properties of the Parent Borrower and its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including any capital or operating expenditures required for clean-up, closure
or restoration of properties presently or previously owned, any capital or
operating expenditures required to achieve or maintain compliance with
environmental protection and occupational health and safety standards imposed by
law or as a condition of any license, permit or contract, any related
constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat and any actual or potential liabilities to third
parties, including employees, and any related costs and expenses).  On the basis
of this review, the Parent Borrower represents and warrants that applicable
Environmental Laws and laws relating to occupational health and safety do not,
and would not, have a Material Adverse Effect.  The Parent Borrower and each
Restricted Subsidiary has obtained and holds all permits, licenses and approvals
required under Environmental Laws which are necessary for the conduct of its
business and the operation of its facilities, which failure to obtain and hold
would have a Material Adverse Effect, and the Parent Borrower and its Restricted
Subsidiaries have not received any written notice of any failure to be in
compliance with the terms and conditions of such permits, licenses and
approvals, which failure would have a Material Adverse Effect.
 
6.1.15           Compliance with Law.  Each Credit Party has timely filed all
material reports, documents and other materials required to be filed by it under
all Applicable Law with any Governmental Authority, has retained all material
records and documents required to be retained by it under all Applicable Law,
and is otherwise in compliance with all Applicable Law in respect of the conduct
of its business and the ownership and operation of its properties, except in
each case to the extent that the failure to comply therewith, individually or in
the aggregate, would not have a Material Adverse Effect.
 
6.1.16           Foreign Subsidiary Borrowers.
 
With respect to any Foreign Subsidiary Borrower from time to time party hereto:
 
(a)           The Obligations of such Foreign Subsidiary Borrower under this
Agreement, when executed and delivered or otherwise joined by such Foreign
Subsidiary Borrower, will rank at least pari passu with all unsecured Debt for
borrowed money of such Foreign Subsidiary Borrower.
 
(b)           Such Foreign Subsidiary Borrower is subject to civil and
commercial law with respect to its obligations under this Agreement and any
Note, and the execution, delivery and performance by such Foreign Subsidiary
Borrower of this Agreement constitute and will constitute private and commercial
acts and not public or governmental acts.  No such Foreign Subsidiary Borrower
nor any of its property, whether or not held for its own account, has any
 
 
 
80

--------------------------------------------------------------------------------

 
 
sovereign immunity from any suit or proceeding, from jurisdiction of any court
or from set-off or any legal process (whether service or notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or other similar sovereign immunity) under laws of the jurisdiction in
which such Foreign Subsidiary Borrower is organized and existing in respect of
its obligations under this Agreement or any Note.  Such Foreign Subsidiary
Borrower hereby waives, to the extent permitted by Applicable Laws, immunity
(sovereign or otherwise) to which it or any of its properties would otherwise be
entitled from any legal action, suit or proceeding, from jurisdiction of any
court and from set-off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) under the laws of the jurisdiction in which
such Foreign Subsidiary Borrower is organized and existing in respect of its
obligations under this Agreement and any Note.
 
(c)           The execution, delivery and performance by each Foreign Subsidiary
Borrower of this Agreement, any Note or the other Loan Documents is, under
applicable foreign exchange control regulations of the jurisdiction in which
such Foreign Subsidiary Borrower is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided any
notification or authorization described in immediately preceding clause (ii)
shall be made or obtained as soon as is reasonably practicable).
 
(d)           Each borrowing by, and Letter of Credit issued for the account of,
any Foreign Subsidiary Borrower hereunder shall constitute a representation and
warranty by each of the Parent Borrower and such Foreign Subsidiary Borrower as
of the date of such borrowing or such issuance (but not as of any other date)
that the representations and warranties contained in this Section 6.1.16 shall
be true as of the date of such borrowing.
 
Section 6.2   Accuracy and Completeness of Information.
 
The financial statements referenced in Section 6.1.7, the financial statements
provided to the Administrative Agent pursuant to Sections 7.1.1(a) and 7.1.1(b)
and the written information with respect to the Credit Parties contained in this
Agreement, taken as a whole, does not contain any material misstatement of fact
or omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which such statements were then made, not
misleading.  There is no fact known to any Responsible Officer of the Parent
Borrower or any equivalent officer of any other Credit Party as of the Closing
Date that would have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents, in the Confidential Information
Memorandum or in any other documents, certificates and statements furnished to
the Administrative Agent and the Lenders as of the Closing Date for use in
connection with the transactions contemplated hereby.
 
Section 6.3   Labor Matters.
 
Neither any Credit Party nor any Restricted Subsidiary is engaged in any unfair
labor practice under the National Labor Relations Act, as amended, that would
have a Material Adverse Effect.  There is (a) no unfair labor practice complaint
pending against any Credit Party or any Restricted Subsidiary or, to the
knowledge of any Responsible Officer, threatened against any Credit Party or any
Restricted Subsidiary, before the National Labor Relations Board, except for
 
 
 
81

--------------------------------------------------------------------------------

 
 
any such complaint that would not have a Material Adverse Effect; (b) no strike,
labor dispute, slowdown or stoppage pending against any Credit Party or any
Restricted Subsidiary or, to the knowledge of any Responsible Officer,
threatened against any Credit Party or any Restricted Subsidiary, except for any
such strike, labor dispute, slowdown or stoppage that would not have a Material
Adverse Effect; and (c) no union representation question exists with respect to
the employees of any Credit Party or any Restricted Subsidiary, except for any
such question that would not have a Material Adverse Effect.
 
Section 6.4   Survival of Representations and Warranties. Etc.
 
All representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate related hereto, or
any of the Loan Documents (including but not limited to any such representation
or warranty made in or in connection with any amendment thereto) shall
constitute representations and warranties made under this Agreement.  All
representations and warranties made under this Article VI shall be made or
deemed to be made at and as of the Closing Date, shall survive the Closing Date
and shall not be waived by the execution and delivery of this Agreement, any
investigation made by or on behalf of the Lenders or any borrowing hereunder.
 
ARTICLE VII
 
FINANCIAL INFORMATION AND NOTICES
 
Until all the Obligations have been paid and satisfied in full and the
Commitments have expired or been terminated, unless consent has been obtained in
the manner set forth in Section 13.10 hereof, the Parent Borrower will:
 
Section 7.1   Financial Statements. Etc.
 
7.1.1           Financial Statements.  Furnish or cause to be furnished to the
Administrative Agent at its address as set forth in Section 13.1.2, or such
other office as may be designated in writing by the Administrative Agent from
time to time for prompt delivery to each Lender:
 
(a)           annually, as soon as available, but in any event no later than 90
days after the last day of each Fiscal Year, a consolidated balance sheet of the
Parent Borrower and its Subsidiaries, as at such last day of such Fiscal Year,
and consolidated statements of income, comprehensive income, shareholders’
equity and cash flows for the Parent Borrower and its Subsidiaries for such
Fiscal Year, each prepared in accordance with GAAP, in reasonable detail, and
audited by KPMG LLP or any other firm of independent certified public
accountants of recognized national standing and whose opinion shall not be
qualified with respect to scope limitations imposed by the Parent Borrower or
any Subsidiary, the status of the Parent Borrower and its Subsidiaries as a
going concern or the accounting principles followed by the Parent Borrower or
any Subsidiary not in accordance with GAAP;
 
(b)           as soon as available, but in any event no later than 60 days after
the end of each of the first three fiscal quarterly periods of each Fiscal Year,
a consolidated balance sheet of the Parent Borrower and its Subsidiaries as at
the last day of such fiscal quarter and consolidated
 
 
 
82

--------------------------------------------------------------------------------

 
 
statements of income, shareholders’ equity and cash flows for the Parent
Borrower and its Subsidiaries for such fiscal quarter, and for the then current
Fiscal Year through the end of such fiscal quarter, prepared in accordance with
GAAP (except for omission of notes and subject to year-end adjustments);
 
(c)           substantially concurrently with the delivery of financial
statements pursuant to clause (a) above (but in any event, no later than the
time such financial statements are required to be delivered pursuant to clause
(a) above), a certificate signed by a Responsible Officer to the effect that
such officer has made due inquiry and that to the best of the knowledge of such
officer except as stated therein no Default or Event of Default has occurred
hereunder and that such officer has made due inquiry and that to the best of the
knowledge of such officer except as stated therein no default has occurred under
any other agreement to which the Parent Borrower is a party or by which it is
bound, or by which any of its properties or assets may be affected, which would
have a Material Adverse Effect and specifying in reasonable detail the
exceptions, if any, to such statements;
 
(d)           substantially concurrently with the delivery of financial
statements pursuant to clauses (a) and (b) above (but in any event, no later
than the time such financial statements are required to be delivered pursuant to
clauses (a) and (b) above), a covenant compliance certificate signed by a
Responsible Officer, in a form reasonably acceptable to the Administrative
Agent, with respect to the periods covered by the financial statements being
delivered therewith, reflecting the computation of the Leverage Ratio and
Interest Coverage Ratio, and compliance with the covenants set forth in Sections
9.2(q), 9.9, 9.10(p) and 9.11 hereof, in each case, by reasonably detailed
calculation thereof, as of the last day of the fiscal period to which such
financial statements relate;
 
(e)           substantially concurrently with the delivery of financial
statements pursuant to clause (b) above (but in any event, no later than the
time such financial statements are required to be delivered pursuant to clause
(b) above), a certificate signed by a Responsible Officer and stating that such
officer has made due inquiry and that to the best of his knowledge no Default or
Event of Default has occurred and is continuing, or, if a Default or Event of
Default has occurred and is continuing, specifying the nature and extent
thereof;
 
(f)           substantially concurrently with the delivery of financial
statements pursuant to clauses (a) and (b) above (but in any event, no later
than the time such financial statements are required to be delivered pursuant to
clauses (a) and (b) above), a statement of a Responsible Officer showing the
aggregate principal amount of Competitive Bid Loans outstanding as of the last
day of the fiscal period as to which such financial statements relate; and
 
(g)           within three (3) Business Days after a Responsible Officer obtains
knowledge of the occurrence of any Default or Event of Default, a certificate of
a Responsible Officer setting forth the details thereof and the action which the
Parent Borrower is taking or proposes to take with respect thereto.
 
Any financial statement required to be delivered pursuant to this Section 7.1.1
shall be deemed to have been delivered on the date on which the Parent Borrower
posts such financial statement on its website on the Internet
at www.brinkscompany.com (or a successor website) or
 
 
 
83

--------------------------------------------------------------------------------

 
 
when such financial statement is posted on the SEC’s website on the Internet at
www.sec.gov and, in each case, such financial statement is readily accessible to
the Administrative Agent on such date; provided that the Parent Borrower shall
give notice of any such posting to the Administrative Agent by electronic mail
pursuant to procedures approved by the Administrative Agent (who shall then give
notice of any such posting to the Lenders).
 
7.1.2           Books and Records.  Keep, and cause each Restricted Subsidiary
to keep, proper books of record and accounts in which full, true and correct
entries in accordance with GAAP shall be made of all dealings or transactions in
relation to its business and activities and the business and activities of its
Restricted Subsidiaries.
 
7.1.3           Additional Information.  Furnish, and cause each Restricted
Subsidiary to furnish, with reasonable promptness such other financial
information as any Lender may reasonably request, provided that the Parent
Borrower shall not be required to furnish any information that would result in
violation of any confidentiality agreement by which it is bound but, at the
request of a Lender, shall use its reasonable best efforts to obtain a waiver of
such agreement to permit furnishing of such information under this provision.
 
7.1.4           SEC Filings.  Promptly after the same are available, furnish or
make available copies of all current reports on Form 8-K, quarterly reports on
Form 10-Q, annual reports on Form 10-K (or similar corresponding reports) and
registration statements or statements which the Parent Borrower or any
Subsidiary may be required to file with the Securities and Exchange Commission
(excluding registration statements filed pursuant to employee stock option or
benefit plans); provided that any reports required to be furnished pursuant to
this Section 7.1.4 shall be deemed to have been furnished on the date on which
the Parent Borrower posts such report on its website on the Internet at
www.brinkscompany.com (or a successor website) or when such report is posted on
the SEC’s website on the Internet at www.sec.gov and, in each case, such report
is readily accessible to the Administrative Agent on such date; provided that
the Borrower shall give notice of any such posting to the Administrative Agent
by electronic mail pursuant to procedures approved by the Administrative Agent
(who shall then give notice of any such posting to the Lenders).
 
7.1.5           Change in Debt Rating.  Within three (3) Business Days after any
Responsible Officer receives notice of any change in the Applicable LT Rating,
furnish written notice of such change and the new Applicable LT Rating to the
Administrative Agent.
 
7.1.6           Notice of Environmental Matters.  Furnish, and cause each
Restricted Subsidiary to furnish, to the Administrative Agent for prompt
delivery to each Lender, as soon as reasonably practicable after receipt by the
Parent Borrower or any Restricted Subsidiary, a copy of any written notice or
claim to the effect that the Parent Borrower or any Restricted Subsidiary is
liable to any Person as a result of the presence or release of any Hazardous
Material which claim would have a Material Adverse Effect.
 
Section 7.2   Notice of Litigation and Other Matters.
 
Promptly (but in no event later than three (3) Business Days after a Responsible
Officer obtains knowledge thereof) furnish telephonic (confirmed in writing to
the Administrative Agent
 
 
 
84

--------------------------------------------------------------------------------

 
 
for delivery to each Lender) or written notice to the Administrative Agent for
delivery to each Lender of:
 
(a)           the commencement of all proceedings by or before any Governmental
Authority and all actions and proceedings in any court or before any arbitrator
against any of the Credit Parties or any Restricted Subsidiary thereof or any of
their respective properties, assets or businesses (i) which in the reasonable
judgment of the Parent Borrower would, if adversely determined, have a Material
Adverse Effect, (ii) with respect to any Debt equal to or in excess of
$25,000,000 of the Credit Parties or any of their Restricted Subsidiaries or
(iii) with respect to any Loan Document;
 
(b)           any notice of any violation received by any of the Credit Parties
or any Restricted Subsidiary thereof from any Governmental Authority including,
without limitation, any notice of violation of Environmental Laws, which in the
reasonable judgment of the Credit Parties in any such case would have a Material
Adverse Effect;
 
(c)           the occurrence of any Internal Control Event which in the
reasonable judgment of the Parent Borrower would have a Material Adverse Effect,
together with a written statement of a Responsible Officer specifying the nature
of such Internal Control Event, and the action that the Parent Borrower has
taken and proposes to take with respect thereto; and
 
(d)           (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of a Plan under Section 401(a) of the Code
(along with a copy thereof) which would have a Material Adverse Effect, (ii) all
notices from the PBGC received by any of the Credit Parties or any ERISA
Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
any of the Credit Parties or any ERISA Affiliate from any Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA which would have a Material Adverse Effect, (iv) a
Responsible Officer obtaining knowledge or reason to know that any of the Credit
Parties or any ERISA Affiliate has filed or intends to file a notice of intent
to terminate any Pension Plan under a distress termination within the meaning of
Section 4041(c) of ERISA, (v) the occurrence of a Reportable Event, (vi) a
failure to make any required contribution to a Pension Plan which would have a
Material Adverse Effect, and (vii)  the creation of any lien in favor of the
PBGC or a Pension Plan which would have a Material Adverse Effect.
 
ARTICLE VIII
 
AFFIRMATIVE COVENANTS
 
Until all the Obligations have been paid and satisfied in full and the
Commitments have expired or been terminated, unless consent has been obtained in
the manner set forth in Section 13.10 hereof, the Parent Borrower will:
 
Section 8.1   Payment of Taxes. etc.
 
Pay and discharge, and cause each Restricted Subsidiary to pay and discharge,
all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits, or upon any properties belonging to it, prior to the
date on which penalties attach thereto (other than
 
 
 
85

--------------------------------------------------------------------------------

 
 
penalties in the nature of interest), and all lawful claims which, if unpaid,
might become a lien or charge upon any properties of the Parent Borrower or any
Restricted Subsidiary; provided, however, that neither the Parent Borrower nor
any Restricted Subsidiary shall be required to pay any such tax, assessment,
charge, levy or claim if (i) the amount, applicability or validity thereof is
contested in good faith and by proper proceedings and against which it is
maintaining adequate reserves in accordance with GAAP or (ii) the nonpayment of
all such taxes, assessments, charges, levies and claims in the aggregate would
not reasonably be expected to have a Material Adverse Effect.
 
Section 8.2   Maintenance of Insurance.
 
Maintain, and cause each Restricted Subsidiary to maintain, insurance with
responsible and reputable insurance companies or associations (or, to the extent
consistent with prudent business practice, through its own program of
self-insurance) in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Parent Borrower or such Restricted Subsidiary
operates.
 
Section 8.3   Preservation of Legal Existence, etc.
 
Preserve and maintain, and cause each Restricted Subsidiary to preserve and
maintain, its legal existence and material rights, franchises and privileges;
provided, however, that nothing herein contained shall prevent any merger or
consolidation permitted by Section 9.3; and provided further that the Parent
Borrower shall not be required to preserve or to cause any Restricted Subsidiary
to preserve its legal existence or any such rights, franchises or privileges if
the Parent Borrower shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Parent Borrower and its
Restricted Subsidiaries taken as a whole and that the loss thereof is not
disadvantageous in any material respect to the Parent Borrower and its
Restricted Subsidiaries taken as a whole.
 
Section 8.4   Compliance with Laws, etc.
 
Comply, and cause each Restricted Subsidiary to comply, with the requirements of
all Applicable Laws (other than laws, rules, regulations, and orders which are
not final and are being contested in good faith by proper proceedings) of any
Governmental Authority (including Labor Laws and Environmental Laws),
noncompliance with which would have a Material Adverse Effect.
 
Section 8.5   Compliance with ERISA and the Code.
 
Comply, and cause each of its ERISA Affiliates to comply, with the minimum
funding standards under ERISA with respect to its Pension Plans and use its best
efforts, and cause each ERISA Affiliate to use its best efforts, to comply with
all other applicable provisions of ERISA and the Code and the regulations and
interpretations promulgated thereunder, except where the failure to so comply
would not have a Material Adverse Effect.
 
 
 
86

--------------------------------------------------------------------------------

 
 
Section 8.6   Compliance with Contracts, etc.
 
Perform, and cause each Restricted Subsidiary to perform, all of its obligations
under the terms of each mortgage, indenture, security agreement, loan agreement
or credit agreement and each other agreement, contract or instrument by which it
is bound, except where the failure to do so would not have a Material Adverse
Effect.
 
Section 8.7   Access to Properties.
 
Permit, and cause its Restricted Subsidiaries to permit, any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice to the Parent Borrower, to visit the properties of the Parent Borrower or
any Restricted Subsidiary at reasonable times and as often as reasonably
requested.
 
Section 8.8   Conduct of Business.
 
Engage in, and cause its Restricted Subsidiaries to engage in, only those
businesses in which the Parent Borrower and its Restricted Subsidiaries are
engaged on the Closing Date and such other businesses reasonably related or
complementary thereto or in furtherance thereof, or in other lines of business
which are insignificant when viewed in the overall context of the businesses
then engaged in by the Parent Borrower and its Restricted Subsidiaries taken as
a whole.
 
Section 8.9   Use of Proceeds.
 
Use the proceeds of the Loans solely for the purposes set forth in Section
2.1.2.
 
Section 8.10   Additional Guarantors.
 
In the event that any Person (other than any Subsidiary of the Parent Borrower
existing on the Closing Date) becomes a wholly-owned (directly or indirectly)
Material Domestic Subsidiary after the Closing Date pursuant to an acquisition
(whether of stock or assets), merger, or as a result of the creation of such
Person and the subsequent transfer to such Person of any property or assets, the
Parent Borrower shall, within thirty (30) days after the end of the fiscal
quarter in which such Person becomes a Material Domestic Subsidiary, cause such
Material Domestic Subsidiary to become a Guarantor by execution and delivery of
a Guarantor Joinder Agreement and by delivery of such other documentation as the
Administrative Agent may reasonably request in connection therewith, including,
without limitation, certified resolutions of such Material Domestic Subsidiary,
certified organizational and authorizing documents of such Material Domestic
Subsidiary, favorable opinions of counsel to such Material Domestic Subsidiary
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the Guarantor Joinder Agreement subject to customary
assumptions and qualifications) and other items of the type required to be
delivered pursuant to Section 5.1.2, all in form, content and scope reasonably
satisfactory to the Administrative Agent; provided, however, that no such Person
which becomes a Material Domestic Subsidiary pursuant to any such acquisition or
merger shall be required to become a Guarantor if the incurrence of such
obligation would violate any material agreement binding on such Person and in
existence on the date of such acquisition or merger.
 
 
 
87

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
NEGATIVE COVENANTS
 
Until all the Obligations have been paid and satisfied in full and the
Commitments have expired or been terminated, unless consent has been obtained in
the manner set forth in Section 13.10 hereof, the Parent Borrower will not:
 
Section 9.1   Financial Covenants.
 
9.1.1           Maximum Leverage Ratio.  Commencing with the end of the first
fiscal quarter ending after the Closing Date, permit the Leverage Ratio as of
the end of each fiscal quarter to be greater than 60%.
 
9.1.2           Minimum Interest Coverage Ratio.  Commencing with the end of the
first fiscal quarter ending after the Closing Date, permit the Interest Coverage
Ratio as of the end of each fiscal quarter to be less than 3.00 to 1.00.
 
Section 9.2   Limitations on Liens.
 
Create, incur, assume or suffer to exist, or permit any Restricted Subsidiary to
create, incur, assume or suffer to exist, any Lien on, or with respect to, any
of their assets or properties (including without limitation shares of capital
stock or other ownership interests), real or personal, whether now owned or
hereafter acquired, except:
 
(a)           Liens existing on the First Amendment Effective Date and set forth
on Schedule 9.2;
 
(b)           Liens for taxes, assessments and other governmental charges or
levies not yet due or as to which the period of grace, if any, related thereto
has not expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;
 
(c)           The claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
 
(d)           Liens consisting of deposits or pledges made in the ordinary
course of business (i) in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar legislation or
obligations under customer service contracts, or (ii) to secure (or to obtain
letters of credit that secure) the performance of tenders, statutory
obligations, surety bonds, appeal bonds, bids, leases (other than Capital
Leases), performance bonds, purchase, construction or sales contracts and other
similar obligations, in each case not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property;
 
 
88

--------------------------------------------------------------------------------

 
 
(e)           Liens constituting encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate are not substantial in amount and which do not,
in any case, detract from the value of any material parcel of real property or
impair the use thereof in the ordinary conduct of business;
 
(f)            Liens in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders;
 
(g)           Liens on the property or assets of any Person existing at the time
such Person becomes a Restricted Subsidiary and not incurred in contemplation
thereof, as long as the outstanding principal amount of any Debt or the
outstanding amount of any other obligations secured thereby is not voluntarily
increased by such Person after the date such Person becomes a Restricted
Subsidiary;
 
(h)           Liens on the property or assets of the Credit Parties or any
Restricted Subsidiary securing Debt which is incurred to finance the
acquisition, construction or improvement on such property or assets, provided
that (i) each such Lien shall be created simultaneously with, or within twelve
months after, the acquisition (or the completion of the construction or
improvement) of the related property or assets; (ii) each such Lien does not at
any time encumber any property other than the related property or assets
financed by such Debt; (iii) the principal amount of Debt secured by each such
Lien is not increased; and (iv) the principal amount of Debt secured by each
such Lien shall at no time exceed 100% of the original purchase price of such
related property or assets at the time acquired and the costs of any such
construction or improvements on such property or assets, as applicable;
 
(i)            Liens consisting of judgment or judicial attachment Liens,
provided that (i) the claims giving rise to such Liens are being diligently
contested in good faith by appropriate proceedings, (ii) adequate reserves for
the obligations secured by such Liens have been established and (iii)
enforcement of such Liens has been stayed;
 
(j)            Liens created or deemed to exist in connection with any asset
securitization program (including any related filings of any financing
statements), but only to the extent that such Liens attach to the assets
actually sold, contributed, financed or otherwise conveyed or pledged in
connection with such securitization program;
 
(k)           Liens on property or assets of the Parent Borrower or any
Restricted Subsidiary securing indebtedness owing to the Parent Borrower or any
Restricted Subsidiary;
 
(l)            Liens on coal reserves leased by the Parent Borrower or by any
Restricted Subsidiary as lessee, securing Debt to the lessors thereof, arising
out of such leases;
 
(m)          Liens on any Margin Stock purchased or carried by the Parent
Borrower or any of its Subsidiaries;
 
(n)           The extension, renewal or replacement of any Lien permitted by
clauses (a), (g), or (h), but only if the principal amount of Debt secured by
the Lien immediately prior thereto is not increased and the Lien is not extended
to other property;
 
 
 
89

--------------------------------------------------------------------------------

 
 
(o)           Liens not released, terminated or satisfied of record to the
extent the underlying obligation purporting to be secured thereby has been paid
or satisfied in full and any obligation to extend credit with respect thereto
extinguished;
 
(p)           Liens which are created automatically upon opening a bank account
pursuant to the Dutch general banking conditions (Algemene Bankvoorwaarden) in
favor of an account bank; and
 
(q)           In addition to any Lien permitted by clauses (a) through (p),
immediately after giving effect to any concurrent repayment of secured Debt,
Liens securing Debt of the Parent Borrower or any Restricted Subsidiary so long
as the sum of (A) the aggregate principal amount of all such secured Debt plus
(B) the aggregate amount of Consolidated Lease Rentals (excluding Consolidated
Lease Rentals under Leases in effect as of December 31, 2009 (and any renewal,
extension or replacement thereof) and Leases with respect to property not owned
by the Parent Borrower on such date), discounted to present value at ten percent
(10%), compounded annually, arising out of all Sale and Leaseback Transactions
to which the Parent Borrower or any of its Restricted Subsidiaries is then a
party (including Sale and Leaseback Transactions, if any, entered into pursuant
to Section 9.9), does not exceed 15% of Consolidated Net Worth; provided that
the sale or transfer of (i) coal, oil, gas or other minerals in place for a
period of time until, or in an amount such that, the transferee will realize
therefrom a specified amount of money (however determined) or a specified amount
of such coal or other minerals or (ii) any other interest in property of the
character commonly referred to as a “production payment” shall not be deemed to
constitute Debt secured by a Lien.
 
Section 9.3   Disposition of Debt and Shares of Restricted Subsidiaries;
Issuance of Shares by Restricted Subsidiaries; Consolidation, Merger or
Disposition of Assets.
 
(a)    Sell or otherwise dispose of, or permit any Restricted Subsidiary to sell
or otherwise dispose of, any capital stock or other equity interests or any Debt
of any Restricted Subsidiary; (b) in the case of any Restricted Subsidiary,
issue, sell or otherwise dispose of any of such Restricted Subsidiary’s capital
stock (other than directors’ qualifying shares, to satisfy preemptive rights or
in connection with a split or combination of shares or a dividend in shares)
except to the Parent Borrower or another Restricted Subsidiary; (c) liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution), or permit
any Restricted Subsidiary to liquidate, wind-up or dissolve itself (or suffer
any liquidation or dissolution), or (d) directly or indirectly, or permit any
Restricted Subsidiary to directly or indirectly, consolidate with or merge with
or into or sell, lease or otherwise dispose of all or substantially all of its
assets to any Person; unless in the case of any transaction described in clauses
(a)-(d) above, after giving effect thereto, all of the following conditions
shall be met:
 
(i)                 the Leverage Ratio shall not be greater than 0.60 to 1.00
and the Interest Coverage Ratio shall not be less than 3.00 to 1.00;
 
(ii)                 in the case of the sale or other disposition of the capital
stock or other equity interests of a Restricted Subsidiary or sale, lease or
other disposition of all or substantially all of the assets of a Restricted
Subsidiary, such Restricted Subsidiary shall
 
 
90

--------------------------------------------------------------------------------

 
 
not be a Credit Party unless such sale, lease or other disposition is to the
Parent Borrower or another Credit Party;
 
(iii)                 in the case of a merger, amalgamation or consolidation,
(A) if the Parent Borrower is a party thereto, the Parent Borrower shall be the
surviving entity, and (B) if the Parent Borrower is not a party thereto and
another Credit Party is a party thereto, a Credit Party shall be the surviving
entity;
 
(iv)                 in the case of a liquidation, winding-up or dissolution,
(A) any Credit Party (other than the Parent Borrower) may liquidate, wind-up or
dissolve itself into a Credit Party or a Restricted Subsidiary, provided that
such surviving Credit Party or Restricted Subsidiary expressly assumes the
obligations of such Credit Party hereunder and (B) any Restricted Subsidiary
which is not a Credit Party may liquidate, wind-up or dissolve itself pursuant
to any Debtor Relief Laws or otherwise; and
 
(v)                 no Default or Event of Default has occurred and is
continuing.
 
Provided that the conditions of this Section 9.3 and Section 9.5 are satisfied,
none of the foregoing provisions shall be deemed to prohibit the Parent Borrower
or any of its Restricted Subsidiaries from selling, transferring, assigning or
otherwise disposing of Margin Stock for fair market value or selling,
contributing, financing or otherwise conveying or pledging assets in connection
with any asset securitization program permitted by Section 9.2(j).
 
Section 9.4   Transactions with Affiliates.
 
Except as permitted in Section 9.10(j), engage, or permit any Restricted
Subsidiary to engage, directly or indirectly, in any material transaction with
an Affiliate (other than the Parent Borrower or any Restricted Subsidiary) on
terms more favorable to the Affiliate than would have been obtainable in
arm’s-length dealing.
 
Section 9.5   Compliance with Regulations T, U and X.
 
In the case of the Parent Borrower and any Subsidiary of the Parent Borrower,
purchase or carry any Margin Stock or incur, create or assume any obligation for
borrowed money or other liability or make any investment, capital contribution,
loan, advance or extension of credit or sell or otherwise dispose of any assets
or pay any dividend or make any other distribution to its shareholders or take
or permit to be taken any other action or permit to occur or exist any event or
condition if such action, event or condition would result in this Agreement, the
Loans, the use of the proceeds thereof or the other transactions contemplated
hereby violating Regulation T, U or X.
 
Section 9.6   Hedging Agreements.
 
Enter into or permit to exist, or permit any Restricted Subsidiary to enter into
or permit to exist, Hedging Agreements for the purpose of speculation and not
for the purpose of hedging risks associated with the businesses of the Parent
Borrower and its Restricted Subsidiaries.
 
Section 9.7   ERISA.
 
 
 
91

--------------------------------------------------------------------------------

 
 
(a)    Terminate, or permit any of its ERISA Affiliates to terminate, any
Pension Plan under circumstances which would reasonably result in a material
liability of the Parent Borrower or any ERISA Affiliate to the PBGC, or permit
to exist the occurrence of any Reportable Event or any other event or condition
which presents a material risk of such a termination by the PBGC;
 
(b)    Engage, or permit any of its Subsidiaries or any Pension Plan to engage,
in a “prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) that would reasonably result in material liability of
the Parent Borrower or any of its Restricted Subsidiaries;
 
(c)    Fail, or permit any of its Restricted Subsidiaries to fail, to make any
contribution to a Multiemployer Plan which is required by ERISA or an applicable
collective bargaining agreement in an amount which is material (except to the
extent there is a good faith dispute as to whether any contribution is owed, the
amount owed or the existence of facts that would give rise to a withdrawal);
 
(d)    Completely or partially withdraw, or permit any of its ERISA Affiliates
to completely or partially withdraw, from a Multiemployer Plan, if such complete
or partial withdrawal will result in any material withdrawal liability under
Title IV of ERISA; or
 
(e)    enter into any new Plan or modify any existing Plan so as to increase its
obligations thereunder which could result in any material liability to the
Parent Borrower or any ERISA Affiliate.
 
For purposes of this Section 9.7, an amount is material if it would have a
Material Adverse Effect after aggregation with all other liabilities described
in this Section 9.7.
 
Section 9.8   Limitations on Acquisitions.
 
Acquire, or permit any Restricted Subsidiary to acquire, all or any portion of
the capital stock or other ownership interest in any Person which is not then a
Restricted Subsidiary or any assets collectively constituting a business unit of
a Person which is not then a Restricted Subsidiary, unless after giving effect
to such acquisition on a pro forma basis, no Default or Event of Default has
occurred and is continuing.
 
Section 9.9   Sale Leaseback Transactions.
 
Sell or transfer, or permit any Restricted Subsidiaries to sell or transfer, any
material property or assets owned by the Parent Borrower or any Restricted
Subsidiary on the Closing Date to any Person (other than the Parent Borrower or
any Restricted Subsidiary) with the intention of taking back a lease of such
property or assets or any similar property or assets, if the sum of (A) the
amount of Consolidated Lease Rentals, discounted to present value at 10%,
compounded annually, which would arise out of such proposed Sale and Leaseback
Transaction, plus (B) the aggregate amount of Consolidated Lease Rentals
(excluding Consolidated Lease Rentals under Leases in effect as of December 31,
2009 (and any renewal, extension or replacement thereof) and Leases with respect
to property not owned by the Parent Borrower or any Restricted Subsidiary on
such date), discounted to present value at ten percent (10%), compounded
annually, arising out of all
 
 
 
92

--------------------------------------------------------------------------------

 
 
other Sale and Leaseback Transactions to which the Parent Borrower or any of its
Restricted Subsidiaries is then a party, plus (C) the aggregate principal amount
of all Debt of the Parent Borrower or any Restricted Subsidiary secured by Liens
incurred in reliance on Section 9.2(q), would exceed 10% of Consolidated Net
Worth.
 
Section 9.10   Limitations on Investments.
 
Make or permit to exist, or permit any Restricted Subsidiary to make or permit
to exist, any Investment, other than Investments which are:
 
(a)    cash and Cash Equivalents;
 
(b)    current assets generated in the ordinary course of business;
 
(c)    accounts receivable created, acquired or made in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;
 
(d)    Investments consisting of capital stock, obligations, securities or other
property received in settlement of accounts receivable (created in the ordinary
course of business) from bankrupt obligors;
 
(e)           advances to employees for moving and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business;
 
(f)            advances or loans to directors, officers and employees that do
not exceed $25,000,000 in the aggregate at any one time outstanding;
 
(g)           advances or loans to customers and suppliers in the ordinary
course of business in an aggregate amount consistent with the past practice of
the Person making such advance or loan;
 
(h)           loans to shareholders intended to constitute dividends on, or
payment on account of, any capital stock;
 
(i)            Investments or Support Obligations by the Parent Borrower and its
Restricted Subsidiaries existing on the Closing Date;
 
(j)            Investments by the Parent Borrower or its Restricted Subsidiaries
in any Credit Party or any other Subsidiary (provided that such Investment would
not otherwise constitute a breach of Section 9.8);
 
(k)           Support Obligations of the Parent Borrower or its Restricted
Subsidiaries for the benefit of any Credit Party or any other Subsidiary;
 
(l)            acquisitions permitted by Section 9.8 and Investments consisting
of capital stock, obligations, securities or other property received in
connection with any merger or sale permitted by Section 9.3;
 
 
93

--------------------------------------------------------------------------------

 
 
(m)          Investments in connection with the management of Pension Plans and
other benefit plans of the Parent Borrower and its Subsidiaries (including
without limitation The Pittston Company Employee Welfare Benefit Trust);
 
(n)           Hedging Agreements permitted by Section 9.6;
 
(o)           advances or loans to any Person with respect to the deferred
purchase price of property, services or other assets in dispositions permitted
by Section 9.3; and
 
(p)           Investments of a nature not contemplated in the foregoing
subsections (a) through (o) in an aggregate amount not to exceed 10% of
Consolidated Net Worth as of the end of the Fiscal Year most recently ended for
which audited financial statements are available.
 
Section 9.11   Limitations on Consolidated Debt.
 
Create, issue, incur, assume, become liable in respect of or suffer to exist
Consolidated Debt in an aggregate principal amount exceeding $950 million at any
time outstanding.
 
ARTICLE X
 
GUARANTY
 
Section 10.1   Guaranty of Payment.
 
Subject to Section 10.8 below, each Guarantor hereby unconditionally and
irrevocably guarantees to each Lender and the Administrative Agent the prompt
payment of the Guaranteed Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise).  Any such
payment shall be made at such place and in the same currency as such relevant
Guaranteed Obligation is payable.  This guaranty is a guaranty of payment and
not solely of collection and is a continuing guaranty and shall apply to all
Guaranteed Obligations whenever arising.
 
Section 10.2   Obligations Unconditional.
 
The obligations of the Guarantors hereunder are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of this Agreement, or any other agreement or instrument referred to herein, to
the fullest extent permitted by Applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor.  Each Guarantor agrees that this
guaranty may be enforced by the Lenders without the necessity at any time of
resorting to or exhausting any security or collateral and without the necessity
at any time of having recourse to this Agreement or any other Loan Document or
any collateral, if any, hereafter securing the Guaranteed Obligations or
otherwise and each Guarantor hereby waives the right to require the Lenders to
proceed against any other Guarantor or any other Person (including a
co-guarantor) or to require the Lenders to pursue any other remedy or enforce
any other right.  Each Guarantor further agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against any other
Guarantor (or any other guarantor of the Guaranteed Obligations) for amounts
paid under this guaranty until such time as the Lenders have been paid in full,
all Commitments under this
 
 
 
94

--------------------------------------------------------------------------------

 
 
Agreement have been terminated and no Person or Governmental Authority shall
have any right to request any return or reimbursement of funds from the Lenders
in connection with monies received under this Agreement.  Each Guarantor further
agrees that nothing contained herein shall prevent the Lenders from suing in any
jurisdiction on this Agreement or any other Loan Document or foreclosing its
security interest in or Lien on any collateral, if any, securing the Guaranteed
Obligations or from exercising any other rights available to it under this
Agreement or any instrument of security, if any, and the exercise of any of the
aforesaid rights and the completion of any foreclosure proceedings shall not
constitute a discharge of any Guarantor’s obligations hereunder; it being the
purpose and intent of each Guarantor that its obligations hereunder shall be
absolute, independent and unconditional under any and all
circumstances.  Neither a Guarantor’s obligations under this guaranty nor any
remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever (i) by an impairment, modification, change,
release or limitation of the liability of any other Guarantor, (ii) by reason of
the bankruptcy or insolvency of such other Guarantor, (iii) by reason of the
application of the laws of any foreign jurisdiction or (iv) by reason of the
location of such other Guarantor in any foreign jurisdiction.  Each Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Guaranteed Obligations and notice of or proof of reliance of by the
Administrative Agent or any Lender upon this guaranty or acceptance of this
guaranty.  The Guaranteed Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this guaranty.  All dealings between the
Parent Borrower and the Guarantors, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this guaranty.
 
Section 10.3   Modifications.
 
Each Guarantor agrees that (a) all or any part of the security which hereafter
may be held for the Guaranteed Obligations, if any, may be exchanged,
compromised or surrendered from time to time; (b) the Lenders shall not have any
obligation to protect, perfect, secure or insure any such security interests or
Liens which hereafter may be held, if any, for the Guaranteed Obligations or the
properties subject thereto; (c) the time or place of payment of the Guaranteed
Obligations may be changed or extended, in whole or in part, to a time certain
or otherwise, and may be renewed, increased or accelerated, in whole or in part;
(d) the Parent Borrower and any other party liable for payment under this
Agreement may be granted indulgences generally; (e) any of the provisions of
this Agreement or any other Loan Document may be modified, amended or waived;
(f) any party (including any co-guarantor) liable for the payment thereof may be
granted indulgences or be released; and (g) any deposit balance for the credit
of the Parent Borrower or any other party liable for the payment of the
Guaranteed Obligations or liable upon any security therefor may be released, in
whole or in part, at, before or after the stated, extended or accelerated
maturity of the Guaranteed Obligations, all without notice to or further assent
by such Guarantor, which shall remain bound thereon, notwithstanding any such
exchange, compromise, surrender, extension, renewal, acceleration, modification,
indulgence or release.
 
Section 10.4   Waiver of Rights.
 
Each Guarantor expressly waives to the fullest extent permitted by Applicable
Law: (a) notice of acceptance of this guaranty by the Lenders and of all
Extensions of Credit to the Parent
 
 
 
95

--------------------------------------------------------------------------------

 
 
Borrower by the Lenders; (b) presentment and demand for payment or performance
of any of the Guaranteed Obligations; (c) protest and notice of dishonor or of
default (except as specifically required in this Agreement) with respect to the
Guaranteed Obligations or with respect to any security therefor; (d) notice of
the Lenders obtaining, amending, substituting for, releasing, waiving or
modifying any Lien, if any, hereafter securing the Guaranteed Obligations, or
the Lenders’ subordinating, compromising, discharging or releasing such Liens,
if any; (e) all other notices to which the Parent Borrower might otherwise be
entitled in connection with the guaranty evidenced by this Article X; and (f)
demand for payment under this guaranty.
 
Section 10.5   Reinstatement.
 
The obligations of each Guarantor under this Article X shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent, each
Issuing Lender and each Lender on demand for all reasonable and documented costs
and out-of-pocket expenses (including, without limitation, reasonable and
documented fees and expenses of counsel) incurred by the Administrative Agent,
such Issuing Lender or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
 
Section 10.6   Remedies.
 
Each Guarantor agrees that, as between such Guarantor, on the one hand, and the
Administrative Agent, the Issuing Lenders and the Lenders, on the other hand,
the Guaranteed Obligations may be declared to be forthwith due and payable as
provided in Section 11.2.1 (and shall be deemed to have become automatically due
and payable in the circumstances provided in Section 11.2) notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
such Guaranteed Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or such
Guaranteed Obligations being deemed to have become automatically due and
payable), such Guaranteed Obligations (whether or not due and payable by any
other Person) shall forthwith become due and payable by such Guarantor.
 
Section 10.7   Subrogation.
 
Each Guarantor hereby agrees that until the payment and satisfaction in full of
all Guaranteed Obligations and the expiration and termination of the Commitments
it shall not exercise any right or remedy arising by reason of any performance
by it of its guarantee in Section 10.1, whether by subrogation or otherwise,
against any Credit Party, any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.
 
Section 10.8   Limitation of Guaranty.
 
 
 
96

--------------------------------------------------------------------------------

 
 
Notwithstanding any provision to the contrary contained herein, to the extent
the obligations of a Guarantor shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
Applicable Law relating to fraudulent conveyances or transfers) then the
obligations of such Guarantor hereunder shall be limited to the maximum amount
that is permissible under Applicable Law (as now or hereinafter in effect).
 
Section 10.9   Termination of Guaranty Upon Divestiture.
 
The obligations of any Guarantor under this Article X shall automatically
terminate as to such Guarantor upon any consolidation, merger, sale or other
disposition or liquidation or dissolution permitted by Section 9.3 as a result
of which such Guarantor is no longer a Subsidiary of the Parent Borrower
immediately after the consummation of such transaction and any outstanding
amounts owing in respect of such obligations shall have been paid in full.
 
ARTICLE XI
 
DEFAULT AND REMEDIES
 
Section 11.1   Events of Default.
 
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment or order of any court or any
order, rule or regulation of any Governmental Authority or otherwise:
 
11.1.1           Default in Payment of Principal of or Interest or Fees on Loans
and Reimbursement Obligation.  Any Borrower shall default in any payment of
principal of, or any interest or fees on, any Loan or Reimbursement Obligation
when and as due (whether at maturity, by reason of acceleration or otherwise),
and such default shall continue unremedied for three (3) Business Days.
 
11.1.2           Other Payment Default.  Any Borrower shall default in the
payment when and as due (whether at maturity, by reason of acceleration or
otherwise) of any other amounts owing on any Loan or Reimbursement Obligation or
the payment of any other Obligation, and such default shall continue unremedied
for three (3) Business Days after written notice thereof from the Administrative
Agent or any Lender.
 
11.1.3           Misrepresentation.  Any representation, warranty or statement
made or deemed to be made by any Credit Party under this Agreement, any Loan
Document or any amendment hereto or thereto or in any certificate delivered to
the Administrative Agent or to any Lender pursuant hereto and thereto, shall at
any time prove to have been incorrect in any material respect when made or
deemed made.
 
11.1.4           Default in Performance of Certain Covenants.  The Parent
Borrower shall default in the performance or observance of any covenant or
agreement contained in (a) Sections 9.1, 9.3, 9.5, or 9.8 or (b) Section 9.11
and such default under this clause (b) shall continue unremedied for a period of
three (3) Business Days.
 
 
 
97

--------------------------------------------------------------------------------

 
 
11.1.5           Default in Performance of Other Covenants and Conditions.  Any
Credit Party shall default in the performance or observance of any term,
covenant, condition or agreement contained in this Agreement (other than as
specifically provided for in Sections 11.1.1 through 11.1.4) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
the earlier of a Responsible Officer having actual knowledge of such default or
receipt by the Parent Borrower of written notice thereof from the Administrative
Agent or any Lender.
 
11.1.6           Debt Cross-Default.  The Parent Borrower or any Restricted
Subsidiary shall (a) default in the payment when due, beyond any grace period
permitted from time to time, of any Debt (other than Debt incurred by any Credit
Party under this Agreement) heretofore or hereafter issued, assumed, guaranteed,
contracted or incurred by it, and the aggregate amount of such Debt equals or
exceeds $25,000,000 (or equivalent), (b) default in the performance or
observance of any other covenant or provision of any agreement or instrument
under or by which any Debt (other than Debt incurred by any Credit Party under
this Agreement) is created, evidenced or secured, if the effect of such default
pursuant to this clause (b) is to cause, or to permit the holder or holders of
such Debt (or a trustee or agent on its or their behalf) to cause, and such
holder or holders (or a trustee or agent on its or their behalf) does cause,
such Debt to become due prior to its stated maturity, and the aggregate amount
of the Debt the maturity of which is so accelerated pursuant to this clause (b)
equals or exceeds $25,000,000 (or equivalent), or (c) be required to prepay,
repurchase, defease or redeem any Debt (other than (A) Debt incurred by any
Credit Party under this Agreement, (B) the redemption of any preferred stock
classified as Debt pursuant to any mandatory redemption provision, and (C) any
conversion of Debt (including preferred stock classified as Debt) to capital
stock pursuant to any conversion right or option) prior to the maturity thereof
other than by regularly scheduled principal payments if the aggregate amount of
such Debt which is required to be prepaid, repurchased, defeased or redeemed
equals or exceeds $25,000,000.
 
11.1.7           Change in Control.  A Change in Control shall have occurred.
 
11.1.8           Voluntary Bankruptcy Proceeding.  The Parent Borrower, any
Guarantor or any Foreign Subsidiary Borrower with Obligations then outstanding
under this Agreement shall (i) commence a voluntary case under any Debtor Relief
Laws (as now or hereafter in effect), (ii) file a petition seeking to take
advantage of any Debtor Relief Laws, (iii) consent to or fail to contest in a
timely and appropriate manner any petition filed against it in an involuntary
case under such Debtor Relief Laws, (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of a
substantial part of its property, domestic or foreign, (v) admit in writing its
inability to pay its debts as they become due, (vi) make a general assignment
for the benefit of creditors, or (vii) take any corporate action for the purpose
of authorizing any of the foregoing.
 
11.1.9           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Parent Borrower, any Guarantor or any Foreign
Subsidiary Borrower with Obligations then outstanding under this Agreement in
any court of competent jurisdiction seeking (i) relief under any Debtor Relief
Law, (ii) any writ or warrant of attachment, distraint or execution or similar
process against all or any substantial part of the assets of the Parent
Borrower, any Guarantor or any Foreign Subsidiary Borrower with Obligations then
outstanding under this Agreement and is not released, vacated or fully bonded
within sixty (60) days after its issue or levy
 
 
 
98

--------------------------------------------------------------------------------

 
 
or (iii) the appointment of a trustee, receiver, custodian, liquidator or the
like for the Parent Borrower, any Guarantor or any Foreign Subsidiary Borrower
with Obligations then outstanding under this Agreement or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under any such
Debtor Relief Laws) shall be entered.
 
11.1.10   Similar Events.  Any event occurs or any proceeding is taken with
respect to the Parent Borrower, any Guarantor or any Foreign Subsidiary Borrower
with Obligations then outstanding under this Agreement in any jurisdiction to
which it is subject which has an effect equivalent or similar to any of the
events set forth in Sections 11.1.8 or 11.1.9.
 
11.1.11   Judgment.  A judgment or order for the payment of money which causes
the aggregate amount of all such judgments to exceed $25,000,000 in any Fiscal
Year shall be entered against the Parent Borrower or any Restricted Subsidiary
by any court and such judgment or order shall not, within sixty (60) days after
entry thereof, be bonded, discharged or stayed pending appeal, or shall not be
discharged within sixty (60) days after the expiration of such stay.
 
11.1.12   Guaranty.  At any time after the execution and delivery thereof, the
guaranty given by a Guarantor hereunder or any provision thereof shall cease to
be in full force or effect as to such Guarantor, except as provided in Section
10.8 and Section 10.9, or such Guarantor or any Person acting by or on behalf of
such Guarantor shall deny or disaffirm such Guarantor’s obligations under such
guaranty.
 
11.1.13   ERISA.  An event described in each clause (i), (ii) and (iii) below
shall have occurred: (i) any Pension Plan shall fail to satisfy the minimum
funding standard required for any plan year or part thereof under Section 412 of
the Code or Section 302 of ERISA or a waiver of such standard or extension of
any amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Pension
Plan subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 and an event described in
subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043
shall be reasonably expected to occur with respect to such Pension Plan within
the following thirty (30) days, any Pension Plan which is subject to Title IV of
ERISA shall have had or is likely to have a trustee appointed to administer such
Pension Plan, any Pension Plan which is subject to Title IV of ERISA is, shall
have been or is likely to be terminated or to be the subject of termination
proceedings under ERISA, any Pension Plan shall terminate for purposes of Title
IV of ERISA, any Pension Plan shall have an Unfunded Current Liability, a
contribution required to be made with respect to a Pension Plan or a Foreign
Pension Plan has not been timely made, the Credit Parties or any of their
Subsidiaries or any ERISA Affiliate has incurred or is likely to incur any
liability to or on account of a Pension Plan under Section 409, 502(i), 502(1),
515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401 (a)(29),
4971 or 4975 of the Code or on account of a group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under Section 4980B
of the Code, or the Credit Parties or any of their Subsidiaries has incurred or
is likely to incur liabilities pursuant to one or more employee welfare benefit
plans (as defined in Section 3(1) of ERISA) that provide benefits to retired
employees or other former
 
 
 
99

--------------------------------------------------------------------------------

 
 
employees (other than as required by Section 601 of ERISA) or Pension Plans or
Foreign Pension Plans; (ii) there shall result from any such event or events the
imposition of a Lien, the granting of a security interest or a liability or a
material risk of such a Lien being imposed, such security interest being granted
or such liability being incurred, and (iii) such Lien, security interest or
liability, individually, or in the aggregate, has a Material Adverse Effect.
 
Section 11.2   Remedies.
 
Upon the occurrence of an Event of Default, with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Parent Borrower and
each of the other Credit Parties:
 
11.2.1           Acceleration: Termination of Facilities.  Declare the principal
of and interest on the Loans and the Reimbursement Obligations at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents (including,
without limitation, all L/C Obligations, whether or not the beneficiaries of the
then outstanding Letters of Credit shall have presented the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facilities and any right of any
Borrower to request borrowings or Letters of Credit thereunder; provided, that
upon the occurrence of an Event of Default specified in Sections 11.1.8, 11.1.9
or 11.1.10 with respect to any of the Credit Parties, the Credit Facilities
shall be automatically terminated and all Obligations shall automatically become
due and payable.
 
11.2.2           Letters of Credit.
 
(a)           (i)           With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to Section 11.2.1, (ii) in the event of a repayment under
Section 2.4.2 and (iii) in the event there is any Fronting Exposure (after
giving effect to Section 4.11.1(d) and any cash collateral provided by any
Defaulting Lender), require the relevant Borrower at such time to deposit or
cause to be deposited in a cash collateral account opened by the Administrative
Agent (the “Cash Collateral Account”) an amount equal to the Dollar Equivalent
of the aggregate then undrawn and unexpired amount of such Letters of Credit (or
in the amount required under Section 2.4.2 or such Fronting Exposure).  In the
case of any such Letter of Credit denominated in Euros, Sterling or any Optional
Currency, the Dollar Equivalent of the amount deposited in respect of such
Letter of Credit shall be calculated at the end of each calendar month in
accordance with the last sentence of Section 3.2.  In the event that the Dollar
Equivalent of such amount at the time of any such calculation exceeds the amount
deposited in such Cash Collateral Account with respect to such Letter of Credit,
the Parent Borrower agrees to promptly deposit or cause to be deposited into
such Cash Collateral Account an amount equal to such excess.  If at any time the
Administrative Agent reasonably determines that cash collateral is subject to
any right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such cash collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the relevant
Borrower will, promptly, any in any event within three Business Days after
demand by the
 
 
 
100

--------------------------------------------------------------------------------

 
 
Administrative Agent, pay or provide to the Administrative Agent additional cash
collateral in an amount sufficient to eliminate such deficiency.  Amounts held
in such Cash Collateral Account shall be applied by the Administrative Agent to
the payment of Swingline Loans, drafts drawn under such Letters of Credit, and
the unused portion thereof, if any, remaining after all such Letters of Credit
shall have expired or been fully drawn upon shall be applied to repay any other
unpaid Obligations.  After all such Letters of Credit shall have expired or been
fully drawn upon, the applicable Fronting Exposure shall have been eliminated,
the Reimbursement Obligations shall have been satisfied and all other
Obligations shall have been paid in full, the balance, if any, in such Cash
Collateral Account shall be promptly returned to the relevant Borrower.  If any
Borrower is required to provide cash collateral pursuant to Section 2.4.2, such
amount, to the extent not applied as aforesaid, shall be promptly returned to
the relevant Borrower on demand, provided that after giving effect to such
return (a) no repayment is required under Sections 2.4.2(a) or 2.4.2(b) and (b)
no Default or Event of Default shall have occurred and be continuing at such
time.
 
(b)           Each Borrower hereby grants to the Administrative Agent, for the
benefit of the Lenders, a Lien upon and security interest in its Cash Collateral
Account and all amounts held therein from time to time as security for the
Extensions of Credit for the account of such Borrower, and for application to
its Reimbursement Obligations and as set forth in Section 2.4.2(c) as and when
the same shall arise.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account for
the benefit of the Lenders and such Borrower shall have no interest
therein.  Other than any interest on the investment of such amounts in Cash
Equivalents, which investments shall be made at the direction of such Borrower
(unless a Default or Event of Default shall have occurred and be continuing, in
which case the determination as to investments shall be made at the option and
in the discretion of the Administrative Agent), amounts in the Cash Collateral
Account shall not bear interest.  Interest and profits, if any, on such
investments shall accumulate in such account.
 
11.2.3           Rights of Collection.  Exercise on behalf of the Lenders all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.
 
11.2.4           Prepayment and Conversion of Foreign Currency Loans.  Demand
that any or all of the then outstanding Foreign Currency Loans be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto and on and
after such date all amounts accruing and owed to the Lenders in respect of such
Foreign Currency Loans shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder; provided, that upon the occurrence of an Event
of Default specified in Sections 11.1.8, 11.1.9 or 11.1.10 with respect to any
of the Credit Parties, outstanding Foreign Currency Loans shall be automatically
redenominated into Dollars in the amount of the Dollar Equivalent thereof.
 
Section 11.3   Rights and Remedies Cumulative; Non-Waiver; etc.
 
The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or
 
 
 
101

--------------------------------------------------------------------------------

 
 
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the Loan Documents or that may
now or hereafter exist in law or in equity or by suit or otherwise. No delay or
failure to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude other or further exercise thereof or the exercise of any other right,
power or privilege or shall be construed to be a waiver of any Event of Default.
No course of dealing between the Credit Parties, the Administrative Agent and
the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.
 
ARTICLE XII
 
THE AGENTS
 
Section 12.1   Appointment.
 
Each of the Lenders hereby irrevocably designates and appoints Wells Fargo as
Administrative Agent and Wells Fargo Bank, National Association, London Branch
as Multicurrency Agent of such Lender under this Agreement and the other Loan
Documents for the term hereof and each such Lender irrevocably authorizes each
Agent for such Lender, to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Agents by the terms of
this Agreement and such other Loan Documents, together with such other powers as
are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement or such other Loan Documents, the Agents
shall not have any duties or responsibilities, except those expressly set forth
herein and therein, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or the other Loan Documents or
otherwise exist against the Agents. Any reference to the Agents in this Article
XII shall be deemed to refer to Wells Fargo solely in its capacity as
Administrative Agent and Multicurrency Agent and not in its capacity as a
Lender.
 
Section 12.2   Delegation of Duties.
 
The Agents may execute any of their respective duties under this Agreement and
the other Loan Documents by or through any agent or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Agents shall not be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by such Agent with reasonable care.
 
Section 12.3   Exculpatory Provisions.
 
Neither any Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact, Subsidiaries or Affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or the other Loan Documents (except for actions
occasioned solely by its or such Person’s own gross negligence or willful
misconduct), or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Credit Party or
any of its Subsidiaries or any officer thereof contained
 
 
 
102

--------------------------------------------------------------------------------

 
 
in this Agreement or the other Loan Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or the other Loan Documents or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or the other Loan Documents or for any failure of
any Credit Party or any of its Subsidiaries to perform its obligations hereunder
or thereunder.  No Agent shall be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of any Credit Party or any of its Subsidiaries.
 
Section 12.4   Reliance by the Agents.
 
Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document or communications believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Credit Parties), independent accountants and other experts
selected by such Agent.  Each Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless such Note shall have been transferred
in accordance with Section 13.8 hereof.  Each Agent shall be fully justified in
failing or refusing to take any action under this Agreement and the other Loan
Documents unless it shall first receive such advice or concurrence of the
Required Lenders (or, when expressly required hereby or by the relevant other
Loan Document, all the Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  Each Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a request of
the Required Lenders (or, when expressly required hereby, all the Lenders), and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders.
 
Section 12.5   Notice of Default.
 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless it has received
notice from a Lender or the Credit Parties referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.”  In the event that the Administrative Agent receives such a
notice, it shall promptly give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders, except to the extent that other provisions of this Agreement expressly
require that any such action be taken or not be taken only with the consent and
authorization or the request of the Lenders or Required Lenders, as applicable.
 
Section 12.6   Non-Reliance on the Agents and Other Lenders.
 
 
 
103

--------------------------------------------------------------------------------

 
 
Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by any Agent hereafter taken, including any review of the affairs of
the Credit Parties or any of their respective Subsidiaries, shall be deemed to
constitute any representation or warranty by any Agent to any Lender.  Each
Lender represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of the Credit Parties and their respective Subsidiaries and
made its own decision to make its Loans and issue or participate in Letters of
Credit hereunder and enter into this Agreement.  Each Lender also represents
that it will, independently and without reliance upon any Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Credit Parties and their respective
Subsidiaries.  Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder or
by the other Loan Documents, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of any Credit Party or any of its Subsidiaries which may come
into the possession of the Administrative Agent or any of its respective
officers, directors, employees, agents, attorneys-in-fact, Subsidiaries or
Affiliates.
 
Section 12.7   Indemnification.
 
To the extent that the Parent Borrower for any reason fails to indefeasibly pay
any amount required under Section 13.2 to be paid by it to the Agents, the
Arrangers, the Issuing Lenders and any Indemnitee, each Lender severally agrees
to pay to each Agent, each Arranger, each Issuing Lender and each Indemnitee, as
the case may be, such Lender’s Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, such Arranger or such Indemnitee in its capacity as
such.  The obligations of the Lenders under this Section 12.7 are subject to the
provisions of Section 4.6.  The agreements in this Section 12.7 shall survive
the payment of the Loans, any Reimbursement Obligation and all other amounts
payable hereunder and the termination of this Agreement.
 
Section 12.8   The Administrative Agent in Its Individual Capacity.
 
The Administrative Agent and its respective Subsidiaries and Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Credit Parties as though the Administrative Agent were not an Administrative
Agent hereunder.  With respect to any Loans made or renewed by it and with
respect to any Letter of Credit issued by it or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it
 
 
 
104

--------------------------------------------------------------------------------

 
 
were not an Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
 
Section 12.9   Resignation of Agents; Successor Agents.
 
Subject to the appointment and acceptance of a successor as provided below, any
Agent may resign at any time and, so long as no Default or Event of Default has
occurred and is continuing, shall resign upon the request of the Parent
Borrower, in each case, by giving notice thereof to the Lenders and the Credit
Parties.  Upon any such resignation, the Required Lenders shall have the right,
subject to the approval of the Parent Borrower so long as no Default or Event of
Default has occurred and is continuing (which approval will not be unreasonably
withheld), to appoint from among the other Lenders a successor Agent.  If no
successor Agent shall have been so appointed by the Required Lenders and been
approved by the Parent Borrower (if the approval of the Parent Borrower is
required) or have accepted such appointment within thirty (30) days after such
Agent’s giving of notice of resignation, then such Agent may appoint, subject to
the approval of the Parent Borrower so long as no Default or Event of Default
has occurred and is continuing (which approval will not be unreasonably
withheld), a successor Agent, which successor shall have minimum capital and
surplus of at least $500,000,000.  Upon the acceptance of any appointment as an
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder.  After any
retiring Agent’s resignation hereunder as an Agent, the provisions of this
Section 12.9 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as an Agent.
 
Section 12.10   Arrangers; Co-Syndication AgentsAgent; Co-Documentation
AgentsAgent.
 
The Arrangers, Co-Documentation AgentsAgent and the Co-Syndication AgentsAgent,
in their capacities as such, shall have no duties or responsibilities, and shall
incur no liability, under this Agreement and the other Loan Documents.
 
Section 12.11   Issuing Lender and Swingline Lender.
 
The provisions of this Article XII (other than Section 12.8) shall apply to the
Issuing Lenders and the Swingline Lender mutatis mutandis to the same extent as
such provisions apply to the Agents.
 
ARTICLE XIII
 
MISCELLANEOUS
 
Section 13.1   Notices.
 
13.1.1           Method of Communication.  Except as otherwise provided in
Article II, all notices and communications hereunder shall be in writing.  Any
notice shall be effective if delivered by hand delivery or sent via telecopy,
recognized overnight courier service or certified mail, return receipt
requested, and shall be deemed to have been delivered (i) on the date of
 
 
 
105

--------------------------------------------------------------------------------

 
 
delivery if delivered by hand, (ii) on the Business Day of (or next following)
transmission when transmitted or sent by telecopy, (iii) on the next Business
Day after delivery to a recognized overnight courier service and (iv) on the
fifth Business Day following the date sent by certified mail, return receipt
requested.  A telephonic notice to the Administrative Agent as understood by the
Administrative Agent will be deemed to be the controlling and proper notice in
the event of a discrepancy with or failure to receive a confirming written
notice.  Notices and other communications to the Lenders hereunder may also be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Parent Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
13.1.2           Addresses for Notices.  Notices to any party shall be sent to
it at the following addresses, or any other address as to which all the other
parties (or the Administrative Agent and the Parent Borrower in the case of any
Lender) are notified in writing.
 
If to any Credit Party:
The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, VA 23226
Telephone: (804) 289-9600
Telecopier: (804) 289-9760
Attention:  Treasurer
   
If to Wells Fargo
Wells Fargo Bank, National Association
1525 W. W.T. Harris Blvd
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services
Telephone:  (704) 383-3721
Telecopy:  (704) 383-0288
Attn: Hunter Dale
Telephone:  (704) 590-2884
Telecopy:  (704) 590-2782
   
With a copy to:
Wells Fargo Bank, National Association
7000 Central Parkway, Suite 600
Atlanta GA, 30328
Attention:  Kay Reedy
Telephone:  (770) 551-5102
Telecopy:  (770) 551-4643
          
And if relating to any Letter
of Credit, with a copy to:
Wells Fargo Bank, National Association
90 South 7th Street

 
 
 
106

--------------------------------------------------------------------------------

 
 
 
 
Minneapolis, MN 55420
Attn: Doug Lindstrom
Telephone: (612) 667-5542
Telecopy: (866) 972-1324
   
If to any Lender:
To the address (or telecopy number) set forth in its Administrative
Questionnaire



13.1.3           Funding Office.
 
The Administrative Agent hereby designates the office of (a) Wells Fargo located
at the address set forth in Section 13.1.2 as the Funding Office with respect to
any Dollar Revolving Loan and Swingline Loan and (b) Wells Fargo Bank, National
Association, London Branch, 3 Bishopsgate, London EC2N 3AB, Attention of Ms.
Michelle Clark, (Telecopy No. 011 44 207 929 4645) or Mr. Ian King, (Telecopy
No. 011 44 207 929 4645), as the Funding Office with respect to any Foreign
Currency Loan, in each case, to which payments due are to be made and at which
Loans will be disbursed.  The Administrative Agent shall ensure that its
accounts at each Funding Office are not located in a country which is qualified
as a Non-Cooperative Jurisdiction.
 
Section 13.2   Expenses, Indemnity.
 
Each party to this Agreement agrees to pay all its own fees and expenses in
connection with the Loan Documents and any amendment, modification or waiver of
the terms thereof; provided, however, that the Parent Borrower agrees to (a) pay
all reasonable and documented out-of-pocket expenses of each Agent and the
Arrangers in connection with (i) the preparation, execution and delivery of this
Agreement and each other Loan Document, whenever the same shall be executed and
delivered, including without limitation the reasonable and documented
out-of-pocket syndication (including, without limitation, all CUSIP fees for
registration with the Standard & Poor’s CUSIP Service Bureau) and due diligence
expenses and reasonable and documented fees and disbursements of one counsel
representing the Administrative Agent and (ii) where applicable, the
preparation, execution and delivery of any waiver, amendment or consent by the
Agents, the Arrangers, the Issuing Lenders or the Lenders relating to
this Agreement or any other Loan Document, including without limitation
reasonable and documented fees and disbursements of counsel representing the
Agents and the Lenders, (b) pay all reasonable and documented out-of-pocket
expenses of the Agents, the Arrangers, each Issuing Lender and each Lender
actually incurred in connection with the enforcement of any rights and remedies
of the Agents, the Arrangers, the Issuing Lenders and the Lenders under the
Credit Facilities, including, to the extent reasonable under the circumstances,
consulting with accountants, attorneys and other Persons concerning the nature,
scope or value of any right or remedy of the Agents, the Arrangers, any Issuing
Lender or any Lender hereunder or under any other Loan Document or any factual
matters in connection therewith, which expenses shall include without limitation
the reasonable fees and disbursements of such Persons and (c) pay any civil
penalty or fine assessed by OFAC against, and all reasonable and documented
costs and out-of-pocket expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Administrative Agent or any
Lender as a result of conduct of any Credit Party that violates a sanction
enforced by OFAC.  The Parent Borrower hereby indemnifies, exonerates and holds
the Agents, the Arrangers, the Issuing Lenders and the Lenders, and each of
their respective Affiliates, officers, directors, employees and
 
 
 
107

--------------------------------------------------------------------------------

 
 
agents (each an “Indemnitee”) free and harmless from and against any and all
losses, penalties, fines, liabilities, settlements, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements,
reasonable consultants’ fees and settlement costs) (collectively, the
“Indemnified Liabilities”) incurred by any Indemnitee in connection with any
claim, investigation, litigation or other proceeding (whether or not such
Indemnitee is a party thereto) and the prosecution and defense thereof, arising
out of or in any way connected with the Credit Facilities, the Loans, the
Letters of Credit, this Agreement or any other Loan Document or as a result of
the breach of any of the Credit Parties’ obligations hereunder or arising from
the use by others of Information or other materials obtained through internet,
SyndTrak or other similar transmission systems in connection with the Credit
Facilities, except for any such Indemnified Liabilities arising for the account
of a particular Indemnitee by reason of the relevant Indemnitee’s gross
negligence or willful misconduct as determined by a final and nonappealable
decision of a court of competent jurisdiction.  If and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Parent Borrower
hereby agrees to make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under Applicable
Law.  The parties hereto acknowledge and agree that, in the case of any claim,
litigation, investigation or other proceeding to which the indemnity in this
Section 13.2 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a third party, the Parent
Borrower or any other Credit Party.
 
Section 13.3   GOVERNING LAW.
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 13.4   Consent to Jurisdiction; Waiver.
 
Each of the parties hereto hereby irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process to any Credit Party in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Parent Borrower at its address set forth in Section 13.1.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto, it being agreed that, for purposes of this Agreement, the Parent
Borrower
 
 
 
108

--------------------------------------------------------------------------------

 
 
is hereby appointed as the agent for each Guarantor and each Subsidiary Borrower
to receive on its behalf and its property service of copies of the summons and
complaint and any other process which may be served in any such action or court;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction;
 
(e)           waives, to the maximum extent not prohibited by Applicable Law,
any right it may have to claim or recover in any legal action or proceeding
referred to in this Section 13.4 any special, indirect, consequential or
punitive damages (as opposed to direct or actual damages); and
 
(f)            to the extent that any Foreign Subsidiary Borrower has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set-off or
any legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, such Foreign Subsidiary Borrower
hereby irrevocably waives and agrees, to the extent permitted by Applicable Law,
not to plead or claim such immunity in respect of its Obligations under this
Agreement and any Note.
 
Section 13.5                      WAIVER OF JURY TRIAL.
 
EACH CREDIT PARTY, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
 
Section 13.6   Reversal of Payments.
 
To the extent any Credit Party makes a payment or payments to the Administrative
Agent for the ratable benefit of the Lenders or the Administrative Agent
receives any payment or proceeds of the collateral which payments or proceeds or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by the Administrative Agent.
 
Section 13.7   Accounting Matters.
 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that, if the Parent Borrower notifies the Administrative
Agent that the Credit Parties request an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Credit Parties that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or
 
 
 
109

--------------------------------------------------------------------------------

 
 
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance therewith.
 
Section 13.8   Successors and Assigns; Participations; Confidentiality.
 
13.8.1           Benefit of Agreement.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Lender that issues any Letter of Credit), except that (i) the Credit
Parties may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Credit Party without such consent shall be null
and void), (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section and (iii) except as
permitted by Section 12.9, the Administrative Agent may not assign or transfer
any of its rights or obligations under this Agreement.
 
13.8.2           Assignment by Lenders.
 
(a)    Subject to the conditions set forth in Sections 13.8.2(b) and 13.8.2(g),
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
 
(i)    the Parent Borrower, provided that no consent of the Parent Borrower
shall be required for an assignment to (1) a Lender, (2) an Affiliate of a
Lender, (3) an Approved Fund (as defined below) or (4) if an Event of Default
under Sections 11.1.1, 11.1.2, 11.1.8, 11.1.9, or 11.1.10 has occurred and is
continuing, any other Person (unless such Person is engaged in one or more lines
of business as the Parent Borrower or any of its Subsidiaries or is an Affiliate
of such Person, other than as a result of the holding of securities of such
Person solely as a passive investment, in which case the Parent Borrower’s
consent shall be required under all circumstances), provided, further, that the
Lenders and the Administrative Agent acknowledge that it is reasonable for the
Parent Borrower to withhold its consent to the assignment to any prospective
Assignee requiring compensation under this Agreement pursuant to Sections 4.7.3,
4.7.4, 4.10.1 or 4.10.3; and
 
(ii)    the Administrative Agent and the Issuing Lenders, provided that no
consent of the Administrative Agent or the Issuing Lenders shall be required for
an assignment to an Assignee that is a Lender immediately prior to giving effect
to such assignment.
 
(b)           Assignments shall be subject to the following additional
conditions:
 
(i)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Credit Facility, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the
 
 
 
110

--------------------------------------------------------------------------------

 
 
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $10,000,000 and the
remaining Commitment or Loans of such Lender shall not be less than $10,000,000,
unless each of the Parent Borrower and the Administrative Agent otherwise
consent, provided that (A) no such consent of the Parent Borrower shall be
required if an Event of Default has occurred and is continuing and (B) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;
 
(ii)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment;
 
(iii)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
 
(iv)    such assignment shall not, without the consent of the Parent Borrower,
on behalf of itself and the other Credit Parties (which the Administrative Agent
and the Lenders acknowledge may reasonably be withheld), require the Parent
Borrower or any other Credit Party to file a registration statement with the
Securities and Exchange Commission (or any securities exchange) or apply to
qualify the Loans (or any Notes) under the blue sky laws of any state;
 
(v)    the Assignee shall represent in the Assignment and Assumption as of the
date of such assignment that it has the full power and authority to make Loans
and other Extensions of Credit into the jurisdictions and in the currencies made
available in the Credit Facility under which it is committing;
 
(vi)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent Borrower and the Administrative Agent,
the applicable Ratable Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and Participation
Interests.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs;
 
(vii)   no such assignment shall be made (A) to the Parent Borrower or any of
its Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person
 
 
 
111

--------------------------------------------------------------------------------

 
 
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B), or (C) to a natural person; and
 
(viii)   in the event of an assignment of any Commitment or Loan under any
Credit Facility which was made available to Brink’s International, C.V., Brink’s
Dutch Holdings, B.V., or any other Subsidiary of the Parent Borrower organized
under the laws of The Netherlands, the Assignee must qualify as a Professional
Market Party.
 
For the purposes of this Section 13.8.2, the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender; provided that no Approved Fund
shall be entitled to receive any amount pursuant to Sections 4.7, 4.8, 4.9,
4.10.1, 4.10.3 or 13.2 that would be greater than the amount the assigning
Lender would have been entitled to receive in respect of the portion of the
Commitment and Loans assigned to such Approved Fund by such Lender.
 
(c)           Subject to acceptance and recording thereof pursuant to Section
13.8.2(d), from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits and subject to
the requirements of Sections 4.7, 4.8, 4.9, 4.10.1, 4.10.3 or 13.2). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 13.8.2 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.8.3.
 
(d)           The Administrative Agent, acting for this purpose as an agent of
the Parent Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, in the absence of manifest error, and the Parent Borrower,
the Administrative Agent, the Issuing Lenders and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Parent
Borrower, the Issuing Lenders and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.  In addition, the Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.
 
(e)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee
 
 
 
112

--------------------------------------------------------------------------------

 
 
referred to in Section 13.8.2(b)(ii) and any written consent to such assignment
required by Section 13.8.2(b), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.
 
(f)           Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Parent Borrower or the Administrative Agent and
without regard to the limitations set forth in Section 13.8.2, and any such
assignment shall be effective upon being recorded in the Register in accordance
with Section 13.8.2(d).  Each of the Parent Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.  The foregoing shall not limit the rights of any Credit Party, any
Lender, any Issuing Lender and the Administrative Agent to file any claim in or
otherwise take any action with respect to any existing insolvency proceeding
that was not instituted by such party.
 
(g)           Notwithstanding anything to the contrary contained in this Section
13.8.2, no Lender may assign all or any portion of Loans made to or Letters of
Credit issued for the account of Brink’s International Holdings AG, a company
formed under the laws of Switzerland, or any other Subsidiary of the Parent
Borrower formed under the laws of Switzerland (each, a “Swiss Subsidiary”) to
any Assignee other than a Qualifying Bank (as defined herein) if, as a result of
any such assignment (i) the total number of Lenders (other than Qualifying
Banks) with respect to Loans and Letters of Credit made to or for the account of
such Swiss Subsidiary under this Agreement would at any time exceed 10 under the
Swiss Guidelines (as defined herein), or (ii) the total number of creditors
(other than Qualifying Banks) in relation to all outstanding loans to such Swiss
Subsidiary (including Loans and Letters of Credit made to or issued for the
account of such Swiss Subsidiary under this Agreement) would at any time exceed
20 under the Swiss Guidelines, in each case as certified to the relevant Lenders
by the Parent Company.  For purposes of this Section 13.8.2(g), the term “Swiss
Guidelines” shall mean the guidelines in relation to bonds dated April 1999 as
issued by the Swiss Federal Tax Administration (Merkblatt “Obligationen” vom
April 1999 der Eidgenossischen Steuerverwaltung) and “Qualifying Bank” shall
mean any Person that is a bank according to the banking legislation in effect at
the corporate domicile of such bank.
 
(h)           Notwithstanding anything to the contrary contained in this Section
13.8, no assignment, transfer, sub-participation or subcontracting in relation
to a drawing under this Agreement by a Borrower established in France may be
effected to any Assignee incorporated, domiciled, established or acting through
a Lending Office situated in a Non-Cooperative Jurisdiction without the prior
consent of the Parent Borrower, which shall not be unreasonably withheld.
 
13.8.3           Participation.
 
 
113

--------------------------------------------------------------------------------

 
 
(a)           Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a natural person, a Defaulting Lender or the Parent Borrower or any
of its Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (i) such
participation shall be in an amount not less than $5,000,000, (ii) such Lender’s
obligations (including, without limitation, its Commitment) under this Agreement
shall remain unchanged, (iii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iv) the Parent
Borrower, the Administrative Agent, the Issuing Lenders and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that (A)
requires the consent of each Lender directly affected thereby pursuant to
clauses (a), (b), (c) or (d) of the first proviso to the first sentence of
Section 13.10 and (B) directly affects such Participant.  Subject to Section
13.8.3(b), the Parent Borrower agrees that each Participant shall be entitled to
the benefits and subject to the requirements of Sections 4.7, 4.8, 4.9, 4.10.1,
4.10.3 or 13.2 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 13.8.2.
 
(b)           No Participant shall be entitled to receive any greater payment
under Sections 4.7, 4.8, 4.9, 4.10.1 or 4.10.3 than the applicable participating
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the Parent Borrower specifically consents to
such right.  Any Participant that is a Foreign Lender shall not be entitled to
the benefits of Sections 4.10.1 or 4.10.3 unless such Participant complies with
Section 4.10.6.
 
13.8.4           Certain Pledges or Assignments.
 
(a)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 13.8.4 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall (i) release a Lender from any of its obligations
hereunder, (ii) substitute any such pledgee or assignee for such Lender as a
party hereto or (iii) grant any such pledgee or assignee any rights as a Lender
or Participant.
 
(b)           The Parent Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (a) above.
 
Section 13.9   Disclosure of Information; Confidentiality.
 
Each of the Administrative Agent, the Issuing Lenders and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, directors, officers,
employees and agents, including accountants, legal counsel
 
 
 
114

--------------------------------------------------------------------------------

 
 
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by Applicable Laws or by
any subpoena or similar legal process (after providing notice to the Parent
Borrower, to the extent practicable, to permit an opportunity to seek a
protective order or injunctive relief), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 13.9, to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (g) with the prior written consent
of the Parent Borrower, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 13.9 by the
disclosing party or (ii) becomes available to the Administrative Agent, the
Issuing Lender or any Lender on a nonconfidential basis from a source other than
the Credit Parties unless the Administrative Agent, the Issuing Lender or such
Lender, as applicable, has actual knowledge that the disclosure of such
Information by such source constituted a breach of an obligation of such source
to maintain confidentiality of such Information, (i) to Gold Sheets and other
similar bank trade publications, such information to consist of deal terms and
other information (customarily found in such publications) upon the Parent
Borrower’s prior review and approval or (j) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender. For the
purposes of this Section 13.9, “Information” means all information received from
the Credit Parties or any of their Subsidiaries relating to the Credit Parties
or their business, other than any such information that is available to the
Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Credit Parties.  Any Person required to
maintain the confidentiality of Information as provided in this Section 13.9
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Section 13.10   Amendments, Waivers and Consents.
 
(a)           Except as set forth below, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders and any consent may be given by the Lenders, if, but only
if, such amendment, waiver or consent is in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and delivered to the Administrative Agent and, in the case of an
amendment, signed by the Credit Parties; provided, that no amendment, waiver or
consent shall, without the consent of each Lender affected thereby, (a) except
as expressly contemplated in Section 2.9 and Section 2.10, increase the amount
or extend the time of the obligation of the Lenders to make Loans or issue or
participate in Letters of Credit, (b) extend the originally scheduled time or
times of payment of the principal of any Loan or Reimbursement Obligation or the
time or times of payment of interest or fees on any Loan or Reimbursement
Obligation, (c) reduce the rate of interest or fees payable on any Loan or
Reimbursement Obligation, (d) reduce the principal amount of any Loan or
Reimbursement Obligation, (e) permit any subordination of the principal or
interest on any Loan or Reimbursement Obligation or (f) permit any assignment
(other than as
 
 
 
115

--------------------------------------------------------------------------------

 
 
specifically permitted or contemplated in this Agreement) of any of the Credit
Parties’ rights and obligations hereunder; provided further, no amendment,
waiver or consent shall (1) without the consent of each Lender, (A) release any
Guarantor from its guaranty hereunder other than upon the disposition by the
Parent Borrower of its interest in such Guarantor, or upon the dissolution or
liquidation of such Guarantor, in each case in accordance with the terms of this
Agreement or (B) amend the provisions of this Section or the definition of
“Required Lenders”, or (C) change any provision in this Agreement in a manner
that would alter the pro rata sharing of payments required thereby, if any, (2)
without the consent of each Revolving A Lender, amend the definition of
“Required Revolving A Lenders” or “Revolving A Optional Currency”, (3) without
the consent of each Revolving B Lender, amend the definition of “Required
Revolving B Lenders” or “Revolving B Optional Currency” and (4) without the
consent of each Lender and the Administrative Agent, (A) amend the definition of
“Optional Currency”, or (B) amend the provisions of Section 2.11.1(a) or Section
2.11.3.  In addition, no amendment, waiver or consent to the provisions of (i)
Article XII or Section 13.1.3 shall be made without the written consent of the
Administrative Agent, (ii) Article III shall be made without the written consent
of each Issuing Lender and (iii) Section 2.6 shall be made without the written
consent of the Swingline Lender, and provided further that if any amendment,
modification, waiver or consent would adversely affect the Revolving A Lenders
relative to the Revolving B Lenders or vice versa, then such amendment,
modification, waiver or consent shall require the written consent of the
Required Revolving A Lenders or Required Revolving B Lenders, as the case may
be.  Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders, the Required Lenders, or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders, the Required
Lenders, or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other requisite affected Lenders shall require the consent
of such Defaulting Lender.
 
(b)           Notwithstanding the fact that the consent of all the Lenders is
required in certain circumstances as set forth above, (a) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code (as now or hereafter in effect)
supersedes the unanimous consent provisions set forth herein and (y) the
Required Lenders may consent to allow a Credit Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding.
 
Section 13.11   Performance of Duties.
 
The Credit Parties’ obligations under this Agreement and each of the Loan
Documents shall be performed by the Credit Parties at their sole cost and
expense.
 
Section 13.12   All Powers Coupled with Interest.
 
All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any
 
 
 
116

--------------------------------------------------------------------------------

 
 
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied or the Credit Facilities have not been
terminated.
 
Section 13.13   Acknowledgements.
 
Each of the Credit Parties hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           neither the Administrative Agent, any Issuing Lender, the
Swingline Lender nor any Lender has any fiduciary relationship with or duty to
any Credit Party arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between Administrative Agent,
Issuing Lenders, Swingline Lender and Lenders, on one hand, and the Credit
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Credit Parties and the Lenders.
 
Section 13.14   Survival of Indemnities.
 
Notwithstanding any termination of this Agreement, the indemnities to which the
Administrative Agent, the Issuing Lenders and the Lenders are entitled under the
provisions of this Article XIII and any other provision of this Agreement and
the Loan Documents shall continue in full force and effect after the termination
of the Lenders’ Commitments hereunder and shall protect the Administrative
Agent, the Issuing Lenders and the Lenders against events arising after such
termination as well as before, including after the Parent Borrower’s acceptance
of the Lenders’ commitments for the Credit Facilities, notwithstanding any
failure of such facility to close.
 
Section 13.15   Titles and Captions.
 
Titles and captions of Articles, Sections and subsections in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
 
Section 13.16   Severability of Provisions.
 
Any provision of this Agreement or any other Loan Document which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
13.16, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative
 
 
 
117

--------------------------------------------------------------------------------

 
 
Agent, any Issuing Lender or the Swingline Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.
 
Section 13.17   Counterparts.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and shall be binding upon all parties, their successors
and assigns, and all of which taken together shall constitute one and the same
agreement.  Delivery of any executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
Section 13.18   Binding Effect; Amendment and Restatement; Term of Agreement.
 
13.18.1    This Agreement shall become effective at such time, on or after the
Closing Date, that the conditions precedent set forth in Section 5.1 have been
satisfied or waived and when it shall have been executed by each of the Credit
Parties and the Administrative Agent, and the Administrative Agent shall have
received copies of the signature pages hereto (telefaxed or otherwise) which,
when taken together, bear the signatures of each Lender (including the Issuing
Lenders and the Swingline Lender), and thereafter this Agreement shall be
binding upon and inure to the benefit of each Credit Party, each Lender
(including the Issuing Lenders and the Swingline Lender) and the Administrative
Agent, together with their permitted successors and assigns.
 
13.18.2    This Agreement shall remain in effect from the Closing Date through
and including the date upon which all Obligations (other than obligations owing
by any Credit Party to any Lender or Affiliate of a Lender or the Administrative
Agent under any Hedging Agreement) shall have been indefeasibly and irrevocably
paid and satisfied in full.  No termination of this Agreement shall affect the
rights and obligations of the parties hereto arising prior to such termination.
 
Section 13.19    Inconsistencies with Other Documents; Independent Effect of
Covenants.
 
13.19.1    In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control, provided, that in the event there is a conflict or inconsistency
between this Agreement and the letter agreement between the Administrative
Agent, Wells Fargo Securities, LLC and the Parent Borrower dated as of June 15,
2010 governing certain fees (the “Fee Letter”), which conflict or inconsistency
relates solely to a matter affecting (i) the Administrative Agent and/or its
Affiliates on one hand and (ii) the Parent Borrower on the other, the Fee Letter
shall control.
 
13.19.2    The Parent Borrower expressly acknowledges and agrees that each
covenant contained in Article VIII and Article IX hereof shall be given
independent effect.
 
Section 13.20   Integration.
 
This Agreement and the other Loan Documents represent the entire agreement of
the Credit Parties, the Administrative Agent, the Issuing Lenders, the Swingline
Lender and the
 
 
 
118

--------------------------------------------------------------------------------

 
 
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
 
Section 13.21   Judgment Currency.
 
The obligations of any Credit Party in respect of any sum due to any Agent or
any Lender hereunder or under any Loan Document shall, notwithstanding any
judgment in a currency (the “judgment currency”) other than the currency in
which such sum originally due to such party is denominated (the “original
currency”), be discharged only to the extent that on the Business Day following
receipt by such party of any sum adjudged to be so due in the judgment currency
such party may in accordance with normal banking procedures purchase the
original currency with the judgment currency. If the amount of the original
currency so purchased is less than the sum originally due to such party in the
original currency, such Credit Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to such party to this Agreement, such party agrees to remit to
the Credit Party, as the case may be, such excess. This covenant shall survive
the termination of this Agreement and payment of the Loans and all other amounts
payable hereunder.
 
Section 13.22   USA Patriot Act Notice.
 
Each Lender that is subject to the USA Patriot Act and each Agent (for itself
and not on behalf of any Lender) hereby notifies the Credit Parties that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow such Lender or such Agent, as applicable, to
identify the Credit Parties in accordance with the USA Patriot Act.  The Parent
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act.
 


 


 
119

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
 

 
PARENT BORROWER AND AS A
GUARANTOR:
     
THE BRINK’S COMPANY, a Virginia corporation
     
By:
   
Name:
   
Title:
       
SUBSIDIARY BORROWERS:
     
BRINK’S INTERNATIONAL, C.V.
     
By:
   
Name:
   
Title:
       
BRINK’S CANADA LIMITED
     
By:
   
Name:
   
Title:
       
BRINK’S INTERNATIONAL HOLDINGS AG
     
By:
   
Name:
   
Title:
 

 
 
 
 
 
 
  Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------

 
 
 

 
BRINK’S GLOBAL SERVICES, LTD.
     
By:
   
Name:
   
Title:
       
BRINK’S FRANCE SAS
     
By:
   
Name:
   
Title:
       
BRINK’S LIMITED
     
By:
   
Name:
   
Title:
       
BRINK’S LUXEMBOURG S.A.
     
By:
   
Name:
   
Title:
       
BRINK’S ASIA PACIFIC LIMITED
     
By:
   
Name:
   
Title:
 

 
 
 
 
 
 
 
  Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------

 
 
 

 
BRINK’S DUTCH HOLDINGS, B.V.
     
By:
   
Name:
   
Title:
 

 
 
 
 
 
 
 

 
Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 



 
GUARANTORS:
     
PITTSTON SERVICES GROUP INC., a Virginia corporation
     
By:
   
Name:
Jonathan A. Leon
 
Title:
Treasurer
       
Notice Address:
c/o The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226-8100
Attn: Treasurer
Facsimile:  (804) 289-9760
     
BRINK’S HOLDING COMPANY, a Delaware corporation
     
By:
   
Name:
Jonathan A. Leon
 
Title:
Treasurer
     
Notice Address:
c/o The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226-8100
Attn: Treasurer
Facsimile:  (804) 289-9760
     
BRINK’S, INCORPORATED, a Delaware corporation
     
By:
   
Name:
Jonathan A. Leon
 
Title:
Treasurer
     
Notice Address:
c/o The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226-8100
Attn:  Treasurer
Facsimile:  (804) 289-9760

 
 
 
 
 
 
 
 
Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

 
AGENTS AND LENDERS:
     
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, an
Issuing Lender, Swingline Lender and a Revolving
A Lender
     
By:
   
Name:
   
Title:
 

 
 
 
 
 
 
 
 
Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

 
JPMORGAN CHASE BANK, N.A., as
Co-Syndication Agent and a Revolving A Lender

 
 
 
 
 
 
 
 
 
Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

 
[LENDER]
       
By:
   
Name:
   
Title:
 

 
 
 
 
 
 
 
 
Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
Exhibit A-1 (Form of Notice of Borrowing)
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1
 
FORM OF NOTICE OF BORROWING
 
Dated as of: __________, 20__
 
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:
 
This irrevocable Notice of Borrowing is delivered to you under Section 2.2.2 of
the Credit Agreement, dated as of July 16, 2010 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among THE BRINK’S
COMPANY, a Virginia corporation (the “Parent Borrower”), certain of the Parent
Borrower’s Subsidiaries from time to time party thereto, the Lenders from time
to time party thereto, WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative
Agent (in such capacity, the “Administrative Agent”), and the other agents party
thereto.
 
1.           The Parent Borrower hereby requests that the [Revolving A
Lenders][Revolving B Lenders] make a [Revolving A Credit Loan][Revolving B
Credit Loan] in accordance with their respective [Revolving A Ratable
Share][Revolving B Ratable Share] (the “Proposed Borrowing”) as follows:
 
a           Name of Borrower:  ____________________
 
b           Aggregate principal amount:  $___________1.
 
c           Proceeds of the Proposed Borrowing shall be disbursed to an account
located in _____________,2 in accordance with the following instructions:
 

 
[ABA/ SWIFT/ IBAN Routing Number (as applicable]:
 
Account Number:
 

 
 
2.           The Parent Borrower hereby requests that the Proposed Borrowing be
made on the following Business Day: _________________________.
 
3.           The Parent Borrower hereby requests that the Proposed Borrowing
bear interest at the following interest rate, plus the Applicable Percentage, as
set forth below:
 
 

--------------------------------------------------------------------------------

1 Complete with an amount in accordance with Section 2.2.2(a) of the Credit
Agreement.
2 Insert jurisdiction in which such Revolving Credit Loan is to be made.
 
 
 
 
 
 
 
Exhibit A-1, Page 1

--------------------------------------------------------------------------------

 
 
 
Borrower
Applicable
Tranche3
Interest Rate
Currency4
(LIBOR Rate
only)
Interest Period
(LIBOR Rate  
and CDOR
Rate only)
Termination
Date For
Interest Period
(if applicable)
[Parent
Borrower or
relevant
Foreign
Subsidiary
Borrower]
 
[Alternate Base
Rate, Canadian
Base Rate,
CDOR Rate or
LIBOR Rate]
[Dollar or
relevant
Optional
Currency]
               



4.           The principal amount of all Dollar Competitive Bid Loans made by
[Revolving A Lenders][Revolving B Lenders] outstanding as of the date hereof is
_______ in the aggregate.  The Dollar Equivalent of the principal amount of all
Foreign Currency Competitive Bid Loans made by [Revolving A Lenders][Revolving B
Lenders] outstanding as of the date hereof is _______ in the aggregate.5
 
5.           The Parent Borrower hereby represents and warrants that the
conditions specified in Section 5.2 [and 5.3]6 of the Credit Agreement have been
satisfied or waived as of the date hereof.
 
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing this
___ day of _______________, 20__.
 

 
THE BRINK’S COMPANY, as Parent Borrower
     
By:
   
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

  
3 Insert whether a Revolving A Loan or Revolving B Loan
4 Insert Dollars, Euros, Sterling, or an Optional Currency available to such
Revolving Borrower as set forth on Schedule 1.1(b) to the Credit Agreement.
5 List aggregate amount by currency.  Coordinate valuation of Dollar Equivalent
with Administrative Agent pursuant to Section 2.2.2(b) of the Credit Agreement.
6 Insert in case of new Foreign Subsidiary Borrower.
 
 
 
 
 

 
 
Exhibit A-1, Page 2

--------------------------------------------------------------------------------

 
 
Exhibit C
Exhibit C (Form of Notice of Prepayment)
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF NOTICE OF PREPAYMENT
 
Dated as of: __________, 20__
 
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services


 
Ladies and Gentlemen:
 
This irrevocable Notice of Prepayment is delivered to you under Section 2.4.3 of
the Credit Agreement, dated as of July 16, 2010 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among THE BRINK’S
COMPANY, a Virginia corporation (the “Parent Borrower”), certain of the Parent
Borrower’s Subsidiaries from time to time party thereto, the Lenders from time
to time party thereto, WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative
Agent (in such capacity, the “Administrative Agent”), and the other agents party
thereto.
 
1.           The Parent Borrower hereby provides notice to the Administrative
Agent that __________________ (Insert name of relevant Revolving Borrower) shall
repay the following [Alternate Base Rate Loans, Canadian Base Rate Loans,
Canadian CDOR Loans and/or LIBOR Rate Loans]: __________________.  (Complete
with an amount or amounts in accordance with Sections 2.4.3 of the Credit
Agreement)
 
2.           The Loans to be prepaid are Revolving Credit Loans made under the
[check each applicable box]
 

   
Revolving A Credit Facility
   
Revolving B Credit Facility



3.           _____________________ (Insert name of relevant Revolving Borrower)
shall repay the above-referenced Loans on the following Business Day:
_____________ (Complete in accordance with Section 2.4.3 of the Credit
Agreement)
 
4.           Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
 
[remainder of this page intentionally left blank]
 
 
 
 
 
 
 
Exhibit C, Page 1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment on
this ___ day of _______________, 20__.
 

 
THE BRINK’S COMPANY, as Parent Borrower
     
By:
   
Name:
   
Title:
 

 
 
 
 
 
 
 
 
Exhibit C, Page 2

--------------------------------------------------------------------------------

 

Exhibit D
Exhibit G (Form of Notice of Conversion/Continuation)
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF NOTICE OF CONVERSION/CONTINUATION
 
Dated as of:  __________, 20__
 
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services


 
Ladies and Gentlemen:
 
This irrevocable Notice of Conversion/Continuation (the “Notice”) is delivered
to you under Section 2.3 of the Credit Agreement, dated as of July 16, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among THE BRINK’S COMPANY, a Virginia corporation (the “Parent
Borrower”), certain of the Parent Borrower’s Subsidiaries from time to time
party thereto, the Lenders from time to time party thereto, WELLS FARGO BANK,
NATIONAL ASSOCIATION as Administrative Agent (in such capacity, the
“Administrative Agent”), and the other agents party thereto.
 
1.           The [Revolving Credit Loan] to which this Notice relates was made
under the [Revolving A Credit Facility][Revolving B Credit Facility] (Delete as
applicable) to ________________. (Insert name of relevant Revolving Borrower.)
 
2.           This Notice is submitted by the Parent Borrower for the purpose
of:  (Check one and complete applicable information in accordance with the
Credit Agreement.)
 
Converting all or a portion of an Alternate Base Rate Loan into a Dollar LIBOR
Rate Loan
 
(a)           The aggregate outstanding principal balance of such Loan is
$___________.
 
(b)           The principal amount of such Loan to be converted is $___________.
 
(c)           The requested effective date of the conversion of such Loan is
___________.
 
(d)           The requested Interest Period applicable to the converted Loan is
___________.
 
Converting all or a portion of a Dollar LIBOR Rate Loan into an Alternate Base
Rate Loan
 
 
 
 
 
Exhibit G, Page 1

--------------------------------------------------------------------------------

 
 
 
(a)           The aggregate outstanding principal balance of such Loan is
$______________.
 
(b)           The last day of the current Interest Period for such Loan is
______________.
 
(c)           The principal amount of such Loan to be converted is __________.
 
(d)           The requested effective date of the conversion of such Loan is
______________.
 
Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan
 
(a)           The aggregate outstanding principal balance of such Loan is
$___________.
 
(b)           The currency of such Loan is ___________.
 
(c)           The last day of the current Interest Period for such Loan is
___________.
 
(d)           The principal amount of such Loan to be continued is $___________.
 
(e)           The requested effective date of the continuation of such Loan is
___________.
 
(f)           The requested Interest Period applicable to the continued Loan is
___________.
 
Continuing all or a portion of a Canadian CDOR Loan as a Canadian CDOR Loan
 
(a)           The aggregate outstanding principal balance of such Loan is
$___________.
 
(b)           The last day of the current Interest Period for such Loan is
___________.
 
(c)           The principal amount of such Loan to be continued is $___________.
 
(d)           The requested effective date of the continuation of such Loan is
___________.
 
(e)           The requested Interest Period applicable to the continued Loan is
___________.
 
Converting all or a portion of an Canadian Base Rate Loan into a Canadian CDOR
Loan
 
(a)           The aggregate outstanding principal balance of such Loan is
$___________.
 
(b)           The principal amount of such Loan to be converted is $___________.
 
 
 
 
 
Exhibit G, Page 2

--------------------------------------------------------------------------------

 
 
(c)           The requested effective date of the conversion of such Loan is
___________.
 
(d)           The requested Interest Period applicable to the converted Loan is
___________.
 
Converting all or a portion of a Canadian CDOR Loan into an Canadian Base Rate
Loan
 
(a)           The aggregate outstanding principal balance of such Loan is
$______________.
 
(b)           The last day of the current Interest Period for such Loan is
______________.
 
(c)           The principal amount of such Loan to be converted is __________.
 
(d)           The requested effective date of the conversion of such Loan is
______________.
 
3.           The Parent Borrower hereby represents and warrants that no Default
or Event of Default has occurred and is continuing.
 
4.           Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
 
[remainder of this page intentionally left blank]
 
 
 
 
 
Exhibit G, Page 3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation on this ___ day of _______________, 20__.
 

 
THE BRINK’S COMPANY, as Parent Borrower
     
By:
   
Name:
   
Title:
 



 
 
 
 
 
Exhibit G, Page 4

--------------------------------------------------------------------------------

 